 



EXHIBIT 10.1
PURCHASE AGREEMENT NUMBER 3157
between
THE BOEING COMPANY
and
FEDERAL EXPRESS CORPORATION
Relating to Boeing Model 777-FREIGHTER Aircraft
P.A. No. 3157
BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
 
          SA ARTICLES   NUMBER
 
           
 
  1.    Quantity, Model and Description    
 
           
 
  2.    Delivery Schedule    
 
           
 
  3.    Price    
 
           
 
  4.    Payment    
 
           
 
  5.    Miscellaneous    
 
            TABLE    
 
           
 
  1.    Aircraft Information Table    
 
            EXHIBIT    
 
           
 
  A.   Aircraft Configuration    
 
           
 
  B.   Aircraft Delivery Requirements and Responsibilities    
 
            SUPPLEMENTAL EXHIBITS    
 
           
 
  AE1.    Escalation Adjustment/Airframe and Optional Features    
 
           
 
  CS1.    Customer Support Variables    
 
           
 
  EE1.    Engine Escalation/Engine Warranty and Patent Indemnity    
 
           
 
  SLP1.    Service Life Policy Components    

 

P.A. No. 3157   i    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



          LETTER AGREEMENTS
 
       
 
  3157-01   777 Spare Parts Initial Provisioning
 
  3157-02   Demonstration Flight Waiver
 
  6-1162-RCN-1785   [ * ]
 
  6-1162-RCN-1789   Option Aircraft
 
  6-1162-RCN-1790   Special Matters
 
  6-1162-RCN-1791   Performance Guarantees
 
  6-1162-RCN-1792   Liquidated Damages Non-Excusable Delay
 
  6-1162-RCN-1793   Open Configuration Matters
 
  6-1162-RCN-1795   AGTA Amended Articles
 
  6-1162-RCN-1796   777 First-Look Inspection Program
 
  6-1162-RCN-1797   Licensing and Customer Supplemental Type Certificates
 
  6-1162-RCN-1798   777 Boeing Converted Freighter

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

P.A. No. 3157   ii    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



Purchase Agreement No. 3157
between
The Boeing Company
and
Federal Express Corporation
 
This Purchase Agreement No. 3157 dated as of November 7, 2006 between The Boeing
Company (Boeing) and Federal Express Corporation (Customer) relating to the
purchase and sale of Model 777-FREIGHTER aircraft together with all tables,
exhibits, supplemental exhibits, letter agreements and other attachments
thereto, if any, (Purchase Agreement) incorporates the terms and conditions of
the Aircraft General Terms Agreement dated as of November 7, 2006 between the
parties, identified as AGTA-FED together with all tables, exhibits, supplemental
exhibits, letter agreements and other attachments thereto, if any (AGTA).
Article 1. Quantity, Model and Description.
The aircraft to be delivered to Customer will be designated as Model
777-FREIGHTER aircraft (the Aircraft). Boeing will manufacture and sell to
Customer Aircraft conforming to the configuration described in Exhibit A in the
quantities listed in Table 1 to the Purchase Agreement.
Article 2. Delivery Schedule.
The scheduled months of delivery of the Aircraft are listed in the attached
Table 1. Exhibit B describes certain responsibilities for both Customer and
Boeing in order to accomplish the delivery of the Aircraft.
Article 3. Price.
3.1 Aircraft Basic Price. The Aircraft Basic Price is listed in Table 1 in
subject-to-escalation dollars.
3.2 Advance Payment Base Prices. The Advance Payment Base Prices listed in Table
1 were calculated utilizing the latest escalation factors available to Boeing on
the date of this Purchase Agreement projected to the month of scheduled
delivery.
 

P.A. No. 3157   1    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



Article 4. Payment.
4.1 Boeing acknowledges receipt of a deposit in the amount shown in Table 1 for
each Aircraft (Deposit).
4.2 The standard advance payment schedule for the Model 777-FREIGHTER aircraft
requires Customer to make certain advance payments, expressed in a percentage of
the Advance Payment Base Price of each Aircraft beginning with a payment of 1%,
less the Deposit, on the effective date of the Purchase Agreement for the
Aircraft. Additional advance payments for each Aircraft are due as specified in
and on the first business day of the months listed in the attached Table 1.
4.3 Customer will pay the balance of the Aircraft Price of each Aircraft at
delivery.
Article 5. Additional Terms.
5.1 Aircraft Information Table. Table 1 consolidates information contained in
Articles 1, 2, 3 and 4 with respect to (i) quantity of Aircraft, (ii) applicable
Detail Specification, (iii) month and year of scheduled deliveries,
(iv) Aircraft Basic Price, (v) applicable escalation factors and (vi) Advance
Payment Base Prices and advance payments and their schedules.
5.2 Escalation Adjustment/Airframe and Optional Features. Supplemental
Exhibit AE1 contains the applicable airframe and optional features escalation
formula.
5.3 Buyer Furnished Equipment Variables. Supplemental Exhibit BFE1 contains
vendor selection dates and other variables applicable to the Aircraft.
5.4 Customer Support Variables. Information, training, services and other things
furnished by Boeing in support of introduction of the Aircraft into Customer’s
fleet are described in Supplemental Exhibit CS1. The level of support to be
provided under Supplemental Exhibit CS1 (the Entitlements) assumes that at the
time of delivery of Customer’s first Aircraft under the Purchase Agreement,
Customer has not taken possession of a 777 Freighter aircraft whether such 777
Freighter aircraft was purchased, leased or otherwise obtained by Customer from
Boeing or another party. If prior to the delivery of Customer’s first Aircraft,
Customer has taken possession of a 777 Freighter aircraft, Boeing will revise
the Entitlements to reflect the level of support normally provided by Boeing to
operators already operating such aircraft. Under no circumstances under the
Purchase Agreement or any other agreement will Boeing provide the Entitlements
more than once to support Customer’s operation of 777 Freighter aircraft.
 

P.A. No. 3157   2    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



5.6 Engine Escalation Variables. Supplemental Exhibit EE1 describes the
applicable engine escalation formula and contains the engine warranty and the
engine patent indemnity for the Aircraft.
5.7 Service Life Policy Component Variables. Supplemental Exhibit SLP1 lists the
airframe and landing gear components covered by the Service Life Policy for the
Aircraft (Covered Components).
5.8 Public Announcement. Boeing reserves the right to make a public announcement
regarding Customer’s purchase of the Aircraft upon approval of Boeing’s press
release by Customer’s public relations department or other authorized
representative.
5.9 Negotiated Agreement; Entire Agreement. This Purchase Agreement, including
the provisions of Article 8.2 of the AGTA relating to insurance, and Article 11
of Part 2 of Exhibit C of the AGTA relating to DISCLAIMER AND RELEASE and
EXCLUSION OF CONSEQUENTIAL AND OTHER DAMAGES, has been the subject of discussion
and negotiation and is understood by the parties; the Aircraft Price and other
agreements of the parties stated in this Purchase Agreement were arrived at in
consideration of such provisions. This Purchase Agreement, including the AGTA,
contains the entire agreement between the parties and supersedes all previous
proposals, understandings, commitments or representations whatsoever, oral or
written, and may be changed only in writing signed by authorized representatives
of the parties.
DATED AS OF November 7, 2006

                  FEDERAL EXPRESS CORPORATION       THE BOEING COMPANY
 
               
By:
  /s/ Phillip C. Blum       By:   /s/ R.C. Nelson
 
               
 
               
Its:
  Vice President — Aircraft       Its:   Attorney-In-Fact
 
               
 
  Acquisitions/SAO            

 

P.A. No. 3157   3    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



Table 1 to
Purchase Agreement No. 3157
Aircraft Delivery, Description, Price and Advance Payments
Purchase of 15 firm + 15 options
 

                      Airframe Model/MTOW:   777-Freighter   766000 pounds  
Detail Specification:   D019W007-NEW (7/24/2006)

Engine Model/Thrust:
  GE90-110B1L   110000 pounds   Airframe Price Base Year/Escalation Formula:  
Jul-06    ECI-MFG/CPI
Airframe Price:
      [ * ]   Engine Price Base Year/Escalation Formula:   N/A   N/A
Optional Features:
      [ * ]             Sub-Total of Airframe and Features:   [ * ]   Airframe
Escalation Data:         Engine Price (Per Aircraft):   $0    Base Year Index
(ECI):   180.3 
Aircraft Basic Price (Excluding BFE/SPE):   [ * ]   Base Year Index (CPI):  
195.4 
Buyer Furnished Equipment (BFE) Estimate:   [ * ]             Seller Purchased
Equipment (SPE) Estimate:   $0              Refundable Deposit/Aircraft at
Proposal Accept:   [ * ]            

                                              Escalation           Escalation
Estimate   Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery):
Delivery   Number of   Factor           Adv Payment Base   At Signing   24 Mos.
  21/18/15/12/9/6 Mos.   Total Date   Aircraft   (Airframe)           Price Per
A/P   1%   4%   5%   35%
[ * ]
  1   1.0845           [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
[ * ]
  1   1.0918           [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
[ * ]
  1   1.0939           [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
[ * ]
  1   1.0971           [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
[ * ]
  1   1.1037           [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
[ * ]
  1   1.111           [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
[ * ]
  1   1.1158           [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
[ * ]
  1   1.1189           [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
[ * ]
  1   1.121           [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
[ * ]
  1   1.1231           [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
[ * ]
  1   1.125           [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
[ * ]
  1   1.1281           [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
[ * ]
  1   1.1314           [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
[ * ]
  1   1.1348           [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
[ * ]
  1   1.1375           [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

 

         
FED
       
42904-1F.TXT
  Boeing Proprietary   Page 1

 

 



--------------------------------------------------------------------------------



 



AIRCRAFT CONFIGURATION
between
THE BOEING COMPANY
and
FEDERAL EXPRESS CORPORATION
Exhibit A to Purchase Agreement Number 3157
 

P.A. No. 3157   A    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



AIRCRAFT CONFIGURATION
Dated November 7, 2006
relating to
BOEING MODEL 777-FREIGHTER AIRCRAFT
The Customer Aircraft Description is based on Boeing Configuration Specification
D019W007-NEW dated as of July 24, 2006. Such Aircraft Description will be
comprised of Boeing Configuration Specification D019W007-NEW dated as of
July 24, 2006, any changes applicable to the basic model 777-Freighter aircraft
and as amended to incorporate the Options to be selected by Customer later.
Basic Price does not include the price effects of any Buyer Furnished Equipment
or Seller Purchased Equipment.
 

P.A. No. 3157   A-1    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



AIRCRAFT DELIVERY REQUIREMENTS AND RESPONSIBILITIES
between
THE BOEING COMPANY
and
FEDERAL EXPRESS CORPORATION
Exhibit B to Purchase Agreement Number 3157
 

P.A. No. 3157   B    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



Exhibit B to
Purchase Agreement No. 3157
Page 1
AIRCRAFT DELIVERY REQUIREMENTS AND RESPONSIBILITIES
relating to
BOEING MODEL 777-FREIGHTER AIRCRAFT
Both Boeing and Customer have certain documentation and approval
responsibilities at various times during the construction cycle of Customer’s
Aircraft that are critical to making the delivery of each Aircraft a positive
experience for both parties. This Exhibit B documents those responsibilities and
indicates recommended completion deadlines for the actions to be accomplished.
1. GOVERNMENT DOCUMENTATION REQUIREMENTS.
Certain actions are required to be taken by Customer in advance of the scheduled
delivery month of each Aircraft with respect to obtaining certain government
issued documentation.
1.1 Airworthiness and Registration Documents.
Not later than 6 months prior to delivery of each Aircraft, Customer will notify
Boeing of the registration number to be painted on the side of the Aircraft. In
addition, and not later than 3 months prior to delivery of each Aircraft,
Customer will, by letter to the regulatory authority having jurisdiction,
authorize the temporary use of such registration numbers by Boeing during the
pre-delivery testing of the Aircraft.
Customer is responsible for furnishing any Temporary or Permanent Registration
Certificates required by any governmental authority having jurisdiction to be
displayed aboard the Aircraft after delivery.
1.2 Certificate of Sanitary Construction.
1.2.1 U.S. Registered Aircraft. Boeing will obtain from the United States Public
Health Service, a United States Certificate of Sanitary Construction to be
displayed aboard each Aircraft after delivery to Customer.
1.2.2 Non-U.S. Registered Aircraft. If Customer requires a United States
Certificate of Sanitary Construction at the time of delivery of the Aircraft,
Customer will give written notice thereof to Boeing at least 3 months prior to
delivery. Boeing will then use its reasonable best efforts to obtain the
Certificate from the United States Public Health Service and present it to
Customer at the time of Aircraft delivery.

         
P.A. No. 3157
  B-1   BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



Exhibit B to
Purchase Agreement No. 3157
Page 2
1.3 Customs Documentation.
1.3.1 Import Documentation. If the Aircraft is intended to be exported from the
United States, Customer must notify Boeing not later than 3 months prior to
delivery of each Aircraft of any documentation required by the customs
authorities or by any other agency of the country of import.
1.3.2 General Declaration — U.S. If the Aircraft is intended to be exported from
the United States, Boeing will prepare Customs Form 7507, General Declaration,
for execution by U.S. Customs immediately prior to the ferry flight of the
Aircraft. For this purpose, Customer will furnish to Boeing not later than
20 days prior to delivery all information required by U.S. Customs or U.S.
Immigration and Naturalization Service, including without limitation (i) a
complete crew and passenger list identifying the names, birth dates, passport
numbers and passport expiration dates of all crew and passengers and (ii) a
complete ferry flight itinerary, including point of exit from the United States
for the Aircraft.
If Customer intends, during the ferry flight of an Aircraft, to land at a U.S.
airport after clearing Customs at delivery, Customer must notify Boeing not
later than 20 days prior to delivery of such intention. If Boeing receives such
notification, Boeing will provide to Customer the documents constituting a
Customs permit to proceed, allowing such Aircraft to depart after any such
landing. Sufficient copies of completed Form 7507, along with passenger
manifest, will be furnished to Customer to cover U.S. stops scheduled for the
ferry flight.
1.3.3 Export Declaration — U.S. If the Aircraft is intended to be exported from
the United States, Boeing will prepare Form 7525V and, immediately prior to the
ferry flight, will submit such Form to U.S. Customs in Seattle in order to
obtain clearance for the departure of the Aircraft, including any cargo, from
the United States. U.S. Customs will deliver the Export Declaration to the U.S.
Department of Commerce after export.
2. INSURANCE CERTIFICATES.
Unless provided earlier, Customer will provide to Boeing not later than 30 days
prior to delivery of the first Aircraft, a copy of the requisite annual
insurance certificate in accordance with the requirements of Article 8 of the
AGTA.
 

P.A. No. 3157   B-2   BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



Exhibit B to
Purchase Agreement No. 3157
Page 3
3. NOTICE OF FLYAWAY CONFIGURATION.
Not later than 20 days prior to delivery of the Aircraft, Customer will provide
to Boeing a configuration letter stating the requested “flyaway configuration”
of the Aircraft for its ferry flight. This configuration letter should include:
(i) the name of the company which is to furnish fuel for the ferry flight and
any scheduled post-delivery flight training, the method of payment for such
fuel, and fuel load for the ferry flight;
(ii) the cargo to be loaded and where it is to be stowed on board the Aircraft,
the address where cargo is to be shipped after flyaway and notification of any
hazardous materials requiring special handling;
(iii) any BFE equipment to be removed prior to flyaway and returned to Boeing
BFE stores for installation on Customer’s subsequent Aircraft;
(iv) a complete list of names and citizenship of each crew member and
non-revenue passenger who will be aboard the ferry flight; and
(v) a complete ferry flight itinerary.
4. DELIVERY ACTIONS BY BOEING.
4.1 Schedule of Inspections. All FAA, Boeing, Customer and, if required, U.S.
Customs Bureau inspections will be scheduled by Boeing for completion prior to
delivery or departure of the Aircraft. Customer will be informed of such
schedules.
4.2 Schedule of Demonstration Flights. All FAA and Customer demonstration
flights will be scheduled by Boeing for completion prior to delivery of the
Aircraft.
4.3 Schedule for Customer’s Flight Crew. Boeing will inform Customer of the date
that a flight crew is required for acceptance routines associated with delivery
of the Aircraft.
 

P.A. No. 3157   B-3   BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



Exhibit B to
Purchase Agreement No. 3157
Page 4
4.4 Fuel Provided by Boeing. Boeing will provide to Customer, without charge,
the amount of fuel shown in U.S. gallons in the table below for the model of
Aircraft being delivered and full capacity of engine oil at the time of delivery
or prior to the ferry flight of the Aircraft.

      Aircraft Model   Fuel Provided
737
  1,000
747
  4,000
757
  1,600
767
  2,000
777
  3,000

4.5 Flight Crew and Passenger Consumables. Boeing will provide reasonable
quantities of food, coat hangers, towels, toilet tissue, drinking cups and soap
for the first segment of the ferry flight for the Aircraft.
4.6 Delivery Papers, Documents and Data. Boeing will have available at the time
of delivery of the Aircraft certain delivery papers, documents and data for
execution and delivery. If title for the Aircraft will be transferred to
Customer through a Boeing sales subsidiary and if the Aircraft will be
registered with the FAA, Boeing will pre-position in Oklahoma City, Oklahoma,
for filing with the FAA at the time of delivery of the Aircraft an executed
original Form 8050-2, Aircraft Bill of Sale, indicating transfer of title to the
Aircraft from Boeing’s sales subsidiary to Customer.
4.7 Delegation of Authority. If specifically requested in advance by Customer,
Boeing will present a certified copy of a Resolution of Boeing’s Board of
Directors, designating and authorizing certain persons to act on its behalf in
connection with delivery of the Aircraft.
5. DELIVERY ACTIONS BY CUSTOMER.
5.1 Aircraft Radio Station License. At delivery Customer will provide its
Aircraft Radio Station License to be placed on board the Aircraft following
delivery.
5.2. Aircraft Flight Log. At delivery Customer will provide the Aircraft Flight
Log for the Aircraft.
5.3 Delegation of Authority. Customer will present to Boeing at delivery of the
Aircraft an original or certified copy of Customer’s Delegation of Authority
designating and authorizing certain persons to act on its behalf in connection
with delivery of the specified Aircraft.
 

P.A. No. 3157   B-4   BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



ESCALATION ADJUSTMENT
AIRFRAME AND OPTIONAL FEATURES
between
THE BOEING COMPANY
and
FEDERAL EXPRESS CORPORATION
Supplemental Exhibit AE1 to Purchase Agreement Number 3157
(For Model 777-F, the Airframe Price Includes the Engine Price at its basic
thrust level.)
 

P.A. No. 3157   AE1
BOEING PROPRIETARY    

 

 



--------------------------------------------------------------------------------



 



1. Formula.
Airframe and Optional Features price adjustments (Airframe Price Adjustment) are
used to allow prices to be stated in current year dollars at the signing of this
Purchase Agreement and to adjust the amount to be paid by Customer at delivery
for the effects of economic fluctuation. The Airframe Price Adjustment will be
determined at the time of Aircraft delivery in accordance with the following
formula:
Pa = (P) (L + M) — P
Where:

         
 
  Pa =   Airframe Price Adjustment. (For Model 777-F, the Airframe Price
includes the Engine Price at its basic thrust level.)
 
       
 
  P =   Airframe Price plus the price of the Optional Features (as set forth in
Table 1 of this Purchase Agreement).

     
 
  L = .65 x [(ECI   x (ECI-R
 
                                ECIb)          ECI-Rb)]

Where:
ECIb is the base year airframe escalation index (as set forth in Table 1 of this
Purchase Agreement);
ECI is the three-month arithmetic average value of 181.3 for October, November,
and December 2005, using ECI —MFG (BLS Series ID ECU12402I);
ECI-Rb is the three-month arithmetic average value of 100.0 for October,
November, and December 2005, using the ECI — NAICS Manufacturing (BLS Series ID
CIU2013000000000I); and
 

P.A. No. 3157   AE1-1
BOEING PROPRIETARY    

 

 



--------------------------------------------------------------------------------



 



ECI-R is a value determined using the U.S. Department of Labor, Bureau of Labor
Statistics, Employment Cost Index for NAICS Manufacturing — Total Compensation
(BLS Series ID CIU2013000000000I), calculated by establishing a three-month
arithmetic average value (expressed as a decimal and rounded to the nearest
tenth) using the values for the 11th, 12th, and 13th months prior to the month
of scheduled delivery of the applicable Aircraft. As the Employment Cost Index
values are only released on a quarterly basis, the value released for the first
quarter will be used for the months of January, February, and March; the value
released for the second quarter will be used for the months of April, May, and
June; the value released for the third quarter will be used for the months of
July, August, and September; the value released for the fourth quarter will be
used for the months of October, November, and December.

     
 
  M =.35 x (CPI
 
                                CPIb )

Where:
CPIb is the base year airframe escalation index (as set forth in Table 1 of this
Purchase Agreement); and
CPI is a value determined using the U.S. Department of Labor, Bureau of Labor
Statistics, Consumer Price Index — All Urban Consumers (BLS Series ID
CUUR0000SA0), calculated as a 3-month arithmetic average of the released monthly
values (expressed as a decimal and rounded to the nearest tenth) using the
values for the 11th, 12th, and 13th months prior to the month of scheduled
delivery of the applicable Aircraft.
As an example, for an Aircraft scheduled to be delivered in the month of July,
the months of June, July, and August of the preceding year will be utilized in
determining the value of ECI-R and CPI.

Note:   i. In determining the values of L and M, all calculations and resulting
values will be expressed as a decimal rounded to the nearest ten-thousandth.

 

P.A. No. 3157   AE1-2
BOEING PROPRIETARY    

 

 



--------------------------------------------------------------------------------



 



ii. .65 is the numeric ratio attributed to labor in the Airframe Price
Adjustment formula.
iii. .35 is the numeric ratio attributed to materials in the Airframe Price
Adjustment formula.
iv. The denominators (base year indices) are the actual average values reported
by the U.S. Department of Labor, Bureau of Labor Statistics. The actual average
values are calculated as a 3-month arithmetic average of the released monthly
values (expressed as a decimal and rounded to the nearest tenth) using the
values for the 11th, 12th, and 13th months prior to the airframe base year. The
applicable base year and corresponding denominator is provided by Boeing in
Table 1 of this Purchase Agreement.
v. The final value of Pa will be rounded to the nearest dollar.
vi. The Airframe Price Adjustment will not be made if it will result in a
decrease in the Aircraft Basic Price.
2. Values to be Utilized in the Event of Unavailability.
2.1 If the Bureau of Labor Statistics substantially revises the methodology used
for the determination of the values to be used to determine the ECI-R and CPI
values (in contrast to benchmark adjustments or other corrections of previously
released values), or for any reason has not released values needed to determine
the applicable Airframe Price Adjustment, the parties will, prior to the
delivery of any such Aircraft, select a substitute from other Bureau of Labor
Statistics data or similar data reported by non-governmental organizations. Such
substitute will result in the same adjustment, insofar as possible, as would
have been calculated utilizing the original values adjusted for fluctuation
during the applicable time period. However, if within 24 months after delivery
of the Aircraft, the Bureau of Labor Statistics should resume releasing values
for the months needed to determine the Airframe Price Adjustment, such values
will be used to determine any increase or decrease in the Airframe Price
Adjustment for the Aircraft from that determined at the time of delivery of the
Aircraft.
2.2 Notwithstanding Article 2.1 above, if prior to the scheduled delivery month
of an Aircraft the Bureau of Labor Statistics changes the base year for
determination of the ECI-R and CPI values as defined above, such re-based values
will be incorporated in the Airframe Price Adjustment calculation.
 

P.A. No. 3157   AE1-3
BOEING PROPRIETARY    

 

 



--------------------------------------------------------------------------------



 



2.3 In the event escalation provisions are made non-enforceable or otherwise
rendered void by any agency of the United States Government, the parties agree,
to the extent they may lawfully do so, to equitably adjust the Aircraft Price of
any affected Aircraft to reflect an allowance for increases or decreases
consistent with the applicable provisions of paragraph 1 of this Supplemental
Exhibit AE1 in labor compensation and material costs occurring since August of
the year prior to the price base year shown in the Purchase Agreement.
2.4 If within 12 months of Aircraft delivery, the published index values are
revised due to an acknowledged error by the Bureau of Labor Statistics, the
Airframe Price Adjustment will be re-calculated using the revised index values
(this does not include those values noted as preliminary by the Bureau of Labor
Statistics). A credit memorandum or supplemental invoice will be issued for the
Airframe Price Adjustment difference. Interest charges will not apply for the
period of original invoice to issuance of credit memorandum or supplemental
invoice.

     
Note:
  i. The values released by the Bureau of Labor Statistics and available to
Boeing 30 days prior to the first day of the scheduled delivery month of an
Aircraft will be used to determine the ECI-R and CPI values for the applicable
months (including those noted as preliminary by the Bureau of Labor Statistics)
to calculate the Airframe Price Adjustment for the Aircraft invoice at the time
of delivery. The values will be considered final and no Airframe Price
Adjustments will be made after Aircraft delivery for any subsequent changes in
published Index values, subject always to paragraph 2.4 above.


 
  ii. The maximum number of digits to the right of the decimal after rounding
utilized in any part of the Airframe Price Adjustment equation will be 4, where
rounding of the fourth digit will be increased to the next highest digit when
the 5th digit is equal to 5 or greater.

 

P.A. No. 3157   AE1-4
BOEING PROPRIETARY    

 

 



--------------------------------------------------------------------------------



 



CUSTOMER SUPPORT VARIABLES
between
THE BOEING COMPANY
and
FEDERAL EXPRESS CORPORATION
Supplemental Exhibit CS1 to Purchase Agreement Number 3157
 

P.A. No. 3157   CS1
BOEING PROPRIETARY    

 

 



--------------------------------------------------------------------------------



 



CUSTOMER SUPPORT VARIABLES
relating to
BOEING MODEL 777-FREIGHTER AIRCRAFT
Customer and Boeing will conduct planning conferences approximately 12 months
prior to delivery of the first Aircraft, or as mutually agreed, in order to
develop and schedule a customized Customer Support Program to be furnished by
Boeing in support of the Aircraft.
The customized Customer Services Program will be based upon and equivalent to
the entitlements summarized below.
1. Maintenance Training.

  1.1   Airplane General Familiarization Course; 2 classes of 24 students;    
1.2   Mechanical/Electrical Systems Course (Instructor); 1 class of 15 students;
    1.3   Avionics Systems Course (Instructor); 1 class of 15 students;     1.4
  Mechanical/Electrical Systems Course (Line and Base); 2 classes of 15
students;     1.5   Avionics Systems Course (Line and Base); 1 class of 15
students;     1.6   Engine Run-Up Course; 2 classes of 3 students;     1.7  
Corrosion Prevention & Control Course; 1 class of 10 students;     1.8  
Aircraft Rigging Course; 1 class of 6 students;     1.9   Composite Repair for
Technicians, 1 class of 8 students;     1.10   Digital Data Familiarization
Course; 1 class of 15 students;     1.11   Cabin Management System
(CMS) Configuration Database Generator (CDG) Familiarization Course; 1 class of
6 students;

 

P.A. No. 3157   CS1-1
BOEING PROPRIETARY    

 

 



--------------------------------------------------------------------------------



 



  1.12   Training materials will be provided to each student. In addition, one
set of training materials as used in Boeing’s training program, including visual
aids, Computer Based Training Courseware, instrument panel wall charts,
text/graphics, video programs, etc. will be provided for use in Customer’s own
training program.

2. Flight Training.

  2.1   Transition training for 8 flight crews (16 pilots) in 2 classes; The
training will consist of ground school (utilizing computer based training),
fixed base simulator, full flight simulator and actual aircraft training on
Customer’s Aircraft.     2.2   Flight Dispatcher training; 2 classes of 6
students;     2.3   Flight Attendant training; 2 classes of 12 students;     2.4
  Performance Engineer training in Boeing’s regularly scheduled courses;
schedules are published twice yearly.     2.5   Training materials will be
provided to each student. In addition, one set of training materials as used in
Boeing’s training program, including visual aids, Computer Based Training
Courseware, instrument panel wall charts, text/graphics, video programs, Flight
Attandant Manuals, etc. will be provided for use in Customer’s own training
program.     2.6   Additional Flight Operations Services:

  a.   Boeing flight crew personnel to assist in ferrying the first aircraft to
Customer’s main base;     b.   Instructor pilots for 90 calendar days for
revenue service training assistance;     c.   An instructor pilot to visit
Customer 6 months after revenue service training to review Customer’s flight
crew operations for a 2 week period.

3. Planning Assistance.
 

P.A. No. 3157   CS1-2
BOEING PROPRIETARY    

 

 



--------------------------------------------------------------------------------



 



  3.1   Maintenance and Ground Operations.         Upon request, Boeing will
visit Customer’s main base to evaluate aircraft maintenance facilities, develop
recommendations and assist in maintenance planning.     3.2   Spares.

  a)   Recommended Spares Parts List (RSPL)
A customized RSPL, data and documents will be provided to identify spare parts
required for Customer’s support program.     b)   Illustrated Parts Catalog
(IPC)
A customized IPC in accordance with ATA 100 will be provided.     c)  
Provisioning Training
Provisioning training will be provided for Customer’s personnel at Boeing’s
facilities, where documentation and technical expertise are available. Training
is focused on the initial provisioning process and calculations reflected in the
Boeing RSPL.     d)   Spares Provisioning Conference
A provisioning conference will be conducted, normally at Boeing’s facilities
where technical data and personnel are available.

4. Technical Data and Documents.

  4.1   Flight Operations.
Airplane Flight Manual
Operations Manual and Checklist
Planning and Performance Manual
Weight and Balance Manual
Dispatch Deviation Procedures Guide
Flight Crew Training Manual
Fault Reporting Manual
Performance Engineer’s Manual
Jet Transport Performance Methods
FMC Supplemental Data Document
Operational Performance Software

 

P.A. No. 3157   CS1-3
BOEING PROPRIETARY    

 

 



--------------------------------------------------------------------------------



 



      Baggage/Cargo Loading Manual
ETOPS Guide Vol. III
Flight Planning and Performance Manual
    4.2   Maintenance.
Maintenance Manual
Wiring Diagram Manual
Systems Schematics Manual
Structural Repair Manual
Component Maintenance Manual
Standard Overhaul Practices Manual
Standard Wiring Practices Manual
Non-Destructive Test Manual
Service Bulletins and Index
Corrosion Prevention Manual
Fault Isolation Manual
Interior Reconfiguration Document
Power Plant Buildup Manual (except Rolls Royce)
In Service Activity Report
Significant Service Item Summary
All Operators Letters
Service Letters
Structural Item Interim Advisory
Combined Index
Maintenance Tips
Configuration Data Base Generator User Guide
Production Management Data Base
Baggage/Cargo Loading Manual     4.3   Maintenance Planning.
Maintenance Planning Data Document
Maintenance Task Cards and Index
Maintenance Inspection Intervals Report
ETOPS Guide Vol. II
Configuration Maintenance and Procedures for Extended Range Operations     4.4  
Spares.
Illustrated Parts Catalog
Standards Books

 

P.A. No. 3157   CS1-4
BOEING PROPRIETARY    

 

 



--------------------------------------------------------------------------------



 



  4.5   Facilities and Equipment Planning.
Facilities and Equipment Planning Document
Special Tool & Ground Handling Equipment Drawings & Index
Supplementary Tooling Documentation
Illustrated Tool and Equipment List/Manual
Aircraft Recovery Document
Airplane Characteristics for Airport Planning Document
Airplane Rescue and Fire Fighting Document
Engine Handling Document
ETOPS Guide Vol. I     4.6   Supplier Technical Data.
Service Bulletins
Ground Support Equipment Data
Provisioning Information
Component Maintenance Manuals and Index
Publications Index
Product Support Supplier Directory

 

P.A. No. 3157   CS1-5
BOEING PROPRIETARY    

 

 



--------------------------------------------------------------------------------



 



ENGINE ESCALATION,
ENGINE WARRANTY AND PATENT INDEMNITY
between
THE BOEING COMPANY
and
FEDERAL EXPRESS CORPORATION
Supplemental Exhibit EE1 to Purchase Agreement Number 3157
 

P.A. No. 3157   EE1
BOEING PROPRIETARY    

 

 



--------------------------------------------------------------------------------



 



ENGINE ESCALATION,
ENGINE WARRANTY AND PATENT INDEMNITY
relating to
BOEING MODEL 777-FREIGHTER AIRCRAFT
1. ENGINE ESCALATION. No separate engine escalation methodology is defined for
the 777-FREIGHTER Aircraft. Pursuant to the AGTA, the engine prices for these
Aircraft are included in and will be escalated in the same manner as the
Airframe.
2. ENGINE WARRANTY AND PRODUCT SUPPORT PLAN. Boeing has obtained from General
Electric Company (GE) GE’s guarantee that GE will extend directly to Customer
GE’s warranty, special guarantees and product support services (hereinafter
collectively referred to as the “Warranty”); subject, however, to Customer’s
acceptance of the conditions set forth in the Warranty.
In consideration for Boeing’s having obtained GE’s guarantee to provide the
Warranty directly to the Customer, Customer hereby releases and discharges
Boeing from any and all claims, obligations and liabilities whatsoever arising
out of the purchase or use of such Engines and Customer hereby waives, releases
and renounces all its rights in all such claims, obligations and liabilities.
THE WARRANTY GE EXTENDS DIRECTLY TO CUSTOMER IS EXCLUSIVE, AND IS IN LIEU OF ALL
OTHER WARRANTIES WHETHER WRITTEN, ORAL OR IMPLIED. THERE ARE NO IMPLIED
WARRANTIES OF FITNESS OR MERCHANTABILITY.
 

P.A. No. 3157   EE1
BOEING PROPRIETARY    

 

 



--------------------------------------------------------------------------------



 



SERVICE LIFE POLICY COMPONENTS
between
THE BOEING COMPANY
and
FEDERAL EXPRESS CORPORATION
Supplemental Exhibit SLP1 to Purchase Agreement Number 3157
 

P.A. No. 3157   SLP1
BOEING PROPRIETARY    

 

 



--------------------------------------------------------------------------------



 



COVERED SERVICE LIFE COMPONENTS
relating to
BOEING MODEL 777 AIRCRAFT
This is the listing of Covered Components for the Aircraft which relate to
Part 3, Boeing Service Life Policy of Exhibit C, Product Assurance Document to
the AGTA and is a part of Purchase Agreement No. 3157.
1. Wing.

  (a)   Upper and lower wing skins and stiffeners between the forward and rear
wing spars.     (b)   Wing spar webs, chords and stiffeners.     (c)   Inspar
wing ribs.     (d)   Inspar splice plates and fittings.     (e)   Upper wing
fold hinge, end ribs and lower latch lugs.     (f)   Main landing gear support
structure.     (g)   Wing center section lower beams, spanwise beams and floor
beams, but not the seat tracks attached to the beams.     (h)   Wing-to-body
structural attachments.     (i)   Engine strut support fittings attached
directly to wing primary structure.     (j)   Support structure in the wing for
spoilers and spoiler actuators; for aileron hinges and reaction links; and for
leading edge devices and trailing edge flaps.     (k)   Leading edge device and
trailing edge flap support system.     (l)   Aileron leading edge device and
trailing edge flap internal, fixed attachment and actuator support structure.

 

P.A. No. 3157   SLP1-1
BOEING PROPRIETARY    

 

 



--------------------------------------------------------------------------------



 



2. Body.

  (a)   External surface skins and doublers, longitudinal stiffeners, longerons
and circumferential rings and frames between the forward pressure bulkhead and
the vertical stabilizer rear spar bulkhead, and structural support and enclosure
for the APU but excluding all system components and related installation and
connecting devices, insulation, lining, and decorative panels and related
installation and connecting devices.     (b)   Window and windshield structure
but excluding the windows and windshields.     (c)   Fixed attachment structure
of the passenger doors, cargo doors and emergency exits, excluding door
mechanisms and movable hinge components. Sills and frames around the body
openings for the passenger doors, cargo doors and emergency exits, excluding
scuff plates and pressure seals.     (d)   Nose wheel well structure, including
the wheel well walls, pressure deck, forward and aft bulkheads, and the gear
support structure.     (e)   Main gear wheel well structure including pressure
deck, bulkheads and landing gear beam support structure.     (f)   Floor beams
and support posts in the control cab and passenger cabin area, but excluding
seat tracks.     (g)   Forward and aft pressure bulkheads.     (h)   Keel
structure between the wing front spar bulkhead and the main gear wheel well aft
bulkhead, including splices.     (i)   Wing front and rear spar support
bulkheads, and vertical and horizontal stabilizer front and rear spar support
bulkheads including terminal fittings but excluding all system components and
related installation and connecting devices, insulation, lining, and decorative
panels and related installation and connecting devices.     (j)   Support
structure in the body for the stabilizer pivot and stabilizer screw.

3. Vertical Stabilizer.

  (a)   External skins between front and rear spars.     (b)   Front and rear
spars including stiffeners.

 

P.A. No. 3157   SLP1-2
BOEING PROPRIETARY    

 

 



--------------------------------------------------------------------------------



 



  (c)   Attachment fittings between vertical stabilizer and body.     (d)  
Inspar ribs.     (e)   Support structure in the vertical stabilizer for rudder
hinges, reaction links and actuators.     (f)   Rudder internal, fixed
attachment and actuator support structure.     (g)   Rudder hinges and
supporting ribs, excluding bearings.

4. Horizontal Stabilizer.

  (a)   External skins between front and rear spars.     (b)   Front and rear
spars including splices and stiffeners.     (c)   Inspar ribs.     (d)  
Stabilizer splice fittings and pivot and screw support structure.     (e)  
Support structure in the horizontal stabilizer for the elevator hinges, reaction
links and actuators.     (f)   Elevator internal, fixed attachment and actuator
support structure.     (g)   Elevator hinges and supporting ribs, excluding
bearings.

5. Engine Strut.

  (a)   Strut external surface skin and doublers and stiffeners.     (b)  
Internal strut chords, frames and bulkheads.     (c)   Strut to wing fittings
and diagonal brace.     (d)   Engine mount support fittings attached directly to
strut structure.     (e)   For Aircraft equipped with General Electric or Pratt
& Whitney engines only, the engine mounted support fittings.

6.   Main Landing Gear.

  (a)   Outer cylinder.     (b)   Inner cylinder.

 

P.A. No. 3157   SLP1-3
BOEING PROPRIETARY    

 

 



--------------------------------------------------------------------------------



 



  (c)   Upper and lower side strut, including spindles and universals.     (d)  
Upper and lower drag strut, including spindles and universals.     (e)   Orifice
support tube.     (f)   Downlock links including spindles and universals.    
(g)   Torsion links.     (h)   Bogie beam.     (i)   Axles.     (j)   Steering
crank arm.     (k)   Steering rod.

7. Nose Landing Gear.

  (a)   Outer cylinder.     (b)   Inner cylinder, including axles.     (c)  
Orifice support tube.     (d)   Upper and lower drag strut, including lock
links.     (e)   Steering plates and steering collar.     (f)   Torsion links.  
  (g)   Actuator support beam and hanger.

NOTE:   The Service Life Policy does not cover any bearings, bolts, bushings,
clamps, brackets, actuating mechanisms or latching mechanisms used in or on the
Covered Components.

 

P.A. No. 3157   SLP1-4
BOEING PROPRIETARY    

 

 



--------------------------------------------------------------------------------



 



3157-01
Federal Express Corporation
Suite 300
942 S Shady Grove
Memphis TN 38120

          Subject:   Spare Parts Initial Provisioning
 
       
Reference:
  a)   Purchase Agreement No. 3157 (the Purchase Agreement) to between The
Boeing Company (Boeing) and Federal Express Corporation (Customer) relating to
Model 777-FREIGHTER aircraft (the Aircraft)
 
       
 
  b)   Customer Services General Terms Agreement No. S2-2 (CSGTA) between Boeing
and Customer

This letter agreement (Letter Agreement) is entered into on the date below and
amends and supplements the CSGTA. All capitalized terms used but not defined in
this Letter Agreement have the same meaning as in the CSGTA, except for
“Aircraft” which will have the meaning as defined in the Purchase Agreement.
In order to define the process by which Boeing and Customer will (i) identify
those Spare Parts and Standards critical to Customer’s successful introduction
of the Aircraft into service and its continued operation, (ii) place Orders
under the provisions of the CSGTA as supplemented by the provisions of this
Letter Agreement for those Spare Parts and Standards, and (iii) manage the
return of certain of those Spare Parts which Customer does not use, the parties
agree as follows.
1. Definitions.
“Provisioning Data” means the documentation provided by Boeing to Customer,
including but not limited to the Recommended Spare Parts List (RSPL),
identifying all Boeing initial provisioning requirements for the Aircraft.
“Provisioning Items” means the Spare Parts and Standards identified by Boeing as
initial provisioning requirements in support of the Aircraft, excluding special
tools, ground support equipment (GSE), engines and engine parts.
Page 2

 

 



--------------------------------------------------------------------------------



 



Federal Express Corporation
3157-01 Page 2
“Provisioning Products Guide” means the Boeing Manual D6-81834 entitled “Spares
Provisioning Products Guide”.
2. Phased Provisioning.
2.1 Provisioning Products Guide. Prior to the initial provisioning meeting
Boeing will furnish to Customer a copy of the Provisioning Products Guide.
2.2 Initial Provisioning Meeting. On or about twelve (12) months prior to
delivery of the first Aircraft the parties will conduct an initial provisioning
meeting where the procedures, schedules, and requirements for training will be
established to accomplish phased provisioning of Spare Parts and Standards for
the Aircraft in accordance with the Provisioning Products Guide. If the lead
time from execution of the Purchase Agreement until delivery of the first
Aircraft is less than twelve (12) months, the initial provisioning meeting will
be established as soon as reasonably possible after execution of the Purchase
Agreement.
2.3 Provisioning Data. During the initial provisioning meeting Customer will
provide to Boeing the operational parameter information described in Chapter 6
of the Provisioning Products Guide. After review and acceptance by Boeing of
such Customer information, Boeing will prepare the Provisioning Data. Such
Provisioning Data will be furnished to Customer on or about ninety (90) days
after Boeing finalizes the engineering drawings for the Aircraft. The
Provisioning Data will be as complete as possible and will cover Provisioning
Items selected by Boeing for review by Customer for initial provisioning of
Spare Parts and Standards for the Aircraft. Boeing will furnish to Customer
revisions to the Provisioning Data until approximately ninety (90) days
following delivery of the last Aircraft or until the delivery configuration of
each of the Aircraft is reflected in the Provisioning Data, whichever is later.
2.4 Buyer Furnished Equipment (BFE) Provisioning Data. Unless otherwise advised
by Boeing, Customer will provide or insure its BFE suppliers provide to Boeing
the BFE data in scope and format acceptable to Boeing, in accordance with the
schedule established during the initial provisioning meeting.

3.   Purchase from Boeing of Spare Parts and Standards as Initial Provisioning
for the Aircraft.

3.1 Schedule. In accordance with schedules established during the initial
provisioning meeting, Customer may place Orders for Provisioning Items and any
GSE, special tools or engine spare parts which Customer determines it will
initially require for maintenance, overhaul and servicing of the Aircraft and/or
engines.
P.A. No. 3157
Spare_Parts_Initial_Provisioning
BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



Federal Express Corporation
3157-01 Page 3
3.2 Prices of Initial Provisioning Spare Parts.
3.2.1 Boeing Spare Parts. The Provisioning Data will set forth the prices for
those Provisioning Items other than items listed in Article 3.3, below, that are
Boeing Spare Parts, and such prices will be firm and remain in effect for ninety
(90) days from the date the price is first quoted to Customer in the
Provisioning Data.
3.2.2 Supplier Spare Parts. Boeing will provide estimated prices in the
Provisioning Data for Provisioning Items other than items listed in Article 3.3,
below, that are Supplier Spare Parts. The price to Customer for any Supplier
Spare Parts that are Provisioning Items or for any items ordered for initial
provisioning of GSE, special tools manufactured by suppliers, or engine spare
parts will be one hundred twelve percent (112%) of the supplier’s list price for
such items.
3.3 QEC Kits, Standards Kits, Raw Material Kits, Bulk Materials Kits and Service
Bulletin Kits. In accordance with schedules established during the initial
provisioning meeting, Boeing will furnish to Customer a listing of all
components which could be included in the quick engine change (QEC) kits,
Standards kits, raw material kits, bulk materials kits and service bulletin kits
which may be purchased by Customer from Boeing. Customer will select, and
provide to Boeing its desired content for the kits. Boeing will furnish to
Customer as soon as practicable thereafter a statement setting forth a firm
price for such kits. Customer will place Orders with Boeing for the kits in
accordance with schedules established during the initial provisioning meeting.
4. Delivery.
For Spare Parts and Standards ordered by Customer in accordance with Article 3
of this Letter Agreement, Boeing will, insofar as reasonably possible, deliver
to Customer such Spare Parts and Standards on dates reasonably calculated to
conform to Customer’s anticipated needs in view of the scheduled deliveries of
the Aircraft. Customer and Boeing will agree upon the date to begin delivery of
the provisioning Spare Parts and Standards ordered in accordance with this
Letter Agreement. Where appropriate, Boeing will arrange for shipment of such
Spare Parts and Standards which are manufactured by suppliers directly to
Customer from the applicable supplier’s facility. The routing and method of
shipment for initial deliveries and all subsequent deliveries of such Spare
Parts and Standards will be as established at the initial provisioning meeting
and thereafter by mutual agreement.
P.A. No. 3157
Spare_Parts_Initial_Provisioning
BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



Federal Express Corporation
3157-01 Page 4
5. Substitution for Obsolete Spare Parts.
5.1 Obligation to Substitute Pre-Delivery. In the event that, prior to delivery
of the first Aircraft, any Spare Part purchased by Customer from Boeing in
accordance with this Letter Agreement as initial provisioning for the Aircraft
is rendered obsolete or unusable due to the redesign of the Aircraft or of any
accessory, equipment or part thereof (other than a redesign at Customer’s
request) Boeing will deliver to Customer at no charge new and usable Spare Parts
in substitution for such obsolete or unusable Spare Parts and, upon such
delivery, Customer will return the obsolete or unusable Spare Parts to Boeing.
5.2 Delivery of Obsolete Spare Parts and Substitutes. Obsolete or unusable Spare
Parts returned by Customer pursuant to this Article 5 will be delivered to
Boeing F.O.B. at its Seattle Distribution Center or such other destination as
Boeing may reasonably designate. Spare Parts substituted for such returned
obsolete or unusable Spare Parts will be delivered to Customer in accordance
with the CSGTA. Boeing will pay the freight charges for the shipment from
Customer to Boeing of any such obsolete or unusable Spare Part and for the
shipment from Boeing to Customer of any such substitute Spare Part.
6. Repurchase of Provisioning Items.
6.1 Obligation to Repurchase. During a period commencing one (1) year after
delivery of the first Aircraft added to the Purchase Agreement by the
Supplemental Agreement, and ending five (5) years after such delivery, Boeing
will, upon receipt of Customer’s written request and subject to the exceptions
in Article 6.2, repurchase unused and undamaged Provisioning Items which
(i) were recommended by Boeing in the Provisioning Data as initial provisioning
for the Aircraft, (ii) were purchased by Customer from Boeing, and (iii) are
surplus to Customer’s needs.
6.2 Exceptions. Boeing will not be obligated under Article 6.1 to repurchase any
of the following: (i) quantities of Provisioning Items in excess of those
quantities recommended by Boeing in the Provisioning Data for the Aircraft,
(ii) QEC kits, bulk material kits, raw material kits, service bulletin kits,
Standards kits and components thereof (except those components listed separately
in the Provisioning Data), (iii) Provisioning Items for which an Order was
received by Boeing more than five (5) months after delivery of the last Aircraft
added to the Purchase Agreement by the Supplemental Agreement, (iv) Provisioning
Items which have become obsolete or have been replaced by other Provisioning
Items as a result of Customer’s modification of the Aircraft, and
(v) Provisioning Items which become excess as a result of a change in Customer’s
operating parameters, as provided to Boeing pursuant to the initial provisioning
meeting and which were the basis of Boeing’s initial provisioning
recommendations for the Aircraft.
P.A. No. 3157
Spare_Parts_Initial_Provisioning
BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



Federal Express Corporation
3157-01 Page 5
6.3 Notification and Format. Customer will notify Boeing, in writing when
Customer desires to return Provisioning Items under the provisions of this
Article 6. Customer’s notification will include a detailed summary, in part
number sequence, of the Provisioning Items Customer desires to return. Such
summary will be in the form of listings, tapes, diskettes or other media as may
be mutually agreed between Boeing and Customer and will include part number,
nomenclature, purchase order number, purchase order date and quantity to be
returned. Within five (5) business days after receipt of Customer’s
notification, Boeing will advise Customer in writing when Boeing’s review of
such summary will be completed.
6.4 Review and Acceptance by Boeing. Upon completion of Boeing’s review of any
detailed summary submitted by Customer pursuant to Article 6.3, Boeing will
issue to Customer a Material Return Authorization (MRA) for those Provisioning
Items Boeing agrees are eligible for repurchase in accordance with this
Article 6. Boeing will advise Customer of the reason that any Provisioning Item
included in Customer’s detailed summary is not eligible for return. Boeing’s MRA
will state the date by which Provisioning Items listed in the MRA must be
redelivered to Boeing, and Customer will arrange for shipment of such
Provisioning Items accordingly.
6.5 Price and Payment. The price of each Provisioning Item repurchased by Boeing
pursuant to this Article 6 will be an amount equal to 100% of the original
invoice price thereof except that the repurchase price of Provisioning Items
purchased pursuant to Article 3.2.2 will not include Boeing’s 12% handling
charge. Boeing will pay the repurchase price by issuing a credit memorandum in
favor of Customer which may be applied against amounts due Boeing for the
purchase of Spare Parts or Standards.
6.6 Delivery of Repurchased Provisioning Items. Provisioning Items repurchased
by Boeing pursuant to this Article 6 will be delivered to Boeing F.O.B. at its
Seattle Distribution Center or such other destination as Boeing may reasonably
designate.
P.A. No. 3157
Spare_Parts_Initial_Provisioning
BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



Federal Express Corporation
3157-01 Page 6
7. Title and Risk of Loss.
Title and risk of loss of any Spare Parts or Standards delivered to Customer by
Boeing in accordance with this Letter Agreement will pass from Boeing to
Customer in accordance with the applicable provisions of the CSGTA. Title to and
risk of loss of any Spare Parts or Standards returned to Boeing by Customer in
accordance with this Letter Agreement will pass to Boeing upon delivery of such
Spare Parts or Standards to Boeing in accordance with the provisions of Article
5.2 or Article 6.6, herein, as appropriate.
8. Termination for Excusable Delay.
In the event of termination of the Purchase Agreement pursuant to Article 7 of
the AGTA with respect to any Aircraft /added to the Purchase Agreement by the
Supplemental Agreement/, such termination will, if Customer so requests by
written notice received by Boeing within fifteen (15) days after such
termination, also discharge and terminate all obligations and liabilities of the
parties as to any Spare Parts or Standards which Customer had ordered pursuant
to the provisions of this Letter Agreement as initial provisioning for such
Aircraft and which are undelivered on the date Boeing receives such written
notice.
9. Order of Precedence.
In the event of any inconsistency between the terms of this Letter Agreement and
the terms of any other provisions of the CSGTA, the terms of this Letter
Agreement will control.
Very truly yours,
THE BOEING COMPANY

         
By
  /s/ R.C. Nelson
 
   
 
       
Its
  Attorney-In-Fact
 
   

ACCEPTED AND AGREED TO this
Date: November 7, 2006
FEDERAL EXPRESS CORPORATION

         
By
  /s/ Phillip C. Blum
 
   

Its Vice President — Aircraft Acquisitions/SAO
P.A. No. 3157
Spare_Parts_Initial_Provisioning
BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



3157-02
Federal Express Corporation
Suite 300
942 S Shady Grove
Memphis TN 38120

     
Subject:
  Demonstration Flight Waiver
 
   
Reference:
  Purchase Agreement No. 3157 (the Purchase Agreement) between The Boeing
Company (Boeing) and Federal Express Corporation (Customer) relating to Model
777-FREIGHTER aircraft (the Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement shall have
the same meaning as in the Purchase Agreement.
Definition of Terms:
Correction Costs: Customer’s direct labor costs and the cost of any material
required to correct a Flight Discrepancy where direct labor costs are equal to
the warranty labor rate in effect between the parties at the time such labor is
expended.
Flight Discrepancy: A failure or malfunction of an Aircraft, or the accessories,
equipment or parts installed on the Aircraft which results from a defect in the
Aircraft, Boeing Product, engine or Supplier Product or a nonconformance to the
Detail Specification for the Aircraft.
The AGTA provides that each aircraft will be test flown prior to delivery for
the purpose of demonstrating the functioning of such Aircraft and its equipment
to Customer; however, Customer may elect to waive this test flight. For each
test flight waived, Boeing agrees to provide Customer an amount of jet fuel at
delivery that, including the standard fuel entitlement, totals the following
amount of fuel:

      Aircraft   Total Fuel Entitlement Model   (U.S. Gallons)
737
  Full tanks
747
  26,000
767
  11,000
777
  10,300
787
  Full tanks

Further, Boeing agrees to reimburse Customer for any Correction Costs incurred
as a result of the discovery of a Flight Discrepancy during the first flight of
the aircraft by Customer following delivery to the extent such Correction Costs
are not covered under a warranty provided by Boeing, the engine manufacturer or
any of Boeing’s suppliers.
Page 1

 

 



--------------------------------------------------------------------------------



 



Federal Express Corporation
3157-02 Page 2
Should a Flight Discrepancy be detected by Customer which requires the return of
the Aircraft to Boeing’s facilities at Seattle, Washington, so that Boeing may
correct such Flight Discrepancy, Boeing and Customer agree that title to and
risk of loss of such Aircraft will remain with Customer. In addition, it is
agreed that Boeing will have responsibility for the Aircraft while it is on the
ground at Boeing’s facilities in Seattle, Washington, as is chargeable by law to
a bailee for mutual benefit, but Boeing shall not be chargeable for loss of use.
To be reimbursed for Correction Costs, Customer shall submit a written itemized
statement describing any flight discrepancies and indicating the Correction Cost
incurred by Customer for each discrepancy. This request must be submitted to
Boeing’s Contracts Regional Director at Renton, Washington, within ninety
(90) days after the first flight by Customer.
Very truly yours,
THE BOEING COMPANY

         
By
  /s/ R.C. Nelson
 
   
 
       
Its
  Attorney-In-Fact
 
   

ACCEPTED AND AGREED TO this
Date: November 7, 2006
FEDERAL EXPRESS CORPORATION

         
By
  /s/ Phillip C. Blum
 
   

Its Vice President — Aircraft Acquisitions/SAO

P.A. No. 3157
Demonstration_Flight_Waiver
BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



6-1162-RCN-1785
Federal Express Corporation
Suite 300
942 S Shady Grove
Memphis TN 38120

     
Subject:
  Performance Guarantees, [ * ]
 
   
Reference:
  Purchase Agreement No. 3157 (the Purchase Agreement) between The Boeing
Company (Boeing) and Federal Express Corporation (Customer) relating to Model
777-FREIGHTER aircraft (the Aircraft)

This Letter Agreement amends and supplements the Purchase Agreement. All terms
used but not defined in this Letter Agreement have the same meaning as in the
Purchase Agreement.
The Performance Guarantees for the Aircraft are set forth in Letter Agreement
Number 6-1162-RCN-1791.
[ * ]

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

P.A. No. 3157
Performance Guarantees, [ * ]
BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



6-1162-RCN-1785
Page 2
10. Assignment.
Neither party may assign this Letter Agreement without the express written
approval of the other party.
11. Confidential Treatment.
Customer understands that certain commercial and financial information contained
in this Letter Agreement are considered by Boeing as confidential. Customer
agrees that they will treat this Letter Agreement and the information contained
herein as confidential and will not, without the prior written consent of
Boeing, disclose this Letter Agreement or any information contained herein to
any other person or entity
If the foregoing correctly sets forth your understanding of our agreement with
respect to the matters treated above, please indicate your acceptance and
approval below.
Very truly yours,
THE BOEING COMPANY

         
By
  /s/ R.C. Nelson
 
   
 
       
Its
  Attorney-In-Fact    
 
       
 
       

ACCEPTED AND AGREED TO this
Date: November 7, 2006
FEDERAL EXPRESS CORPORATION

         
By
  /s/ Phillip C. Blum
 
   

Its Vice President — Aircraft Acquisitions/SAO
P.A. No. 3157
Performance Guarantees, [ * ]
BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



Attachment A to 6-1162-RCN-1785
Page 1
[ * ]

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

P.A. No. 3157
Performance Guarantees, [ * ]
BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



Attachment B to 6-1162-RCN-1785
Page 1
[ * ]

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

P.A. No. 3157
Performance Guarantees, [ * ]
BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



Attachment C to 6-1162-RCN-1785
Page 1
[ * ]

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

P.A. No. 3157
Performance Guarantees, [ * ]
BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



6-1162-RCN-1789
Federal Express Corporation
Suite 300
942 S Shady Grove
Memphis TN 38120

     
Subject:
  Option Aircraft
 
   
Reference:
  Purchase Agreement 3157 (the Purchase Agreement) between The Boeing Company
(Boeing) and Federal Express Corporation (Customer) relating to Model
777-FREIGHTER aircraft (the Aircraft)

This Letter Agreement amends the Purchase Agreement. All terms used but not
defined in this Letter Agreement have the same meaning as in the Purchase
Agreement.
Boeing agrees to manufacture and sell to Customer additional Model 777-FREIGHTER
aircraft as Option Aircraft. The delivery months, number of aircraft, Advance
Payment Base Price per aircraft and advance payment schedule are listed in the
Attachment to this Letter Agreement. The Airframe Price shown includes the
Engine Price.
1. Aircraft Description and Changes
1.1 Aircraft Description: The Option Aircraft are described by the Detail
Specification listed in the Attachment.
1.2 Changes: The Detail Specification will be revised to include:

  (i)   Changes applicable to the basic Model 777 aircraft which are developed
by Boeing between the date of the Detail Specification and the signing of the
amendment to the definitive agreement to add the the Option Aircraft;     (ii)  
Changes required to obtain required regulatory certificates; and     (iii)  
Changes mutually agreed upon.

1.3 [ * ]

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

P.A. No. 3157
Option_Aircraft
BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



6-1162-RCN-1789
Page 2
2. Price
2.1 The pricing elements of the Option Aircraft are listed in the Attachment.
2.2 Price Adjustments.
2.2.1 Changes. The price of the Option Aircraft will be adjusted to reflect
changes discussed in paragraph 1.2 above, provided that the price for changes in
1.2 (ii) are subject to the terms of section 3.2.2 of the AGTA.
2.2.2 Optional Features. The Optional Aircraft will contain the same Optional
Features and price as the initial firm Aircraft.
2.2.3 Escalation Adjustments. The Airframe Price and the price of Optional
Features for Option Aircraft will be escalated on the same basis as the
Aircraft.
3. Payment.
3.1 Customer will pay a deposit to Boeing in the amount shown in the Attachment
for each Option Aircraft (Deposit) upon execution of the Purchase Agreement. If
Customer exercises an option, the Deposit will be credited against the first
advance payment due. [ * ]
3.2 Following option exercise, advance payments in the amounts and at the dates
pursuant to the appropriate advance payment schedule as discussed in the
Purchase Agreement will be payable for the Option Aircraft. The remainder of the
Aircraft Price for the Option Aircraft will be paid at the time of delivery.
4. Option Exercise.
4.1 Customer may exercise an option by giving written notice to Boeing on or
before the date [ * ] months prior to the delivery dates listed in the
Attachment (Option Exercise Date). Upon option exercise, Boeing will have the
right to adjust the scheduled delivery by [ * ].
4.2 [ * ]

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

P.A. No. 3157
Option_Aircraft
BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



6-1162-RCN-1789
Page 3
5. Contract Terms.
Boeing and Customer will use their best efforts amend the the definitive
agreement to add the exercised Option Aircraft as an Aircraft within 30 days
following option exercise.
Confidential Treatment. Customer understands that certain commercial and
financial information contained in this Letter Agreement is considered by Boeing
as confidential. Customer agrees that it will treat this Letter Agreement and
the information contained herein as confidential and will not, without the prior
written consent of Boeing, disclose this Letter Agreement or any information
contained herein to any other person or entity.
Very truly yours,
THE BOEING COMPANY

         
By
  /s/ R.C. Nelson
 
   
 
       
Its
  Attorney-In-Fact
 
   

ACCEPTED AND AGREED TO this
Date: November 7, 2006
FEDERAL EXPRESS CORPORATION

         
By
  /s/ Phillip C. Blum
 
   

Its Vice President — Aircraft Acquisitions/SAO
Attachment
P.A. No. 3157
Option_Aircraft
BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



Attachment to
Letter 6-1162-RCN-1789
Option Aircraft Delivery, Description, Price and Advance Payments
Purchase of 15 firm + 15 options

                          Airframe Model/MTOW:   777-Freighter   766000 pounds  
Detail Specification:   D019W007-NEW (7/24/2006)

Engine Model/Thrust:
  GE90-110B1L   110000 pounds   Airframe Price Base Year/Escalation Formula:  
Jul-06    ECI-MFG/CPI
Airframe Price:
      [ * ]     Engine Price Base Year/Escalation Formula:   N/A   N/A
Optional Features:
      [ * ]              
 
                        Sub-Total of Airframe and Features:   [ * ]     Airframe
Escalation Data:         Engine Price (Per Aircraft):       $ 0     Base Year
Index (ECI):   180.3 
Aircraft Basic Price (Excluding BFE/SPE):   [ * ]     Base Year Index (CPI):  
195.4 

 
                        Buyer Furnished Equipment (BFE) Estimate:   [ * ]      
        Seller Purchased Equipment (SPE) Estimate:   $ 0              
Non-Refundable Deposit/Aircraft at Def Agreemt:   [ * ]              

                                              Escalation           Escalation
Estimate   Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery):
Delivery   Number of   Factor           Adv Payment Base   At Signing   24 Mos.
  21/18/15/12/9/6 Mos.   Total Date   Aircraft   (Airframe)           Price Per
A/P   1%   4%   5%   35%
[ * ]
  1   [ * ]           [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
[ * ]
  2   [ * ]           [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
[ * ]
  2   [ * ]           [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
[ * ]
  1   [ * ]           [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
[ * ]
  1   [ * ]           [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
[ * ]
  1   [ * ]           [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
[ * ]
  2   [ * ]           [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
[ * ]
  1   [ * ]           [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
[ * ]
  1   [ * ]           [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
[ * ]
  2   [ * ]           [ * ]   [ * ]   [ * ]   [ * ]   [ * ]
[ * ]
  1   [ * ]           [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

 



--------------------------------------------------------------------------------



 



6-1162-RCN-1790
Federal Express Corporation
Suite 300
942 S Shady Grove
Memphis TN 38120

     
Subject:
  Special Matters
 
   
Reference:
  Purchase Agreement No. 3157 (the Purchase Agreement) between The Boeing
Company (Boeing) and Federal Express Corporation (Customer) relating to Model
777-FREIGHTER aircraft (the Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement have the same
meaning as in the Purchase Agreement.
[ * ]
7. ADVANCE PAYMENT SETOFF RIGHTS
Customer agrees that if it defaults on any monetary obligation under the
Purchase Agreement then Boeing may apply any/all advance payments paid by
Customer to cure, in part or in whole, any default made with respect to any
Aircraft or other obligation in the Purchase Agreement. In the event that Boeing
exercises such setoff rights and applies any advance payments to cure any such
default by Customer with respect to an Aircraft or other obligation in the
Purchase Agreement, Boeing will be entitled to require Customer to replace
within ten days of written notice, the amount of advance payments applied to
cure such default such that the total amount of advance payments will be
restored to the aggregate amount of advance payments owed at that time by
Customer.
8. ASSIGNMENT
[ * ]

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

P.A. No. 3157
BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



6-1162-RCN-1790
Page 2
[ * ]
10. FLIGHT TEST PROCEDURES
As of the date of this Letter Agreement, Boeing has not yet developed the flight
test procedures for the model 777F aircraft. Boeing will develop flight test
procedures for Customer’s model 777F Aircraft. Such procedures will be based on
Boeing document D540W001 (previously provided to Customer). Boeing will include
in any reasonable request for specific flight test procedures for Customer’s
Aircraft, provided such request(s) are made at least 6 months prior to delivery
of the respective Aircraft.
[ * ]
14. SIMULATOR DATA PACKAGE
Boeing currently does not have a simulator data package for the Model
777-FREIGHTER aircraft. Upon request, Boeing will offer to Customer a simulator
package proposal satisfying Customer’s requirments, such proposal to include
price and other terms and conditions for such Model 777-FREIGHTER aircraft.
15. PUBLIC ANNOUNCEMENT
Notwithstanding the terms in the Purchase Agreement, neither Party shall in any
manner advertise or make any public statement regarding Customer’s purchase of
the Aircraft without the prior written consent of the other Party. Neither Party
shall disclose any details of this Agreement to any third party except as may be
authorized in writing by an authorized officer of the other Party.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

P.A. No. 3157
BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



6-1162-RCN-1790
Page 3
Confidential Treatment. Customer understands that certain commercial and
financial information contained in this Letter Agreement /and attachment(s)
hereto is considered by Boeing as confidential. Customer agrees that it will
treat this Letter Agreement and the information contained herein as confidential
and will not, without the prior written consent of Boeing, disclose this Letter
Agreement or any information contained herein to any other person or entity.
If the foregoing correctly sets forth your understanding of our agreement with
respect to matters described above, please indicate your acceptance and approval
below.
Very truly yours,
THE BOEING COMPANY

         
By
  /s/ R.C. Nelson
 
   
 
       
Its
  Attorney-In-Fact
 
   

ACCEPTED AND AGREED TO this
Date: November 7, 2006
FEDERAL EXPRESS CORPORATION

         
By
  /s/ Phillip C. Blum
 
   

Its Vice President — Aircraft Acquisitions/SAO
P.A. No. 3157
BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



Attachment to Letter Agreement
6-1162-RCN-1790
777 Training, Documentation, and Simulator Data

             
[ * ]
  [ * ]     [ * ]  
[ * ]
  [ * ]     [ * ]  
[ * ]
  [ * ]     [ * ]  
[ * ]
  [ * ]     [ * ]  
[ * ]
  [ * ]     [ * ]  
[ * ]
  [ * ]     [ * ]  
[ * ]
  [ * ]     [ * ]  
[ * ]
  [ * ]     [ * ]  
[ * ]
  [ * ]     [ * ]  
[ * ]
  [ * ]     [ * ]  
[ * ]
  [ * ]     [ * ]  
[ * ]
  [ * ]     [ * ]  

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

PAGE 1

 

 



--------------------------------------------------------------------------------



 



6-1162-RCN-1791
Federal Express Corporation
Suite 300
942 S Shady Grove
Memphis TN 38120

     
Subject:
  Aircraft Performance Guarantees
 
   
Reference:
  Purchase Agreement No. 3157 (the Purchase Agreement) between The Boeing
Company (Boeing) and Federal Express Corporation (Customer) relating to Model
777-FREIGHTER aircraft (the Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement have the same
meaning as in the Purchase Agreement.
Boeing agrees to provide Customer with the performance guarantees in the
Attachment. These guarantees are exclusive and expire upon delivery of the
Aircraft to Customer.
Customer agrees not to disclose this Letter Agreement, attachments, or any other
information related to this Letter Agreement without prior written consent by
Boeing.
Very truly yours,
THE BOEING COMPANY

         
By
  /s/ R.C. Nelson
 
   
 
       
Its
  Attorney-In-Fact
 
   

ACCEPTED AND AGREED TO this
Date: November 7, 2006
FEDERAL EXPRESS CORPORATION

         
By
  /s/ Phillip C. Blum
 
   

ItsVice President — Aircraft Acquisitions/SAO
P.A. No. 3157
Performance_Guarantees
BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



Attachment to Letter Agreement
No. 6-1162-RCN-1791
GE90-110B1L Engines
Page 1
MODEL 777F PERFORMANCE GUARANTEES
FOR FEDERAL EXPRESS CORPORATION

          SECTION   CONTENTS        
 
  1    
AIRCRAFT MODEL APPLICABILITY
       
 
  2    
FLIGHT PERFORMANCE
       
 
  3    
MANUFACTURER’S EMPTY WEIGHT
       
 
  4    
AIRCRAFT CONFIGURATION
       
 
  5    
GUARANTEE CONDITIONS
       
 
  6    
GUARANTEE COMPLIANCE
       
 
  7    
EXCLUSIVE GUARANTEES

     
P.A. No. 3157
   

 

 



--------------------------------------------------------------------------------



 



Attachment to Letter Agreement
No. 6-1162-RCN-1791
GE90-110B1L Engines
Page 2
[ * ]

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

     
P.A. No. 3157
   

 

 



--------------------------------------------------------------------------------



 



6-1162-RCN-1792
Federal Express Corporation
Suite 300
942 S Shady Grove
Memphis TN 38120

     
Subject:
  Liquidated Damages — Non-Excusable Delay
 
   
Reference:
  Purchase Agreement No. 3157 (the Purchase Agreement) between The Boeing
Company (Boeing) and Federal Express Corporation (Customer) relating to Model
777-FREIGHTER aircraft (the Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement have the same
meaning as in the Purchase Agreement.
[ * ]

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

P.A. No. 3157
BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



6-1162-RCN-1792   Page 2

7. Confidential Treatment
Customer understands that certain commercial and financial information contained
in this Letter Agreement is considered by Boeing as confidential. Customer
agrees that it will treat this Letter Agreement and the information contained
herein as confidential and will not, without the prior written consent of
Boeing, disclose this Letter Agreement or any information contained herein to
any other person or entity.
Very truly yours,
THE BOEING COMPANY

         
By
  /s/ R.C. Nelson
 
   
 
       
Its
  Attorney-In-Fact
 
   

ACCEPTED AND AGREED TO this
Date: November 7, 2006
FEDERAL EXPRESS CORPORATION

         
By
  /s/ Phillip C. Blum
 
   

Its Vice President — Aircraft Acquisitions/SAO
P.A. No. 3157
Liquidated_Damages_Non-Excusable_Delay
BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



6-1162-RCN-1793
Federal Express Corporation
Suite 300
942 S Shady Grove
Memphis TN 38120

     
Subject:
  Open Configuration Matters
 
   
Reference:
  Purchase Agreement No. 3157 (the Purchase Agreement) between The Boeing
Company (Boeing) and Federal Express Corporation (Customer) relating to Model
777-FREIGHTER aircraft (the Aircraft)

This Letter Agreement amends the Purchase Agreement. All terms used but not
defined in this Letter Agreement have the same meaning as in the Purchase
Agreement.
1. Aircraft Configuration.
1.1 Initial Configuration. The initial configuration of Customer’s Model
777-FREIGHTER Aircraft has is based on Boeing Configuration Specification
D019W007-NEW as described in Article 1 and Exhibit A of the Purchase Agreement
(the Aircraft Configuration).
1.2 Final Configuration Schedule. No later than [ * ], Boeing will provide to
Customer a configuration development schedule for the aircraft.
1.3 BFE. Customer and Boeing have not determined the specific items of BFE. When
the specific BFE is determined, the parties will mutually agree on the vendor
select dates and on-dock dates required to support the in production
installation of the BFE into the Aircraft.
[ * ]
1.6 Change Request Pricing. Boeing agrees to use its standard pricing policy and
procedures to price any of Customers unique change requests.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

P.A. No. 3157
Open_Configuration_Matters
BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



Federal Express Corporation
6-1162-RCN-1793 Page 2
2. Effect on Purchase Agreement.
2.1 Basic Specification. Changes applicable to the basic Model 777-FREIGHTER
aircraft which are developed by Boeing between the date of signing of the
Purchase Agreement and completion of the final configuration review described in
paragraph 1.2 above will be incorporated into the Aircraft Configuration by
written amendment.
2.2 Exhibit A. The effects of all Options which are mutually agreed upon between
Boeing and Customer for incorporation into the Aircraft Configuration will be
incorporated into Exhibit A of the Purchase Agreement by written amendment.
2.3 Performance Guarantees. Within 90 days after Customer’s acceptance of any
Options, Boeing will provide to Customer revisions to the Performance Guarantees
to reflect the effects, if any, of the incorporation of such Options on Aircraft
performance. Such revisions will be incorporated by written amendment.
[ * ]
3. Purchase Agreement Amendment.
Within 30 days after reaching agreement as to the final Aircraft Configuration,
Boeing will provide Customer an amendment to the Purchase Agreement reflecting
the effects of the configuration changes agreed to by the parties.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

P.A. No. 3157
Open_Configuration_Matters
BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



Federal Express Corporation
6-1162-RCN-1793 Page 3
Very truly yours,
THE BOEING COMPANY

         
By
  /s/ R.C. Nelson
 
   
 
       
Its
  Attorney-In-Fact
 
   

ACCEPTED AND AGREED TO this
Date:November 7, 2006
Federal Express Corporation

         
By
  /s/ Phillip C. Blum
 
   

Its Vice President — Aircraft Acquisitions/SAO
P.A. No. 3157
Open_Configuration_Matters
BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



6-1162-RCN-1795
Federal Express Corporation
Suite 300
942 S Shady Grove
Memphis TN 38120

     
Subject:
  Aircraft General Terms Agreement — Amended Terms
 
   
Reference:
  Aircraft General Terms Agreement No. AGTA-FED (the AGTA) between The Boeing
Company (Boeing) and Federal Express Corporation (Customer)

This letter agreement (Letter Agreement) amends and supplements the AGTA. All
terms used but not defined in this Letter Agreement have the same meaning as in
the AGTA.
[ * ]

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

AGTA-FED
BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



6-1162-RCN-1795   Page 2

Confidential Treatment. Customer understands that certain commercial and
financial information contained in this Letter Agreement /and attachment(s)
hereto is considered by Boeing as confidential. Customer agrees that it will
treat this Letter Agreement and the information contained herein as confidential
and will not, without the prior written consent of Boeing, disclose this Letter
Agreement or any information contained herein to any other person or entity.
Very truly yours,
THE BOEING COMPANY

         
By
  /s/ R.C. Nelson
 
   
 
       
Its
  Attorney-In-Fact
 
   

ACCEPTED AND AGREED TO this
Date: November 7, 2006
FEDERAL EXPRESS CORPORATION

         
By
  /s/ Phillip C. Blum
 
   

Its Vice President — Aircraft Acquisitions/SAO
AGTA-FED
BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



6-1162-RCN-1796
Federal Express Corporation
Suite 300
942 S. Shady Grove
Memphis, TN 38120

     
Subject:
  Product Assurance — First-Look Inspection Program
 
   
Reference:
  Purchase Agreement No. 3157 (the Purchase Agreement) between The Boeing
Company (Boeing) and Federal Express Corporation (Customer) relating to Customer
Model 777F aircraft (the Aircraft)

This Letter Agreement amends and supplements the Purchase Agreement. All terms
used but not defined in this Letter Agreement have the same meaning as in the
Aircraft General Terms Agreement No. AGTA-FED (the AGTA).
[ * ]

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

P.A. No. 3157
Product Assurance — First-Look Inspection Program
BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



     
Federal Express Corporation
   
6-1162-RCN-1796
  Page 2

Confidential Treatment. Customer understands that certain commercial and
financial information contained in this Letter Agreement /and attachment(s)
hereto is considered by Boeing as confidential. Customer agrees that it will
treat this Letter Agreement and the information contained herein as confidential
and will not, without the prior written consent of Boeing, disclose this Letter
Agreement or any information contained herein to any other person or entity.
If the foregoing correctly sets forth your understanding of our agreement with
respect to matters described above, please indicate your acceptance and approval
below.
Very truly yours,
THE BOEING COMPANY

         
By
  /s/ R.C. Nelson
 
   
 
       
Its
  Attorney-In-Fact
 
   

ACCEPTED AND AGREED TO this
Date: November 7, 2006
FEDERAL EXPRESS CORPORATION

         
By
  /s/ Phillip C. Blum
 
   

Its Vice President — Aircraft Acquisitions/SAO
P.A. No. 3157
Product Assurance — First-Look Inspection Program
BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



6-1162-RCN-1797
Federal Express Corporation
Suite 300
942 S. Shady Grove
Memphis, TN 38120

     
Subject:
  Licenses and Customer Supplemental Type Certificates
 
   
Reference:
  Purchase Agreement No. 3157 (the Purchase Agreement) between The Boeing
Company (Boeing) and Federal Express Corporation (Customer) relating to Customer
Model 777F aircraft (the Aircraft)

This Letter Agreement amends and supplements the Purchase Agreement. All terms
used but not defined in this Letter Agreement have the same meaning as in the
Aircraft General Terms Agreement No. AGTA-FED (the AGTA), the Customer Services
and General Terms Agreement No. CSGTA S2-2 (the CSGTA) and the Hardware,
Material Services General Terms Agreement No. FED (the HMSGTA).
[ * ]

6.0   Confidential Treatment. Customer understands that certain commercial and
financial information contained in this Letter Agreement /and attachment(s)
hereto is considered by Boeing as confidential. Customer agrees that it will
treat this Letter Agreement and the information contained herein as confidential
and will not, without the prior written consent of Boeing, disclose this Letter
Agreement or any information contained herein to any other person or entity.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

P.A. No. 3157
777BCF
BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



Federal Express Corporation
6-1162-RCN-1797
page 2
If the foregoing correctly sets forth your understanding of our agreement with
respect to matters described above, please indicate your acceptance and approval
below.
Very truly yours,
THE BOEING COMPANY
 

         
By
  /s/ R.C. Nelson
 
   
 
       
Its
  Attorney-In-Fact
 
   

ACCEPTED AND AGREED TO this
Date: November 7, 2006
FEDERAL EXPRESS CORPORATION
 

         
By
  /s/ Phillip C. Blum
 
   

Its Vice President — Aircraft Acquisitions/SAO
P.A. No. 3157
777BCF
BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



6-1162-RCN-1798
Federal Express Corporation
Suite 300
942 S. Shady Grove
Memphis, TN 38120

     
Subject:
  777 Boeing Converted Freighter
 
   
Reference:
  Purchase Agreement No. 3157 (the Purchase Agreement) between The Boeing
Company (Boeing) and Federal Express Corporation (Customer) relating to Customer
Model 777F aircraft (the Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement have the same
meaning as in the Aircraft General Terms Agreement No. AGTA-FED (the AGTA).
[ * ]

8.0   Confidential Treatment.       Customer understands that certain commercial
and financial information contained in this Letter Agreement /and attachment(s)
hereto is considered by Boeing as confidential. Customer agrees that it will
treat this Letter Agreement and the information contained herein as confidential
and will not, without the prior written consent of Boeing, disclose this Letter
Agreement or any information contained herein to any other person or entity.

*   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

P.A. No. 3157
777BCF
BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



Federal Express Corporation
6-1162-RCN-1798
Page 2
If the foregoing correctly sets forth your understanding of our agreement with
respect to matters described above, please indicate your acceptance and approval
below.
Very truly yours,
THE BOEING COMPANY
 

         
By
  /s/ R.C. Nelson
 
   
 
       
Its
  Attorney-In-Fact
 
   

ACCEPTED AND AGREED TO this
Date: November 7, 2006
FEDERAL EXPRESS CORPORATION
 

         
By
  /s/ Phillip C. Blum
 
   

Its Vice President — Aircraft Acquisitions/SAO
P.A. No. 3157
777BCF
BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



AIRCRAFT GENERAL TERMS AGREEMENT
AGTA-FED
between
THE BOEING COMPANY
and
FEDERAL EXPRESS CORPORATION
 
AGTA-FED
BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              PAGE ARTICLES       NUMBER        
 
          1.    
Subject Matter of Sale
    1          
 
          2.    
Price, Taxes and Payment
    1          
 
          3.    
Regulatory Requirements and Certificates
    3          
 
          4.    
Detail Specification; Changes
    4          
 
          5.    
Representatives, Inspection, Demonstration Flights, Test Data and Performance
Guarantee Compliance
    4          
 
          6.    
Delivery
    5          
 
          7.    
Excusable Delay
    5          
 
          8.    
Risk Allocation/Insurance
    7          
 
          9.    
Assignment, Resale or Lease
    8          
 
          10.    
Termination for Certain Events
    9          
 
          11.    
Notices
    10          
 
          12.    
Miscellaneous
    10          
 
        EXHIBITS  
 
               
 
          A    
Buyer Furnished Equipment Provisions Document
               
 
          B    
Customer Support Document
               
 
          C    
Product Assurance Document
               
 
        APPENDICES  
 
               
 
          I    
Insurance Certificate
               
 
        II  
Purchase Agreement Assignment
               
 
        III  
Post-Delivery Sale Notice
               
 
        IV  
Post-Delivery Lease Notice
               
 
          V    
Purchaser’s/Lessee’s Agreement
               
 
        VI  
Owner Appointment of Agent — Warranties
               
 
        VII  
Contractor Confidentiality Agreement
               
 
        VIII  
Post-Delivery Sale with Lease to Seller
               
 
        IX  
Sale with Lease
               
 
          X    
Post-Delivery Security
               
 
       

          AGTA-FED   - i -    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



AIRCRAFT GENERAL TERMS AGREEMENT NUMBER AGTA-FED
between
The Boeing Company
and
Federal Express Corporation
Relating to
BOEING AIRCRAFT
This Aircraft General Terms Agreement Number AGTA-FED (AGTA) between The Boeing
Company (Boeing) and Federal Express Corporation (Customer) will apply to all
Boeing aircraft contracted for purchase from Boeing by Customer after the
effective date of this AGTA.

Article 1.  
Subject Matter of Sale.

1.1 Aircraft. Boeing will manufacture and sell to Customer and Customer will
purchase from Boeing aircraft under purchase agreements that incorporate the
terms and conditions of this AGTA.
1.2 Buyer Furnished Equipment. Exhibit A, Buyer Furnished Equipment Provisions
Document to the AGTA, contains the obligations of Customer and Boeing with
respect to equipment purchased and provided by Customer, which Boeing will
receive, inspect, store, and install in an aircraft before delivery to Customer.
This equipment is defined as Buyer Furnished Equipment (BFE).
1.3 Customer Support. Exhibit B, Customer Support Document to the AGTA, contains
the obligations of Boeing relating to Materials (as defined in Part 3 thereof),
training, services, and other things in support of aircraft.
1.4 Product Assurance. Exhibit C, Product Assurance Document to the AGTA,
contains the obligations of Boeing and the suppliers of equipment installed in
each aircraft at delivery relating to warranties, patent indemnities, software
copyright indemnities, and service life policies.

Article 2.  
Price, Taxes, and Payment.

2.1 Price.
2.1.1 Airframe Price is defined as the price of the airframe for a specific
model of aircraft described in a purchase agreement. The Airframe Price includes
the engine price at its basic thrust level.

                    AGTA-FED   -1-    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



2.1.2 Optional Features Prices are defined as the prices for optional features
selected by Customer for a specific model of aircraft described in a purchase
agreement.
2.1.3 Aircraft Basic Price is defined as the sum of the Airframe Price and the
Optional Features Prices.
2.1.4 Escalation Adjustment is defined as the price adjustment to the Airframe
Price and the Optional Features Prices resulting from the calculation using the
economic price formula contained in the Airframe and Optional Features
Escalation Adjustment supplemental exhibit to the applicable purchase agreement.
2.1.5 Advance Payment Base Price is defined as the estimated price of an
aircraft rounded to the nearest thousand U.S. dollars, as of the date of signing
a purchase agreement, for the scheduled month of delivery of such aircraft using
commercial forecasts of the Escalation Adjustment.
2.1.6 Aircraft Price is defined as the total amount Customer is to pay for an
aircraft at the time of delivery, which is the sum of the Aircraft Basic Price,
the Escalation Adjustment, and other price adjustments made pursuant to the
purchase agreement.
2.2 Taxes.
2.2.1 Taxes. Taxes are defined as all taxes, fees, charges, or duties and any
interest, penalties, fines, or other additions to tax, including, but not
limited to sales, use, value added, gross receipts, stamp, excise, transfer, and
similar taxes imposed by any domestic or foreign taxing authority, arising out
of or in connection with the performance of the applicable purchase agreement or
the sale, delivery, transfer, or storage of any aircraft, BFE, or other things
furnished under the applicable purchase agreement. Except for U.S. federal or
California State income taxes imposed on Boeing or Boeing’s assignee, and
Washington State business and occupation taxes imposed on Boeing or Boeing’s
assignee, Customer will be responsible for and pay all Taxes. Customer is
responsible for filing all tax returns, reports, declarations and payment of any
taxes related to or imposed on BFE.
2.2.2 Reimbursement of Boeing. Customer will promptly reimburse Boeing on
demand, net of additional taxes thereon, for any Taxes that are imposed on and
paid by Boeing or that Boeing is responsible for collecting.
2.3 Payment.
2.3.1 Advance Payment Schedule. Customer will make advance payments to Boeing
for each aircraft in the amounts and on the dates indicated in the schedule set
forth in the applicable purchase agreement.
2.3.2 Payment at Delivery. Customer will pay any unpaid balance of the Aircraft
Price at the time of delivery of each aircraft.

                    AGTA-FED   -2-    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



2.3.3 Form of Payment. Customer will make all payments to Boeing by
unconditional wire transfer of immediately available funds in United States
Dollars in a bank account in the United States designated by Boeing.
2.3.4 Monetary and Government Regulations. Customer is responsible for complying
with all monetary control regulations and for obtaining necessary governmental
authorizations related to payments.

Article 3.  
Regulatory Requirements and Certificates.

3.1 Certificates. Boeing will manufacture each aircraft to conform to the
appropriate Type Certificate issued by the United States Federal Aviation
Administration (FAA) for the specific model of aircraft and will obtain from the
FAA and furnish to Customer at delivery of each aircraft either a Standard
Airworthiness Certificate or an Export Certificate of Airworthiness issued
pursuant to Part 21 of the Federal Aviation Regulations.
3.2 FAA or Applicable Regulatory Authority Manufacturer Changes.
3.2.1 A Manufacturer Change is defined as any change to an aircraft, data
relating to an aircraft, or testing of an aircraft required by the FAA to obtain
a Standard Airworthiness Certificate, or by the country of import and/or
registration to obtain an Export Certificate of Airworthiness.
3.2.2 Boeing will bear the cost of incorporating all Manufacturer Changes into
the aircraft:
(i) resulting from requirements issued by the FAA prior to the date of the Type
Certificate for the applicable aircraft;
(ii) resulting from requirements issued by the FAA prior to the date of the
applicable purchase agreement; and
(iii) for any aircraft delivered during the 18 month period immediately
following the date of the applicable purchase agreement (regardless of when the
requirement for such change was issued by the FAA).
3.2.3 Customer will pay Boeing’s charge for incorporating all other Manufacturer
Changes into the aircraft, including all changes for validation of an aircraft
required by any governmental agency of the country of import and/or
registration.
3.3 FAA Operator Changes.
3.3.1 An Operator Change is defined as a change in equipment that is required by
Federal Aviation Regulations which (i) is generally applicable to transport
category aircraft to be used in United States certified air carriage and
(ii) the required compliance date is on or before the scheduled delivery month
of the aircraft.

                    AGTA-FED   -3-    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



3.3.2 Boeing will deliver each aircraft with Operator Changes incorporated or,
at Boeing’s option, with suitable provisions for the incorporation of such
Operator Changes, and Customer will pay Boeing’s applicable charges.
3.4 Export License. If an export license is required by United States law or
regulation for any aircraft or any other things delivered under the purchase
agreement, it is Customer’s obligation to obtain such license. If requested,
Boeing will assist Customer in applying for any such export license. Customer
will furnish any required supporting documents.

Article 4.  
Detail Specification; Changes.

4.1 Configuration Changes. The Detail Specification is defined as the Boeing
document that describes the configuration of each aircraft purchased by
Customer. The Detail Specification for each aircraft may be amended (i) by
Boeing to reflect the incorporation of Manufacturer Changes and Operator Changes
or (ii) by the agreement of the parties. In either case the amendment will
describe the particular changes to be made and any effect on design,
performance, weight, balance, scheduled delivery month, Aircraft Basic Price,
Aircraft Price, and/or Advance Payment Base Price.
4.2 Development Changes. Development Changes are defined as changes to aircraft
that do not affect the Aircraft Price or scheduled delivery month, and do not
adversely affect guaranteed weight, guaranteed performance, or compliance with
the interchangeability or replaceability requirements set forth in the
applicable Detail Specification or the functionality of the aircraft systems as
described in the applicable Detail Specification. Boeing may incorporate
Development Changes into the Detail Specification and into an aircraft prior to
delivery to Customer. Boeing will provide advance notice of any Developmental
Changes planned for incorporation in Customer’s model 777 Aircraft. Boeing will
discuss any concerns Customer may have regarding such Developmental Changes and
reasonably consider any requests made by Customer with respect to the
incorporation of Developmental Changes.
4.3 Notices. Boeing will promptly notify Customer of any proposed amendments to
a Detail Specification.

Article 5.  
Representatives, Inspection, Demonstration Flights, Test Data and Performance
Guarantee Compliance.

5.1 Office Space. Twelve months before delivery of the first aircraft purchased,
and continuing until the delivery of the last aircraft on firm order, Boeing
will furnish, free of charge, suitable office space and equipment for the
accommodation of up to three representatives of Customer in or conveniently
located near the assembly plant.
5.2 Inspection. Customer’s representatives may inspect each aircraft at any
reasonable time, provided such inspection does not unreasonably interfere with
Boeing’s performance.

                    AGTA-FED   -4-    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



5.3 Demonstration Flights. Prior to delivery, Boeing will fly each aircraft up
to 4 hours to demonstrate to Customer the function of the aircraft and its
equipment using Boeing’s production flight test procedures. Customer may
designate up to five representatives to participate as observers.
5.4 Test Data; Performance Guarantee Compliance. Performance Guarantees are
defined as the written guarantees in a purchase agreement regarding the
operational performance of an aircraft. Boeing will furnish to Customer flight
test data obtained on an aircraft of the same model to evidence compliance with
the Performance Guarantees. Performance Guarantees will be met if reasonable
engineering interpretations and calculations based on the flight test data
establish that the particular aircraft being delivered under the applicable
purchase agreement would, if actually flown, comply with the guarantees.
5.5 Special Aircraft Test Requirements. Boeing may use an aircraft for flight
and ground tests prior to delivery, without reduction in the Aircraft Price, if
the tests are considered necessary by Boeing (i) to obtain or maintain the Type
Certificate or Certificate of Airworthiness for the aircraft or (ii) to evaluate
potential improvements that may be offered for production or retrofit
incorporation.

Article 6.  
Delivery.

6.1 Notices of Delivery Dates. Boeing will notify Customer of the approximate
delivery date of each aircraft at least 30 days before the scheduled month of
delivery and again at least 14 days before the scheduled delivery date.
6.2 Place of Delivery. Each aircraft will be delivered at a facility selected by
Boeing in the same state as the primary assembly plant for the aircraft.
6.3 Bill of Sale. At delivery of an aircraft, Boeing will provide Customer a
bill of sale conveying good title, free of encumbrances.
6.4 Delay. If Customer delays acceptance of an aircraft beyond the scheduled
delivery date, Customer will reimburse Boeing for all costs incurred by Boeing
as a result of the delay.

Article 7.  
Excusable Delay.

7.1 General. Boeing will not be liable for any delay in the scheduled delivery
month of an aircraft or other performance under a purchase agreement caused by
(i) acts of God; (ii) war or armed hostilities; (iii) government acts or
priorities; (iv) fires, floods, or earthquakes; (v) strikes or labor troubles
causing cessation, slowdown, or interruption of work; (vi) inability, after due
and timely diligence, to procure materials, systems, accessories, equipment or
parts; (vii) inability, after due and timely diligence, to obtain type
certification; or (viii) any other cause to the extent such cause is beyond
Boeing’s control and not occasioned by Boeing’s fault or negligence. A delay
resulting from any such cause is defined as an Excusable Delay.

                    AGTA-FED   -5-    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



7.2 Notice. Boeing will give written notice to Customer (i) of a delay as soon
as Boeing concludes that an aircraft will be delayed beyond the scheduled
delivery month due to an Excusable Delay and, when known, (ii) of a revised
delivery month based on Boeing’s appraisal of the facts.
7.3 Delay in Delivery of Twelve Months or Less. If the revised delivery month is
12 months or less after the scheduled delivery month, Customer will accept such
aircraft when tendered for delivery, subject to the following:
7.3.1 The calculation of the Escalation Adjustment will be based on the
previously scheduled delivery month.
7.3.2 The advance payment schedule will be adjusted to reflect the revised
delivery month.
7.3.3 All other provisions of the applicable purchase agreement, including the
BFE on-dock dates for the delayed aircraft, are unaffected by an Excusable
Delay.
7.4 Delay in Delivery of More Than Twelve Months. If the revised delivery month
is more than 12 months after the scheduled delivery month, either party may
terminate the applicable purchase agreement with respect to such aircraft within
30 days of the notice. If the applicable purchase agreement is not terminated
with respect to such aircraft, all terms and conditions of the applicable
purchase agreement will remain in effect.
7.5 Aircraft Damaged Beyond Repair. If an aircraft is destroyed or damaged
beyond repair for any reason before delivery, Boeing will give written notice to
Customer specifying the earliest month possible, consistent with Boeing’s other
contractual commitments and production capabilities, in which Boeing can deliver
a replacement. Customer will have 30 days from receipt of such notice to elect
to have Boeing manufacture a replacement aircraft under the same terms and
conditions of purchase, except that the calculation of the Escalation Adjustment
will be based upon the scheduled delivery month in effect immediately prior to
the date of such notice, or, failing such election, the applicable purchase
agreement will terminate with respect to such aircraft. Boeing will not be
obligated to manufacture a replacement aircraft if reactivation of the
production line for the specific model of aircraft would be required.
7.6 Termination. Termination under this Article will discharge all obligations
and liabilities of Boeing and Customer with respect to any aircraft and all
related undelivered Materials (as defined in Exhibit B, Customer Support
Document), training, services, and other things terminated under the applicable
purchase agreement, except that Boeing will return to Customer, without
interest, an amount equal to all advance payments including deposits paid by
Customer for the respective aircraft. If Customer terminates the applicable
purchase agreement as to any aircraft, Boeing may elect, by written notice to
Customer within 30 days, to purchase from Customer any BFE related to the
aircraft at the invoice prices paid, or contracted to be paid, by Customer.

                    AGTA-FED   -6-    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



7.7 Exclusive Rights. The termination rights in this Article are in substitution
for all other rights of termination or any claim arising by operation of law due
to the excusable delays in performance covered by this Article.

Article 8.  
Risk Allocation/Insurance.

8.1 Title and Risk with Boeing.
8.1.1 Boeing’s Indemnification of Customer. Until transfer of title to an
aircraft to Customer, Boeing will indemnify and hold harmless Customer and
Customer’s observers from and against all claims and liabilities, including all
expenses and attorneys’ fees incident thereto or incident to establishing the
right to indemnification, for injury to or death of any person(s), including
employees of Boeing but not employees of Customer, or for loss of or damage to
any property, including an aircraft, arising out of or in any way related to the
operation of an aircraft during all demonstration and test flights conducted
under the provisions of the applicable purchase agreement, whether or not
arising in tort or occasioned by the negligence of Customer or any of Customer’s
observers.
8.1.2 Definition of Customer. For the purposes of this Article, “Customer” is
defined as FedEx Corporation, its divisions and subsidiaries including Federal
Express Corporation, affiliates, the assignees of each, and their respective
directors, officers, employees, and agents.
8.2 Insurance.
8.2.1 Insurance Requirements. Customer will purchase and maintain insurance
acceptable to Boeing and will provide a certificate of such insurance that names
Boeing as an additional insured for any and all claims and liabilities for
injury to or death of any person or persons, including employees of Customer but
not employees of Boeing, or for loss of or damage to any property, including any
aircraft, arising out of or in any way relating to Materials, training,
services, or other things provided under Exhibit B of the AGTA, which will be
incorporated by reference into the applicable purchase agreement, whether or not
arising in tort or occasioned by the negligence of Boeing, except with respect
to legal liability to persons or parties other than Customer or Customer’s
assignees arising out of an accident caused solely by a product defect in an
aircraft. Customer will provide such certificate of insurance at least thirty
(30) days prior to the scheduled delivery of the first aircraft under a purchase
agreement. The insurance certificate will reference each aircraft delivered to
Customer pursuant to each applicable purchase agreement. Annual renewal
certificates will be submitted to Boeing before the expiration of the policy
periods. The form of the insurance certificate, attached as Appendix I, states
the terms, limits, provisions, and coverages required by this Article 8.2.1. The
failure of Boeing to demand compliance with this 8.2.1 in any year will not in
any way relieve Customer of its obligations hereunder nor constitute a waiver by
Boeing of these obligations.

                    AGTA-FED   -7-    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



8.2.2 Noncompliance with Insurance Requirements. If Customer fails to comply
with any of the insurance requirements of Article 8.2.1 or if any of the
insurers fails to pay a claim covered by the insurance or otherwise fails to
meet any of insurer’s obligations required by Appendix I, Customer will provide
the same protection to Boeing as that required by Article 8.2.1 above.
8.2.3 Definition of Boeing. For purposes of this article, “Boeing” is defined as
The Boeing Company, its divisions, subsidiaries, affiliates, assignees of each,
and their respective directors, officers, employees, and agents.

Article 9.  
Assignment, Resale, or Lease.

9.1 Assignment. This AGTA and each applicable purchase agreement are for the
benefit of the parties and their respective successors and assigns. No rights or
duties of either party may be assigned or delegated, or contracted to be
assigned or delegated, without the prior written consent of the other party,
except:
9.1.1 Either party may assign its interest to a corporation that (i) results
from any merger, reorganization, or acquisition of such party and (ii) acquires
substantially all the assets of such party;
9.1.2 Boeing may assign its rights to receive money; and
9.1.3 Boeing may assign any of its rights and duties to any wholly-owned
subsidiary of Boeing.
9.2 Transfer by Customer at Delivery. Boeing will take any requested action
reasonably required for the purpose of causing an aircraft, at time of delivery,
to be subject to an equipment trust, conditional sale, lien, or other
arrangement for Customer to finance the aircraft. However, no such action will
require Boeing to divest itself of title to or possession of the aircraft until
delivery of and payment for the aircraft. A sample form of assignment acceptable
to Boeing is attached as Appendix II.
9.3 Sale or Lease by Customer After Delivery. If, following delivery of an
aircraft, Customer sells or leases the aircraft (including any sale and
lease-back to seller for financing purposes), Customer may assign some or all of
its rights with respect to the aircraft under the applicable purchase agreement
to the purchaser or lessee of such aircraft, and all such rights will inure to
the benefit of such purchaser or lessee effective upon Boeing’s receipt of the
written agreement of the purchaser or lessee, in a form satisfactory to Boeing,
to comply with all applicable terms and conditions of the applicable purchase
agreement. Sample forms of notice to Boeing of such assignments giving examples
of language acceptable to Boeing are attached as Appendices III, IV, VIII, IX
and X.
9.4 Notice of Sale or Lease After Delivery. Customer will give notice to Boeing
as soon as practicable of the sale or lease of an aircraft, including in the
notice the name of the entity or entities with title and/or possession of such
aircraft.

                    AGTA-FED   -8-    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



9.5 Exculpatory Clause in Post-Delivery Sale or Lease. If, following the
delivery of an aircraft, Customer sells or leases such aircraft and obtains from
the transferee any form of exculpatory clause protecting Customer from liability
for loss of or damage to the aircraft, and/or related incidental or
consequential damages, including without limitation loss of use, revenue, or
profit, Customer shall obtain for Boeing the purchaser’s or lessee’s written
agreement to be bound by terms and conditions substantially as set forth in
Appendix V. This Article 9.5 applies only if purchaser or lessee has not
provided to Boeing the written agreement described in Article 9.3 above.
9.6 Appointment of Agent — Warranty Claims. If, following delivery of an
aircraft, Customer appoints an agent to act directly with Boeing for the
administration of claims relating to the warranties under the applicable
purchase agreement, Boeing will deal with the agent for that purpose, effective
upon Boeing’s receipt of the agent’s written agreement, in a form satisfactory
to Boeing, to comply with all applicable terms and conditions of the applicable
purchase agreement. A sample form of agreement acceptable to Boeing is attached
as Appendix VI.
9.7 No Increase in Boeing Liability. No action taken by Customer or Boeing
relating to the resale or lease of an aircraft or the assignment of Customer’s
rights under the applicable purchase agreement will subject Boeing to any
liability beyond that in the applicable purchase agreement or modify in any way
Boeing’s obligations under the applicable purchase agreement.

Article 10.  
Termination of Purchase Agreements for Certain Events.

10.1 Termination. If either party
(i) ceases doing business as a going concern, or suspends all or substantially
all its business operations, or makes an assignment for the benefit of
creditors, or generally does not pay its debts as they become due, or admits in
writing its inability to pay its debts; or
(ii) petitions for or acquiesces in the appointment of any receiver, trustee or
similar officer to liquidate or conserve its business or any substantial part of
its assets; commences any legal proceeding such as bankruptcy, reorganization,
readjustment of debt, dissolution, or liquidation available for the relief of
financially distressed debtors; or becomes the object of any such proceeding,
unless the proceeding is dismissed or stayed within a reasonable period, not to
exceed 60 days,
the other party may terminate any purchase agreement with respect to any
undelivered aircraft, Materials, training, services, and other things by giving
written notice of termination.
10.2 Repayment of Advance Payments. If Customer terminates the applicable
purchase agreement under this Article, Boeing will repay to Customer, without
interest, an amount equal to any advance payments received by Boeing from
Customer with respect to undelivered aircraft.

                    AGTA-FED   -9-    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



Article 11.  
Notices.

All notices required by this AGTA or by any applicable purchase agreement will
be written in English, will be effective on the date of receipt, and will be
delivered or transmitted by any customary means to the appropriate address or
number listed below:

         
Customer
  Delivery or Courier:   Federal Express Corporation
3610 Hacks Cross Road
 
       
 
      Memphis TN 38125
Attn: Senior Vice President,
 
  Mail:   Air Operations
 
       
 
      Federal Express Corporation
3610 Hacks Cross Road
Memphis TN 38125
Attn: Senior Vice President,
Air Operations
 
       
 
      With a copy to:
 
       
 
      Federal Express Corporation
Legal Department
Attn: Vice President, Business
Transactions and Risk Management
3620 Hacks Cross Road
Memphis, TN 38125
 
  Facsimile:   (901)434-9054
 
  Telephone:   (901)434-8440

                    AGTA-FED   -10-    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



              Boeing   Delivery or Courier:   Boeing Commercial Airplanes
1901 Oakesdale Avenue S.W.
Renton, Washington 98055
U.S.A.
 
           
 
      Attention:   Vice President - Contracts
Mail Code 21-34
 
                Mail:   Boeing Commercial Airplanes
P.O. Box 3707
Seattle, Washington 98124-2207
U.S.A.
 
           
 
      Attention:   Vice President - Contracts
Mail Code 21-34
 
                Facsimile:   425 237-1706     Telephone:   206 766-2400

Article 12.  
Miscellaneous.

12.1 Government Approval. Boeing and Customer will assist each other in
obtaining any governmental consents or approvals required to effect
certification and sale of aircraft under the applicable purchase agreement.
12.2 Headings. Article and paragraph headings used in this AGTA and in any
purchase agreement are for convenient reference only and are not intended to
affect the interpretation of this AGTA or any purchase agreement.
12.3 GOVERNING LAW. THIS AGTA AND ANY PURCHASE AGREEMENT WILL BE INTERPRETED
UNDER AND GOVERNED BY THE LAWS OF THE STATE OF WASHINGTON, U.S.A., EXCEPT THAT
WASHINGTON’S CHOICE OF LAW RULES SHALL NOT BE INVOKED FOR THE PURPOSE OF
APPLYING THE LAW OF ANOTHER JURISDICTION.
12.4 Waiver/Severability. Failure by either party to enforce any provision of
this AGTA or any purchase agreement will not be construed as a waiver. If any
provision of this AGTA or any provision of any purchase agreement is held
unlawful or otherwise ineffective by a court of competent jurisdiction, the
remainder of the AGTA or the applicable purchase agreement will remain in
effect.
12.5 Information Releases. Neither party will make a news release, publish
articles, brochures, advertisements, issue prepared speeches or make any other
information releases concerning this AGTA, or any Purchase Agreement entered
into underneath this AGTA, without the prior written consent of the other party.
Once such consent is obtained, the party making such disclosure will in each
instance obtain the prior written approval of the other party concerning the
exact test and timing of news releases, articles, brochures, advertisements,
prepared speeches and other information releases concerning this AGTA or an
applicable Purchase Agreement.

                    AGTA-FED   -11-    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



12.6 Customer’s Data. The parties acknowledge that in conjunction with a
Purchase Agreement under this AGTA, Customer may disclose to Boeing certain
valuable, confidential and proprietary information. Accordingly, prior to such
disclosure, Customer will notify Boeing in writing of the proprietary status of
such data and Boeing will agree to protect Customer’s interest in the data by
not further disclosing the data to any other party without the prior written
consent of the Customer.
12.7 Survival of Obligations. The Articles and Exhibits of this AGTA including
but not limited to those relating to insurance, DISCLAIMER AND RELEASE and the
EXCLUSION OF CONSEQUENTIAL AND OTHER DAMAGES will survive termination or
cancellation of any purchase agreement or part thereof.
12.8 AGTA Changes. The intent of the AGTA is to simplify the standard
contracting process for terms and conditions which are related to the sale and
purchase of all Boeing aircraft.
This AGTA has been mutually agreed to by the parties as of the date indicated
below. From time to time the parties may elect, by mutual agreement to update,
or modify the existing articles as written. If such changes are made, any
existing executed Purchase Agreement(s) will be governed by the terms and
conditions of the Revision level of the AGTA in effect on the date of the
executed Purchase Agreement.
DATED AS OF November 7, 2006

              FEDERAL EXPRESS CORPORATION   THE BOEING COMPANY
 
           
By
  /s/ Phillip C. Blum   By   /s/ R.C. Nelson
 
           
 
           
Its
  Vice President – Aircraft Acquisitions/SAO   Its   Attorney-In-Fact

                    AGTA-FED   -12-    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
to
AIRCRAFT GENERAL TERMS AGREEMENT
AGTA-FED
between
THE BOEING COMPANY
and
FEDERAL EXPRESS CORPORATION
BUYER FURNISHED EQUIPMENT PROVISIONS DOCUMENT

                    AGTA-FED   A    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



BUYER FURNISHED EQUIPMENT PROVISIONS DOCUMENT

1.  
General.

Certain equipment to be installed in the Aircraft is furnished to Boeing by
Customer at Customer’s expense. This equipment is designated “Buyer Furnished
Equipment” (BFE) and is listed in the Detail Specification. Boeing will provide
to Customer a BFE Requirements On-Dock/Inventory Document (BFE Document) or an
electronically transmitted BFE Report which may be periodically revised, setting
forth the items, quantities, on-dock dates and shipping instructions relating to
the in sequence installation of BFE as described in the applicable Supplemental
Exhibit to this Exhibit A in a purchase agreement at the time of aircraft
purchase.

2.  
Supplier Selection.

Customer will:
2.1 Select and notify Boeing of the suppliers of BFE items by those dates
appearing in Supplemental Exhibit BFE1 to the applicable purchase agreement at
the time of aircraft purchase.
2.2 Meet with Boeing and such selected BFE suppliers promptly after such
selection to:
2.2.1 complete BFE configuration design requirements for such BFE; and
2.2.2 confirm technical data submittal requirements for BFE certification.

3.  
Customer’s Obligations.

Customer will:
3.1 comply with and cause the supplier to comply with the provisions of the BFE
Document or BFE Report; including, without limitation,
3.1.1 deliver technical data (in English) to Boeing as required to support
installation and FAA certification in accordance with the schedule provided by
Boeing or as mutually agreed upon during the BFE meeting referred to above;
3.1.2 deliver BFE including production and/or flight training spares and BFE
Aircraft Software to Boeing in accordance with the quantities, schedule, and
other instructions provided therein; and

                    AGTA-FED   A-1    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



3.1.3 assure that all BFE Aircraft Software is delivered in compliance with
Boeing’s then-current Standards for Loadable Systems;
3.1.4 assure that all BFE parts are delivered to Boeing with appropriate quality
assurance documentation;
3.2 authorize Boeing to discuss all details of the BFE directly with the BFE
suppliers;
3.3 authorize Boeing to conduct or delegate to the supplier quality source
inspection and supplier hardware acceptance of BFE at the supplier location;
3.3.1 require supplier’s contractual compliance to Boeing defined quality
assurance requirements, source inspection programs and supplier delegation
programs, including availability of adequate facilities for Boeing resident
personnel; and
3.3.2 assure that all BFE supplier’s quality systems are approved to Boeing’s
then current standards for such systems;
3.4 obtain from supplier a non-exclusive, perpetual, royalty-free, irrevocable
license for Boeing to copy BFE Aircraft Software. The license is needed to
enable Boeing to load the software copies in (i) the aircraft’s mass storage
device (MSD), (ii) media (e.g., diskettes, CD-ROMs, etc.), (iii) the BFE
hardware and/or (iv) an intermediate device or other media to facilitate copying
of the BFE Aircraft Software into the aircraft’s MSD, BFE hardware and/or media,
including media as Boeing may deliver to Customer with the aircraft;
3.5 grant Boeing a license, extending the same rights set forth in paragraph 3.4
above, to copy: a) BFE Aircraft Software and data Customer has modified and/or
b) other software and data Customer has added to the BFE Aircraft Software;
3.6 provide reasonably necessary field service representation at Boeing’s
facilities to support Boeing on all issues related to the installation and
certification of BFE;
3.7 deal directly with all BFE suppliers to obtain overhaul data, provisioning
data, related product support documentation and any warranty provisions
applicable to the BFE;
3.8 work with Boeing and the BFE suppliers to resolve any difficulties,
including defective equipment, that arise;
3.9 be responsible for modifying, adjusting and/or calibrating BFE as required
for FAA approval and for all related expenses;

                    AGTA-FED   A-2    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



3.10 assure that a proprietary information agreement is in place between Boeing
and BFE suppliers prior to Boeing providing any documentation to such suppliers,
3.11 warrant that the BFE will comply with all applicable FARs and the U.S. Food
and Drug Administration (FDA) sanitation requirements for installation and use
in the Aircraft at the time of delivery. Customer will be responsible for
supplying any data and adjusting, calibrating, re-testing or updating such BFE
and data to the extent necessary to obtain applicable FAA and FDA approval and
shall bear the resulting expenses.
3.12 warrant that the BFE will meet the requirements of the Detail
Specification; and
3.13 be responsible for providing equipment which is FAA certifiable at time of
Aircraft delivery, or for obtaining waivers from the applicable regulatory
agency for non-FAA certifiable equipment.

4.  
Boeing’s Obligations.

Other than as set forth below, Boeing will provide for the installation of and
install the BFE and obtain certification of the Aircraft with the BFE installed.

5.  
Nonperformance by Customer.

If Customer’s nonperformance of obligations in this Exhibit or in the BFE
Document causes a delay in the delivery of the Aircraft or causes Boeing to
perform out-of-sequence or additional work, Customer will reimburse Boeing for
all resulting expenses and be deemed to have agreed to any such delay in
Aircraft delivery. In addition Boeing will have the right to:
5.1 provide and install specified equipment or suitable alternate equipment and
increase the price of the Aircraft accordingly; and/or
5.2 deliver the Aircraft to Customer without the BFE installed.

6.  
Return of Equipment.

BFE not installed in the Aircraft will be returned to Customer in accordance
with Customer’s instructions and at Customer’s expense.

7.  
Title and Risk of Loss.

7.1 With respect to Aircraft manufactured in the State of Washington, title to
and risk of loss of BFE provided for such Aircraft will at all times remain with
Customer or other owner. Boeing will have only such liability for BFE as a
bailee for mutual benefit would have, but will not be liable for loss of use.

                    AGTA-FED   A-3    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



7.2 With respect to Aircraft manufactured in the State of California, Customer
agrees to sell and Boeing agrees to purchase each item of BFE concurrently with
its delivery to Boeing. A reasonable shipset price for the BFE shall be
established with Customer. Customer and Boeing agree that the Aircraft Price
will be increased by the amount of said shipset price and such amount will be
included on Boeing’s invoice at time of Aircraft delivery. Boeing’s payment for
the purchase of each shipset of BFE from Customer will be made at the time of
delivery of the Aircraft in which the BFE is installed.

8.  
Interchange of BFE

To properly maintain Boeing’s production flow and to preserve Boeing’s delivery
commitments, Boeing reserves the right, if necessary, due to equipment shortages
or failures, to interchange new items of BFE acquired from or for Customer with
new items of the same part numbers acquired from or for other customers of
Boeing. Used BFE acquired from Customer or from other customers of Boeing will
not be interchanged.

9.  
Indemnification of Boeing.

After transfer of title of the Aircraft, Customer hereby indemnifies and holds
harmless Boeing from and against all claims and liabilities, including costs and
expenses (including attorneys’ fees) incident thereto or incident to
successfully establishing the right to indemnification, for injury to or death
of any person or persons, including employees of Customer but not employees of
Boeing, or for loss of or damage to any property, including any Aircraft,
arising out of or in any way connected with any nonconformance or defect in any
BFE and whether or not arising in tort or occasioned by the negligence of
Boeing. This indemnity will not apply with respect to any nonconformance or
defect caused solely by Boeing’s installation of the BFE.

10.  
Patent Indemnity.

Customer hereby indemnifies and holds harmless Boeing from and against all
claims, suits, actions, liabilities, damages and costs arising out of any actual
or alleged infringement of any patent or other intellectual property rights by
BFE or arising out of the installation, sale or use of BFE by Boeing.

11.  
Definitions.

For the purposes of the above indemnities, the term “Boeing” includes The Boeing
Company, its divisions, subsidiaries and affiliates, the assignees of each, and
their directors, officers, employees and agents.

                    AGTA-FED   A-4    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
to
AIRCRAFT GENERAL TERMS AGREEMENT
AGTA-FED
between
THE BOEING COMPANY
and
FEDERAL EXPRESS CORPORATION
CUSTOMER SUPPORT DOCUMENT
This document contains:

Part 1:  
Maintenance and Flight Training Programs; Operations Engineering Support

Part 2:  
Field Services and Engineering Support Services

Part 3:  
Technical Information and Materials

Part 4:  
Alleviation or Cessation of Performance

Part 5:  
Protection of Proprietary Information and Proprietary Materials

                    AGTA-FED   B         i    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



CUSTOMER SUPPORT DOCUMENT
PART 1:       BOEING MAINTENANCE AND FLIGHT TRAINING
PROGRAMS; OPERATIONS ENGINEERING SUPPORT

1.  
Boeing Training Programs.

1.1 Boeing will provide maintenance training and flight training programs to
support the introduction of a specific model of aircraft into service. The
training programs will consist of general and specialized courses and will be
described in a Supplemental Exhibit to the applicable purchase agreement.
1.2 Boeing will conduct all training at Boeing’s primary training facility for
the model of aircraft purchased unless otherwise agreed.
1.3 All training will be presented in the English language. If translation is
required, Customer will provide interpreters.
1.4 Customer will be responsible for all expenses of Customer’s personnel.
Boeing will transport Customer’s personnel between their local lodging and
Boeing’s training facility.

2.  
Training Planning Conferences.

Customer and Boeing will conduct planning conferences approximately 12 months
before the scheduled delivery month of the first aircraft of a model to define
and schedule the maintenance and flight training programs.

3.  
Operations Engineering Support.

3.1 As long as an aircraft purchased by Customer from Boeing is operated by
Customer in scheduled revenue service, Boeing will provide operations
engineering support. Such support will include:
3.1.1 assistance with the analysis and preparation of performance data to be
used in establishing operating practices and policies for Customer’s operation
of aircraft;
3.1.2 assistance with interpretation of, the minimum equipment list, the
definition of, the configuration deviation list and the analysis of individual
aircraft performance;

                    AGTA-FED   B         1-1    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



3.1.3 assistance with solving operational problems associated with delivery and
route-proving flights;
3.1.4 information regarding significant service items relating to aircraft
performance or flight operations; and
3.1.5 if requested by Customer, Boeing will provide operations engineering
support during an aircraft ferry flight.

4.  
Training at a Facility Other Than Boeing’s.

If requested by Customer, Boeing will conduct the classroom portions of the
maintenance and flight training (except for the Performance Engineer training
courses) at a mutually acceptable alternate training site, subject to the
following conditions:
4.1 Customer will provide acceptable classroom space, simulators (as necessary
for flight training) and training equipment required to present the courses;
4.2 Customer will pay Boeing’s then-current per diem charge for each Boeing
instructor for each day, or fraction thereof, that the instructor is away from
their home location, including travel time;
4.3 Customer will reimburse Boeing for the actual costs of round-trip
transportation for Boeing’s instructors and the shipping costs of training
Materials between the primary training facility and the alternate training site;
4.4 Customer will be responsible for all taxes, fees, duties, licenses, permits
and similar expenses incurred by Boeing and its employees as a result of
Boeing’s providing training at the alternate site or incurred as a result of
Boeing providing revenue service training; and
4.5 Those portions of training that require the use of training devices not
available at the alternate site will be conducted at Boeing’s facility or at
some other alternate site.

5.  
General Terms and Conditions.

5.1 Boeing flight instructor personnel will not be required to work more than
5 days per week, or more than 8 hours in any one 24-hour period, of which not
more than 5 hours per 8-hour workday will be spent in actual flying. These
foregoing restrictions will not apply to ferry assistance or revenue service
training services, which will be governed by FAA rules and regulations.

                    AGTA-FED   B         1-2    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



5.2 Normal Line Maintenance is defined as line maintenance that Boeing might
reasonably be expected to furnish for flight crew training at Boeing’s facility,
and will include ground support and aircraft storage in the open, but will not
include provision of spare parts. Boeing will provide Normal Line Maintenance
services for any aircraft while the aircraft is used for flight crew training at
Boeing’s facility in accordance with the Boeing Maintenance Plan (Boeing
document D6-82076) and the Repair Station Operation and Inspection Manual
(Boeing document D6-25470). Customer will provide such services if flight crew
training is conducted elsewhere. Regardless of the location of such training,
Customer will be responsible for providing all maintenance items (other than
those included in Normal Line Maintenance) required during the training,
including, but not limited to, fuel, oil, landing fees and spare parts.
5.3 If the training is based at Boeing’s facility, and the aircraft is damaged
during such training, Boeing will make all necessary repairs to the aircraft as
promptly as possible. Customer will pay Boeing’s reasonable charge, including
the price of parts and materials, for making the repairs. If Boeing’s estimated
labor charge for the repair exceeds $25,000, Boeing and Customer will enter into
an agreement for additional services before beginning the repair work.
5.4 If the flight training is based at Boeing’s facility, several airports in
surrounding states may be used, at Boeing’s option. Unless otherwise agreed in
the flight training planning conference, it will be Customer’s responsibility to
make arrangements for the use of such airports.
5.5 If Boeing agrees to make arrangements on behalf of Customer for the use of
airports for flight training, Boeing will pay on Customer’s behalf any landing
fees charged by any airport used in conjunction with the flight training. At
least 30 days before flight training, Customer will provide Boeing an open
purchase order against which Boeing will invoice Customer for any landing fees
Boeing paid on Customer’s behalf. The invoice will be submitted to Customer
approximately 60 days after flight training is completed, when all landing fee
charges have been received and verified. Customer will pay to Boeing within
30 days of the date of the invoice.
5.6 If requested by Boeing, in order to provide the flight training or ferry
flight assistance, Customer will make available to Boeing an aircraft after
delivery to familiarize Boeing instructor or ferry flight crew personnel with
such aircraft. If flight of the aircraft is required for any Boeing instructor
or ferry flight crew member to maintain an FAA license for flight proficiency or
landing currency, Boeing will be responsible for the costs of fuel, oil, landing
fees and spare parts attributable to that portion of the flight.
5.7 If any part of the training described in Article 1.1 of this Exhibit is not
used by Customer within 12 months after the delivery of the last aircraft under
the relevant purchase agreement, Boeing will not be obligated to provide such
training.

                    AGTA-FED   B         1-3    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



CUSTOMER SUPPORT DOCUMENT
PART 2:       FIELD AND ENGINEERING SUPPORT SERVICES

1.  
Field Service Representation.

Boeing will furnish field service representation to advise Customer with respect
to the maintenance and operation of an aircraft (Field Service Representatives).
1.1 Field Service representation will be available at or near Customer’s main
maintenance or engineering facility beginning before the scheduled delivery
month of the first aircraft and ending 12 months after delivery of the last
aircraft covered by a specific purchase agreement.
1.2 Customer will provide, at no charge to Boeing, suitable furnished office
space and office equipment at the location where Boeing is providing Field
Service Representatives. As required, Customer will assist each Field Service
Representative with visas, work permits, customs, mail handling, identification
passes and formal introduction to local airport authorities.
1.3 Boeing Field Service Representatives are assigned to various airports around
the world. Whenever Customer’s aircraft are operating through any such airport,
the services of Boeing’s Field Service Representatives are available to
Customer.

2.  
Engineering Support Services.

Boeing will, if requested by Customer, provide technical advisory assistance for
any aircraft and Boeing Product (as defined in Part I of Exhibit C). Technical
advisory assistance, provided from the Seattle area or at a base designated by
Customer as appropriate, will include:
2.1 Operational Problem Support. If Customer experiences operational problems
with an aircraft, Boeing will analyze the information provided by Customer to
determine the probable nature and cause of the problem and to suggest possible
solutions.
2.2 Schedule Reliability Support. If Customer is not satisfied with the schedule
reliability of a specific model of aircraft, Boeing will analyze information
provided by Customer to determine the nature and cause of the problem and to
suggest possible solutions.

                    AGTA-FED   B         2-1    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



2.3 Maintenance Cost Reduction Support. If Customer is concerned that actual
maintenance costs of a specific model of aircraft are excessive, Boeing will
analyze information provided by Customer to determine the nature and cause of
the problem and to suggest possible solutions.
2.4 Aircraft Structural Repair Support. If Customer is designing structural
repairs and desires Boeing’s support, Boeing will analyze and comment on
Customer’s engineering releases relating to structural repairs not covered by
Boeing’s Structural Repair Manual.
2.5 Aircraft Modification Support. If Customer is designing aircraft
modifications and requests Boeing’s support, Boeing will analyze and comment on
Customer’s engineering proposals for changes in, or replacement of, systems,
parts, accessories or equipment manufactured to Boeing’s detailed design. Boeing
will not analyze or comment on any major structural change unless Customer’s
request for such analysis and comment includes complete detailed drawings,
substantiating information (including any information required by applicable
government agencies), all stress or other appropriate analyses, and a specific
statement from Customer of the substance of the review and the response
requested.
2.6 Facilities, Ground Equipment and Maintenance Planning Support. Boeing will,
at Customer’s request, evaluate Customer’s technical facilities, tools and
equipment for servicing and maintaining aircraft, to recommend changes where
necessary and to assist in the formulation of an initial maintenance plan for
the introduction of the aircraft into service.
2.7 Post-Delivery Service Support. Boeing will, at Customer’s request, perform
work on an aircraft after delivery but prior to the initial departure flight or
upon the return of the aircraft to Boeing’s facility prior to completion of that
flight. In that event the following provisions will apply.
2.7.1 Boeing may rely upon the commitment authority of the Customer’s personnel
requesting the work.
2.7.2 As title and risk of loss has passed to Customer, the insurance provisions
of Article 8.2 of the AGTA apply.
2.7.3 The provisions of the Boeing Warranty in Part 2 of Exhibit C of this AGTA
apply.
2.7.4 Customer will pay Boeing for requested work not covered by the Boeing
Warranty, if any.

                    AGTA-FED   B         2-2    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



2.7.5 The DISCLAIMER AND RELEASE and EXCLUSION OF CONSEQUENTIAL AND OTHER
DAMAGES provisions in Article 11 of Part 2 of Exhibit C of this AGTA apply.
2.8 Additional Services. Boeing may, at Customer’s request, provide additional
services for an aircraft after delivery, which may include, but not be limited
to, retrofit kit changes (kits and/or information), training, flight services,
maintenance and repair of aircraft. Such additional services will be subject to
a mutually acceptable price, schedule, scope of work and other applicable terms
and conditions. The DISCLAIMER AND RELEASE and the EXCLUSION OF CONSEQUENTIAL
AND OTHER DAMAGES provisions in Article 11 of Part 2 of Exhibit C of this AGTA
and the insurance provisions in Article 8.2 of this AGTA will apply to any such
work. Title to and risk of loss of any such aircraft will always remain with
Customer.

                    AGTA-FED   B         2-3    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



CUSTOMER SUPPORT DOCUMENT
PART 3:       TECHNICAL INFORMATION AND MATERIALS

1.  
General.

Materials are defined as any and all items that are created by Boeing or a third
party, which are provided directly or indirectly from Boeing and serve primarily
to contain, convey or embody information. Materials may include either tangible
embodiments (for example, documents or drawings), or intangible embodiments (for
example, software and other electronic forms) of information but excludes
Aircraft Software. Aircraft Software is defined as software that is installed on
and used in the operation of the aircraft.
Boeing will furnish to Customer certain Materials to support the maintenance and
operation of the aircraft at no additional charge to Customer, except as
otherwise provided herein. Such Materials will, if applicable, be prepared
generally in accordance with Air Transport Association of America
(ATA) Specification No. 100, entitled “Specification for Manufacturers’
Technical Data”. Materials will be in English and in the units of measure used
by Boeing to manufacture an aircraft.
Digitally-produced Materials will, if applicable, be prepared generally in
accordance with ATA Specification No. 2100, dated January 1994, “Digital Data
Standards for Aircraft Support.”

2.  
Materials Planning Conferences.

Customer and Boeing will conduct planning conferences approximately 12 months
before the scheduled delivery month of the first aircraft of a model in order to
mutually determine the proper format and quantity of Materials to be furnished
to Customer in support of the aircraft.
When available, Customer may select one Boeing digital format as the delivery
medium. Should a Boeing digital format not be chosen, Customer may select a
reasonable quantity of printed and 16mm microfilm formats, with the exception of
the Illustrated Parts Catalog, which will be provided in one selected format
only.

3.  
Information and Materials — Incremental Increase.

Until one year after the month of delivery of the last aircraft covered by a
specific purchase agreement, Customer may annually request in writing a
reasonable increase in the quantity of Materials with the exception of microfilm
master copies, digital formats, and others for which a specified number of
copies are provided. Boeing will provide the additional quantity at no
additional charge beginning with the next normal revision cycle. Customer may
request a decrease in revision quantities at any time.

                    AGTA-FED   B         3-1    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



4.  
Advance Representative Copies.

All advance representative copies of Materials will be selected by Boeing from
available sources. Such advance copies will be for advance planning purposes
only.

5.  
Customized Materials.

All customized Materials will reflect the configuration of each aircraft as
delivered.

6.  
Revisions.

6.1 Revision Service. Boeing will provide revisions free of charge to certain
Materials to be identified in the planning conference conducted for a specific
model of aircraft, reflecting changes developed by Boeing, as long as Customer
operates an aircraft of that model.
6.2 Revisions Based on Boeing Service Bulletin Incorporation. If Boeing receives
written notice that Customer intends to incorporate, or has incorporated, any
Boeing service bulletin in an aircraft, Boeing will at no charge issue revisions
to Materials with revision service reflecting the effects of such incorporation
into such aircraft.

7.  
Supplier Technical Data.

7.1 For supplier-manufactured programmed airborne avionics components and
equipment classified as Seller Furnished Equipment (SFE) or Seller Purchased
Equipment (SPE) or Buyer Designated Equipment (BDE) which contain computer
software designed and developed in accordance with Radio Technical Commission
for Aeronautics Document No. RTCA/DO-178 dated January 1982, No. RTCA/DO-178A
dated March 1985, or later as available, Boeing will request that each supplier
of the components and equipment make software documentation available to
Customer.
7.2 The provisions of this Article will not be applicable to items of BFE.
7.3 Boeing will furnish to Customer a document identifying the terms and
conditions of the product support agreements between Boeing and its suppliers
requiring the suppliers to fulfill Customer’s requirements for information and
services in support of the specific model of aircraft.

                    AGTA-FED   B         3-2    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



8.  
Buyer Furnished Equipment Data.

Boeing will incorporate BFE information into the customized Materials providing
Customer makes the information available to Boeing at least nine months prior to
the scheduled delivery month of Customer’s first aircraft of a specific model.
Customer agrees to furnish the information in Boeing standard digital format if
Materials are to be delivered in Boeing standard digital format.

9.  
Materials Shipping Charges.

Boeing will pay the reasonable transportation costs of the Materials. Customer
is responsible for any customs clearance charges, duties, and taxes.

10.  
Customer’s Shipping Address.

The Materials furnished to Customer hereunder are to be sent to a single address
to be specified. Customer will promptly notify Boeing of any change to the
address.

                    AGTA-FED   B         3-3    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



CUSTOMER SUPPORT DOCUMENT
PART 4:       ALLEVIATION OR CESSATION OF PERFORMANCE
Boeing will not be required to provide any Materials, services, training or
other things at a facility designated by Customer if any of the following
conditions exist:
1. a labor stoppage or dispute in progress involving Customer;
2. wars or warlike operations, riots or insurrections in the country where the
facility is located;
3. any condition at the facility which, in the opinion of Boeing, is detrimental
to the general health, welfare or safety of its personnel or their families;
4. the United States Government refuses permission to Boeing personnel or their
families to enter into the country where the facility is located, or recommends
that Boeing personnel or their families leave the country; or
5. the United States Government refuses permission to Boeing to deliver
Materials, services, training or other things to the country where the facility
is located.
After the location of Boeing personnel at the facility, Boeing further reserves
the right, upon the occurrence of any of such events, to immediately and without
prior notice to Customer relocate its personnel and their families.

                    AGTA-FED   B         4-1    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



CUSTOMER SUPPORT DOCUMENT
PART 5:       PROTECTION OF PROPRIETARY INFORMATION
AND PROPRIETARY MATERIALS

1.  
General.

All Materials provided by Boeing to Customer and not covered by a Boeing CSGTA
or other agreement between Boeing and Customer defining Customer’s right to use
and disclose the Materials and included information will be covered by, and
subject to the terms of this AGTA. Title to all Materials containing, conveying
or embodying confidential, proprietary or trade secret information (Proprietary
Information) belonging to Boeing or a third party (Proprietary Materials), will
at all times remain with Boeing or such third party. Customer will treat all
Proprietary Materials and all Proprietary Information in confidence and use and
disclose the same only as specifically authorized in this AGTA.

2.  
License Grant.

Boeing grants to Customer a worldwide, non-exclusive, non-transferable license
to use and disclose Proprietary Materials in accordance with the terms and
conditions of this AGTA. Customer is authorized to make copies of Materials
(except for Materials bearing the copyright legend of a third party), and all
copies of Proprietary Materials will belong to Boeing and be treated as
Proprietary Materials under this AGTA. Customer will preserve all proprietary
legends, and all copyright notices on all Materials and insure the inclusion of
those legends and notices on all copies.

3.  
Use of Proprietary Materials and Proprietary Information.

Customer is authorized to use Proprietary Materials and Proprietary Information
for the purpose of: (a) operation, maintenance, repair, or modification of
Customer’s aircraft for which the Proprietary Materials and Proprietary
Information have been specified by Boeing and (b) development and manufacture of
training devices and maintenance tools for use by Customer.

                    AGTA-FED   B         5-1    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



4.  
Providing of Proprietary Materials to Contractors.

Customer is authorized to provide Proprietary Materials to Customer’s
contractors for the sole purpose of maintenance, repair, or modification of
Customer’s aircraft for which the Proprietary Materials have been specified by
Boeing. In addition, Customer may provide Proprietary Materials to Customer’s
contractors for the sole purpose of developing and manufacturing training
devices and maintenance tools for Customer’s use. Before providing Proprietary
Materials to its contractor, Customer will first obtain a written agreement from
the contractor by which the contractor agrees (a) to use the Proprietary
Materials only on behalf of Customer, (b) to be bound by all of the restrictions
and limitations of this Part 5, and (c) that Boeing is a third party beneficiary
under the written agreement. Customer agrees to provide copies of all such
written agreements to Boeing upon request and be liable to Boeing for any breach
of those agreements by a contractor. A sample agreement acceptable to Boeing is
attached as Appendix VII.

5.  
Providing of Proprietary Materials and Proprietary Information to Regulatory
Agencies.

When and to the extent required by a government regulatory agency having
jurisdiction over Customer or an aircraft, Customer is authorized to provide
Proprietary Materials and to disclose Proprietary Information to the agency for
use in connection with Customer’s operation, maintenance, repair, or
modification of such aircraft. Customer agrees to take all reasonable steps to
prevent the agency from making any distribution, disclosure, or additional use
of the Proprietary Materials and Proprietary Information provided or disclosed.
Customer further agrees to notify Boeing immediately upon learning of any
(a) distribution, disclosure, or additional use by the agency, (b) request to
the agency for distribution, disclosure, or additional use, or (c) intention on
the part of the agency to distribute, disclose, or make additional use of
Proprietary Materials or Proprietary Information.

                    AGTA-FED   B         5-2    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
to
AIRCRAFT GENERAL TERMS AGREEMENT
AGTA-FED
between
THE BOEING COMPANY
and
FEDERAL EXPRESS CORPORATION
PRODUCT ASSURANCE DOCUMENT
This document contains:

Part 1:  
Exhibit C Definitions

Part 2:  
Boeing Warranty

Part 3:  
Boeing Service Life Policy

Part 4:  
Supplier Warranty Commitment

Part 5:  
Boeing Interface Commitment

Part 6:  
Boeing Indemnities against Patent and Copyright Infringement

                    AGTA-FED   C         i    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



PRODUCT ASSURANCE DOCUMENT
PART 1:       EXHIBIT C DEFINITIONS
Authorized Agent — Agent appointed by Customer to perform corrections and to
administer warranties (see Appendix VI to the AGTA for a form acceptable to
Boeing).
Average Direct Hourly Labor Rate — the average hourly rate (excluding all fringe
benefits, premium-time allowances, social charges, business taxes and the like)
paid by Customer to its Direct Labor employees.
Boeing Product — any system, accessory, equipment, part or Aircraft Software
that is manufactured by Boeing or manufactured to Boeing’s detailed design with
Boeing’s authorization.
Correct(s) — to repair, modify, provide modification kits or replace with a new
product.
Correction — a repair, a modification, a modification kit or replacement with a
new product.
Corrected Boeing Product — a Boeing Product which is free of defect as a result
of a Correction.
Direct Labor - Labor spent by Customer’s direct labor employees to access,
remove, disassemble, modify, repair, inspect and bench test a defective Boeing
Product, and to reassemble, reinstall a Corrected Boeing Product and perform
final inspection and testing.
Direct Materials - Items such as parts, gaskets, grease, sealant and adhesives,
installed or consumed in performing a Correction, excluding allowances for
administration, overhead, taxes, customs duties and the like.
Rogue Unit - A Boeing Product, on which an unscheduled removal due to breach of
warranty occurs three (3) or more times both (i) within the warranty period and
(ii) within either twelve (12) consecutive months or one thousand (1,000)
consecutive operating hours.
Service Life Policy (SLP) Component/Item Any primary structural element
(excluding industry standard parts), such as landing gear, wing, fuselage,
vertical, or horizontal stabilizer, listed in the applicable purchase agreement
for a specific model of aircraft, either installed in the aircraft at the time
of delivery or purchased from Boeing by Customer as a spare part. The detailed
(SLP) Component/Item list is contained in Supplemental Exhibit SLP1 to the
applicable Purchase Agreement.

                    AGTA-FED   C         1-1    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



Specification Control Drawing (SCD) — a Boeing document defining specifications
for certain Supplier Products.
Supplier — the manufacturer of a Supplier Product.
Supplier Product — any system, accessory, equipment, part or Aircraft Software
that is not manufactured to Boeing’s detailed design. This includes but is not
limited to parts manufactured to a SCDrawing, all standards, and other parts
obtained from non-Boeing sources.

                    AGTA-FED   C         1-2    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



PRODUCT ASSURANCE DOCUMENT
PART 2:       BOEING WARRANTY

1.  
Applicability.

This warranty applies to all Boeing Products. Warranties applicable to Supplier
Products are in Part 4. Warranties applicable to engines will be provided by
Supplemental Exhibits to individual purchase agreements.

2.  
Warranty.

2.1 Coverage. Boeing warrants that at the time of delivery:

  (i)  
the aircraft will conform to the Detail Specification except for portions stated
to be estimates, approximations or design objectives;
    (ii)  
all Boeing Products will be free from defects in material, process of
manufacture and workmanship, including the workmanship utilized to install
Supplier Products, engines and BFE, and;
    (iii)  
all Boeing Products will be free from defects in design, including selection of
materials and the process of manufacture, in view of the state of the art at the
time of design

2.2 Exceptions. The following conditions do not constitute a defect under this
warranty:

  (i)  
conditions resulting from normal wear and tear;
    (ii)  
conditions resulting from acts or omissions of Customer; and
    (iii)  
conditions resulting from failure to properly service and maintain a Boeing
Product.

3.  
Warranty Periods.

3.1 Warranty. The warranty period begins on the date of aircraft, or Boeing
Product, delivery (Delivery) and ends 48 months after Delivery.

                    AGTA-FED   C         2-1    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



3.2 Warranty on Corrected Boeing Products. The warranty period applicable to a
Corrected Boeing Product shall begin on the date of delivery of the Corrected
Boeing Product or date of delivery of the kit or kits furnished to Correct the
Boeing Product and shall be for the period specified immediately below:

  (i)  
For Corrected Boeing Products which have been Corrected because of a defect in
material, the applicable warranty period is the remainder of the initial
warranty period for the defective Boeing Product.
    (ii)  
For Corrected Boeing Products which have been Corrected because of defect in
workmanship, the applicable warranty period is the remainder of the initial
warranty or 12 months following the date of delivery of the Corrected Boeing
Product, whichever is longer.
    (iii)  
For Corrected Boeing Products which have been Corrected because of a defect in
design, the applicable warranty period is 18 months or the remainder of the
initial warranty period, whichever is longer.

3.3 Survival of Warranties. All warranty periods are stated above. The
Performance Guarantees will not survive delivery of the aircraft.

4.  
Remedies.

4.1 Correction Options. Customer may, at its option, either perform a Correction
of a defective Boeing Product or return the Boeing Product to Boeing for
Correction. During the warranty period, Boeing will not charge Customer for
tests on Boeing Products returned to Boeing for Correction on which Boeing is
unable to confirm the failure claimed, provided:

  (i)  
Boeing’s written instructions were followed by the Customer for testing the
Boeing Product prior to its return to Boeing, and

  (ii)  
Customer’s claim includes all applicable documentation of such tests with the
returned Boeing Product, including but not limited to: Central Maintenance
Computer (CMC), Flight Maintenance Computer System, (FMCS), Flight Isolation
Manual (FIM), Engine Indicating and Crew Alerting System (EICAS) or Built In
Test Equipment (BITE) messages.

4.2 Warranty Inspections. In addition to the remedies to Correct defects in
Boeing Products described in Article 7.3, below, Boeing will reimburse Customer
for the cost of Direct Labor to perform certain inspections of the aircraft to
determine the occurrence of a condition Customer has claimed and Boeing has
identified as a covered defect, provided the inspections are recommended by a
service bulletin or service letter issued by Boeing during the warranty period.

                    AGTA-FED   C         2-2    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



Such reimbursement will not apply to any inspections performed after a
Correction is available to Customer and Customer has had a reasonable time to
incorporate the Correction, given the Customer’s fleet size and maintenance
schedule.
4.3 Rogue Units.
4.3.1 Upon written request, Boeing will lend Customer at no charge an
interchangeable Boeing Product in exchange for a Rogue Unit. Within ten
(10) calendar days of its receipt of the loaned Boeing Product, Customer will
ship the Rogue Unit to Boeing. Customer will provide with the Rogue Unit
verification of the following requirements:

  (i)  
The removed Boeing Product failed three (3) times within twelve (12) consecutive
months or one thousand (1000) consecutive operating hours during the warranty
period following initial delivery,

  (ii)  
Removals were performed in compliance with flight or maintenance manuals
approved by the FAA or the comparable regulatory agency for the country in which
the aircraft is registered, and

  (iii)  
Any Corrections or tests to the Boeing Product were performed by Customer
according to the latest revision of the Boeing Component Maintenance Manual
(CMM), according to written instructions from Boeing, or by Boeing.

4.3.2 Upon receipt of a Rogue Unit and the required verifications, Boeing will,
at no-charge to Customer, either replace the Rogue Unit with a new Boeing
Product or, if otherwise agreed, allow Customer to retain the loaned, Boeing
Product.

5.  
Discovery and Notice.

5.1 For notice to be effective:

  (i)  
the defect, failure or in-service problem must be discovered during the warranty
period; and

  (ii)  
Boeing Warranty must receive written notice of the discovery no later than
180 days after expiration of the warranty period. The notice must include
sufficient information to substantiate the claim.

                    AGTA-FED   C         2-3    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



5.2 Receipt of Customer’s or its Authorized Agent’s notice of the discovery of a
defect secures Customer’s rights to remedies under this Exhibit C, even though a
Correction is performed after the expiration of the warranty period.
5.3 Once Customer has given valid notice of the discovery of a defect, a claim
will be submitted as soon as practicable after performance of the Correction.
5.4 Boeing may release service bulletins or service letters advising Customer of
the availability of certain warranty remedies. When such advice is provided,
Customer will be deemed to have fulfilled the requirements for discovery of the
defect or failure and submittal of notice under this Exhibit C as of the
in-warranty date specified in industry support information in a service bulletin
or service letter

6.  
Filing a Claim.

6.1 Authority to File. Claims may be filed by Customer or its Authorized Agent.
Appointment of an Authorized Agent will only be effective upon Boeing’s receipt
of the Authorized Agent’s express written agreement, in a form satisfactory to
Boeing, to be bound by and to comply with all applicable terms and conditions of
this Aircraft General Terms Agreement.
6.2 Claim Information.
6.2.1 Claimant is responsible for providing sufficient information to
substantiate Customer’s rights to remedies under this Exhibit C. Boeing may
reject a claim for lack of sufficient information. At a minimum, such
information must include:

  (i)  
identity of claimant;
    (ii)  
serial or block number of the aircraft on which the defective Boeing Product was
delivered;
    (iii)  
part number and nomenclature of the defective Boeing Product;
    (iv)  
purchase order number and date of delivery of the defective spare part;
    (v)  
description and substantiation of the defect;
    (vi)  
date the defect was discovered;

                    AGTA-FED   C         2-4    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



  (vii)  
date the Correction was completed;
    (viii)  
the total flight hours or cycles accrued, if applicable;
    (ix)  
an itemized account of direct labor hours expended in performing the Correction;
and
    (x)  
an itemized account of any direct materials incorporated in the Correction.

6.2.2 Additional information may be required based on the nature of the defect
and the remedies requested.
6.3 Boeing Claim Processing.
6.3.1 Any claim for a Boeing Product returned by Customer or its Authorized
Agent to Boeing for Correction must accompany the Boeing Product. Any claim not
associated with the return of a Boeing Product must be submitted signed and in
writing directly by Customer or its Authorized Agent to Boeing Warranty by any
of the methods identified in Article 11, “Notice,” of the AGTA or through an
internet portal and process specified by Boeing.
6.3.2 Boeing will promptly review the claim and will give notification of claim
approval or rejection. If the claim is rejected, Boeing will provide a written
explanation.

7.  
Corrections Performed by Customer or Its Authorized Agent.

7.1 Facilities Requirements. Provided Customer, its Authorized Agent or its
third party contractor, as appropriate, are certified by the appropriate Civil
Aviation Authority or Federal Aviation Authority, Customer or its Authorized
Agent may, at its option, Correct defective Boeing Products at its facilities or
may subcontract Corrections to a third party contractor.
7.2 Technical Requirements. All Corrections done by Customer, its Authorized
Agent or a third party contractor must be performed in accordance with Boeing’s
applicable service manuals, bulletins or other written instructions, using parts
and materials furnished or approved by Boeing.
7.3 Reimbursement.
7.3.1 Boeing will reimburse Customer’s reasonable costs of Direct Materials and
Direct Labor by credit memorandum (excluding labor hours expended for overhaul)
at Customer’s Warranty Labor Rate to Correct a defective Boeing Product. Claims
for reimbursement must contain sufficient information to substantiate Direct
Labor hours expended and Direct Materials consumed. Customer or its Authorized
Agent may be required to produce invoices for materials.

                    AGTA-FED   C         2-5    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



7.3.2 Customer’s established Warranty Labor Rate will be the greater of the
standard labor rate or 150% of Customer’s Average Direct Hourly Labor Rate. The
standard labor rate paid by Boeing to its customers is established and published
annually. Prior to or concurrently with submittal of Customer’s first claim for
Direct Labor reimbursement, Customer may notify Boeing of Customer’s
then-current Average Direct Hourly Labor Rate and thereafter notify Boeing of
any material change in such rate. Boeing will require information from Customer
to substantiate such rates.
7.3.3 Reimbursement for Direct Labor hours to perform Corrections stated in a
service bulletin will be based on the labor estimates in the service bulletin.
7.3.4 Boeing will provide to Customer a single, lump sum credit memorandum for
Customer’s Direct Labor hours expended to incorporate the Corrections (other
than of random anomalies) identified in service bulletins and service letters in
all in-warranty aircraft covered by such service bulletins or service letters
after Customer’s submission of a warranty claim and verification of the
incorporation of such Corrections with respect to the first affected in-warranty
aircraft. Such credit memoranda will not be provided in response to any other
requests for reimbursement including, without limitation, those arising out of
program letters or other special offers provided by Boeing.
7.3.5 Boeing will reimburse Customer’s freight charges associated with a
Correction of a defect on a Boeing Product performed by its Authorized Agent or
a third party contractor, including but not limited to, kits provided to
Customer at no additional cost.
7.3.6 Maximum Reimbursement. Unless previously agreed in writing, the maximum
reimbursement for Direct Labor and Direct materials for repair of a defective
Boeing Product will not exceed 65% of Boeing’s then-current sales price for a
new replacement Boeing Product. Inspection, removal, reinstallation labor, final
testing, inspection and transportation costs are separate and are not to be
included in the cost elements used to determine the 65% limit. By mutual
agreement between Customer and Boeing, Boeing may provide a replacement Product
to Customer in lieu of credit reimbursement.

                    AGTA-FED   C         2-6    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



7.4 Disposition of Defective Boeing Products Beyond Economical Repair.
7.4.1 A defective Boeing Product found to be beyond economical repair (see Para.
7.3.6) will be retained for a period of 30 days from the date Boeing receives
Customer’s claim. During the 30 day period, Boeing may request return of such
Boeing Products for inspection and confirmation of a defect.
7.4.2 After the 30 day period, a defective Boeing Product with a value of U.S.
$4,000 or less may be scrapped without notification to Boeing. Boeing will
reimburse Customer or its Authorized Agent for the charge for any item
determined to be defective under this Aircraft General Terms Agreement. If such
Boeing Product has a value greater than U.S, $4,000, Customer must obtain
confirmation of unrepairability by Boeing’s on-site Customer Services
Representative prior to scrapping. Confirmation may be in the form of the
Representative’s signature on Customer’s claim or through direct communication
between the Representative and Boeing Warranty.

8.  
Corrections Performed by Boeing.

8.1 Freight Charges. Customer or its Authorized Agent will pre-pay freight
charges to return a Boeing Product to Boeing. If during the period of the
applicable warranty Boeing determines the Boeing Product to be defective, Boeing
will pre-pay shipping charges to return the Corrected Boeing Product. Boeing
will reimburse Customer or its Authorized Agent for freight charges for Boeing
Products returned to Boeing for Correction and determined to be defective.
8.2 Customer Instructions. The documentation shipped with the returned defective
Boeing Product may include specific technical instructions for additional work
to be performed on the Boeing Product. The absence of such instructions will
evidence Customer’s authorization for Boeing to perform all necessary
Corrections and work required to return the Boeing Product to a serviceable
condition.
8.3 Correction Time Objectives.
8.3.1 Boeing’s objective for making Corrections is 10 working days for avionics
and electronic Boeing Products, 30 working days for Corrections of other Boeing
Products performed at Boeing’s facilities and 40 working days for Corrections of
other Boeing Products performed at a Boeing subcontractor’s facilities. The
objectives are measured from the date Boeing receives the defective Boeing
Product and a valid claim to the date Boeing ships the Corrected Boeing Product.
8.3.2 If Customer has a critical parts shortage because Boeing has exceeded a
Correction time objective and Customer has procured spare Boeing Products for
the defective or failed Boeing Product in quantities shown in Boeing’s
Recommended Spare Parts List, then Boeing will either expedite the Correction or
provide an interchangeable Boeing Product, on a no charge loan basis, until the
Corrected Boeing Product is returned.

                    AGTA-FED   C         2-7    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



8.4 Title Transfer and Risk of Loss.
8.4.1 Title to and risk of loss of any Boeing Product returned to Boeing will at
all times remain with Customer or any other title holder of such Boeing Product.
While Boeing has possession of the returned Boeing Product, Boeing will have
only such liabilities as a bailee for mutual benefit would have but will not be
liable for loss of use.
8.4.2 If a Correction requires shipment of a new Boeing Product, then at the
time Boeing ships the new Boeing Product, title to and risk of loss for the
returned Boeing Product will pass to Boeing, and title to and risk of loss for
the new Boeing Product will pass to Customer.

9.  
Returning an Aircraft.

9.1 Conditions. An aircraft may be returned to Boeing’s facilities for
Correction only if:

  (i)  
Boeing and Customer agree a covered defect exists;

  (ii)  
Customer lacks access to adequate facilities, equipment or qualified personnel
to perform the Correction; and
    (iii)  
it is not practical, in Boeing’s estimation, to dispatch Boeing personnel to
perform the Correction at a remote site.

9.2 Correction Costs. Boeing will perform the Correction at no charge to
Customer. Subject to the conditions of Article 9.1, Boeing will reimburse
Customer for the costs of fuel, oil, other required fluids and landing fees
incurred in ferrying the aircraft to Boeing and back to Customer’s facilities.
Customer will minimize the length of both flights.
9.3 Separate Agreement. Prior to the return of an aircraft to Boeing, Boeing and
Customer will enter into a separate agreement covering return of the aircraft
and performance of the Correction. Authorization by Customer for Boeing to
perform additional work that is not part of the Correction must be received
within 24 hours of Boeing’s request. If such authorization is not received
within 24 hours, Customer will be invoiced for work performed by Boeing that is
not part of the Correction.

                    AGTA-FED   C         2-8    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



10.  
Insurance.

The provisions of Article 8.2 “Insurance”, of this AGTA, will apply to any work
performed by Boeing in accordance with Customer’s specific technical
instructions to the extent any legal liability of Boeing is based upon the
content of such instructions.

11.  
Disclaimer and Release; Exclusion of Liabilities.

11.1 DISCLAIMER AND RELEASE. THE WARRANTIES, OBLIGATIONS AND LIABILITIES OF
BOEING AND THE REMEDIES OF CUSTOMER IN THIS EXHIBIT C ARE EXCLUSIVE AND IN
SUBSTITUTION FOR, AND CUSTOMER HEREBY WAIVES, RELEASES AND RENOUNCES, ALL OTHER
WARRANTIES, OBLIGATIONS AND LIABILITIES OF BOEING AND ALL OTHER RIGHTS, CLAIMS
AND REMEDIES OF CUSTOMER AGAINST BOEING, EXPRESS OR IMPLIED, ARISING BY LAW OR
OTHERWISE, WITH RESPECT TO ANY NONCONFORMANCE OR DEFECT IN ANY AIRCRAFT,
MATERIALS, TRAINING, SERVICES OR OTHER THING PROVIDED UNDER THIS AGTA AND THE
APPLICABLE PURCHASE AGREEMENT, INCLUDING, BUT NOT LIMITED TO:

  (A)  
ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS;

  (B)  
ANY IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING OR
USAGE OF TRADE;

  (C)  
ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY IN TORT, WHETHER OR NOT
ARISING FROM THE NEGLIGENCE OF BOEING; AND

  (D)  
ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY FOR LOSS OF OR DAMAGE TO ANY
AIRCRAFT.

11.2 EXCLUSION OF CONSEQUENTIAL AND OTHER DAMAGES. BOEING WILL HAVE NO
OBLIGATION OR LIABILITY, WHETHER ARISING IN CONTRACT (INCLUDING WARRANTY), TORT,
WHETHER OR NOT ARISING FROM THE NEGLIGENCE OF BOEING, OR OTHERWISE, FOR LOSS OF
USE, REVENUE OR PROFIT, OR FOR ANY OTHER INCIDENTAL OR CONSEQUENTIAL DAMAGES
WITH RESPECT TO ANY NONCONFORMANCE OR DEFECT IN ANY AIRCRAFT, MATERIALS,
TRAINING, SERVICES OR OTHER THING PROVIDED UNDER THIS AGTA AND THE APPLICABLE
PURCHASE AGREEMENT.
11.4 Definitions. For the purpose of this Article, “BOEING” or “Boeing” is
defined as The Boeing Company, its divisions, subsidiaries, affiliates, the
assignees of each, and their respective directors, officers, employees and
agents.

                    AGTA-FED   C         2-9    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



PRODUCT ASSURANCE DOCUMENT
PART 3:       BOEING SERVICE LIFE POLICY

1.  
Definitions.

Service Life Policy (SLP) Component/Item — any of the primary structural
elements (excluding industry standard parts), such as landing gear, wing,
fuselage, vertical or horizontal stabilizer, listed in the applicable purchase
agreement for a specific model of aircraft, either installed in the aircraft at
time of delivery or purchased from Boeing by Customer as a spare part. The
detailed SLP Component listing will be in Supplemental Exhibit SLP1 to each
Purchase Agreement.

2.  
Service Life Policy.

2.1 SLP Commitment. If a failure is discovered in a SLP Component/Item within
the time periods specified in Article 2.2 below, Boeing will provide Customer a
replacement SLP Component/Item at the price calculated pursuant to Article 3.1,
below. If requested by Customer as an alternative remedy, Boeing will reimburse
Customer in accordance with the provisions of Exhibit C, Part 2, Article 7.3,
for Direct Labor and Direct Material for repair of a failed SLP Component/Item
an amount not to exceed the difference between Boeing’s then current spare parts
price for such SLP Component/Item and the price determined pursuant to
Article 3, below.
2.2 SLP Policy Periods.
2.2.1 The policy period for SLP Components initially installed on an aircraft is
12 years after the date of delivery of the aircraft except that for SLP
Components initially installed on a 787 aircraft the policy period is 15 years
after the date of delivery of the aircraft.
2.2.2 The policy period for SLP Components purchased from Boeing by Customer as
spare parts is 12 years from delivery of such SLP Component or 12 years from the
date of delivery of the last aircraft produced by Boeing of a specific model,
whichever first expires.

                    AGTA-FED   C         3-1    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



3.  
Price.

The price Customer will pay for replacement of a failed SLP Component/Item will
be calculated pursuant to the following formula:

             
P
  =   CT
 
        144  

where:

         
P
  =   price to Customer for the replacement part
C
  =   SLP Component sales price at time of replacement
T
  =   total age in months of the failed SLP Component from the date of delivery
to Customer to the date of discovery of such condition.

4.  
Conditions.

Boeing’s obligations under this Part 3 of Exhibit C, “Boeing Service Life
Policy,” (Policy) are conditioned upon the following:
4.1 Customer must notify Boeing in writing of the failure within three months
after it is discovered.
4.2 Customer must provide reasonable evidence that the claimed failure is
covered by this Policy and if requested by Boeing, that such failure was not the
result of:

  (i)  
a defect or failure in a component not covered by this Policy,
    (ii)  
an extrinsic force,
    (iii)  
an act or omission of Customer, or
    (iv)  
operation or maintenance contrary to applicable governmental regulations or
Boeing’s instructions.

4.3 If return of a failed SLP Component/Item is practicable and requested by
Boeing, Customer will return such SLP Component/Item to Boeing at Boeing’s
expense.
4.4 Customer’s rights and remedies under this Policy are limited to the receipt
of a Correction pursuant to Article 2 above.

5.  
Disclaimer and Release; Exclusion of Liabilities.

This Part 3 and the rights and remedies of Customer and the obligations of
Boeing are subject to the DISCLAIMER AND RELEASE and EXCLUSION OF CONSEQUENTIAL
AND OTHER DAMAGES provisions of Article 11 of Part 2 of this Exhibit C.

                    AGTA-FED   C         3-2    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



PRODUCT ASSURANCE DOCUMENT
PART 4:       SUPPLIER WARRANTY COMMITMENT

1.  
Supplier Warranties and Supplier Patent and Copyright Indemnities.

Boeing will use commercially reasonable efforts to obtain warranties and
indemnities against patent and copyright infringement enforceable by Customer
from Suppliers of Supplier Products (except for BFE and engines) installed on
the aircraft at the time of delivery that were selected and purchased by Boeing,
but not manufactured to Boeing’s detailed design. Boeing will furnish copies of
the warranties and patent and copyright indemnities to Customer contained in
Supplier Product Support and Assurance Agreements, prior to the scheduled
delivery month of the first aircraft under the initial purchase agreement to the
AGTA.

2.  
Boeing Assistance in Administration of Supplier Warranties.

Customer will be responsible for submitting warranty claims directly to
Suppliers; however, if Customer experiences problems enforcing any Supplier
warranty obtained by Boeing for Customer, Boeing will conduct an investigation
of the problem and assist Customer in the resolution of those claims.

3.  
Boeing Support in Event of Supplier Default.

3.1 If the Supplier defaults in the performance of a material obligation under
its warranty, and Customer provides evidence to Boeing that a default has
occurred, then Boeing will furnish the equivalent warranty terms as provided by
the defaulting Supplier.
3.2 At Boeing’s request, Customer will assign to Boeing, and Boeing will be
subrogated to, its rights against the Supplier provided by the Supplier
warranty.

                    AGTA-FED   C         4-1    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



PRODUCT ASSURANCE DOCUMENT
PART 5:       BOEING INTERFACE COMMITMENT

1.  
Interface Problems.

An Interface Problem is defined as a technical problem in the operation of an
aircraft or its systems experienced by Customer, the cause of which is not
readily identifiable by Customer but which Customer believes to be attributable
to either the design characteristics of the aircraft or its systems or the
workmanship used in the installation of Supplier Products. In the event Customer
experiences an Interface Problem, Boeing will, without additional charge to
Customer, promptly conduct an investigation and analysis to determine the cause
or causes of the Interface Problem. Boeing will promptly advise Customer at the
conclusion of its investigation of Boeing’s opinion as to the causes of the
Interface Problem and Boeing’s recommendation as to corrective action.

2.  
Boeing Responsibility.

If Boeing determines that the Interface Problem is primarily attributable to the
design or installation of any Boeing Product, Boeing will Correct the design or
workmanship to the extent of any then-existing obligations of Boeing under the
provisions of the applicable Boeing Warranty.

3.  
Supplier Responsibility.

If Boeing determines that the Interface Problem is primarily attributable to the
design or installation of a Supplier Product, Boeing will assist Customer in
processing a warranty claim against the Supplier.

4.  
Joint Responsibility.

If Boeing determines that the Interface Problem is partially attributable to the
design or installation of a Boeing Product and partially to the design or
installation of a Supplier Product, Boeing will seek a solution to the Interface
Problem through the cooperative efforts of Boeing and the Supplier and will
promptly advise Customer of the resulting corrective actions and
recommendations.

5.  
General.

Customer will, if requested by Boeing, assign to Boeing any of its rights
against any supplier as Boeing may require to fulfill its obligations hereunder.

                    AGTA-FED   C         5-1    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



6.  
Disclaimer and Release; Exclusion of Liabilities.

This Part 5 and the rights and remedies of Customer and the obligations of
Boeing herein are subject to the DISCLAIMER AND RELEASE and EXCLUSION OF
CONSEQUENTIAL AND OTHER DAMAGES provisions of Article 11 of Part 2 of this
Exhibit C.

                    AGTA-FED   C         5-2    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



PRODUCT ASSURANCE DOCUMENT
PART 6:       BOEING INDEMNITIES AGAINST PATENT
AND COPYRIGHT INFRINGEMENT

1.  
Indemnity Against Patent Infringement.

Boeing will defend and indemnify Customer with respect to all claims, suits and
liabilities arising out of any actual or alleged patent infringement through
Customer’s use, lease or resale of any aircraft or any Boeing Product installed
on an aircraft at delivery.

2.  
Indemnity Against Copyright Infringement.

Boeing will defend and indemnify Customer with respect to all claims, suits and
liabilities arising out of any actual or alleged copyright infringement through
Customer’s use, lease or resale of any Boeing created Materials and Aircraft
Software installed on an aircraft at delivery.

3.  
Exceptions, Limitations and Conditions.

3.1 Boeing’s obligation to indemnify Customer for patent infringement will
extend only to infringements in countries which, at the time of the
infringement, were party to and fully bound by either (a) Article 27 of the
Chicago Convention on International Civil Aviation of December 7, 1944, or
(b) the International Convention for the Protection of Industrial Property
(Paris Convention).
3.2 Boeing’s obligation to indemnify Customer for copyright infringement is
limited to infringements in countries which, at the time of the infringement,
are members of The Berne Union and recognize computer software as a “work” under
The Berne Convention.
3.3 The indemnities provided under this Part 6 will not apply to any BFE
engines, Supplier Product, Boeing Product used other than for its intended
purpose, or Aircraft Software not created by Boeing.
3.4 Customer must deliver written notice to Boeing (i) within 10 days after
Customer first receives notice of any suit or other formal action against
Customer and (ii) within 20 days after Customer first receives any other
allegation or written claim of infringement covered by this Part 6.

                    AGTA-FED   C         6-1    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



3.5 At any time, Boeing will have the right at its option and expense to:
(i) negotiate with any party claiming infringement, (ii) assume or control the
defense of any infringement allegation, claim, suit or formal action provided
that Boeing will not agree to any settlement or agreement which would have the
effect of preventing Customer from using any Boeing Product or Aircraft Software
or replacement therefore as provided in (iv) below, (iii) intervene in any
infringement suit or formal action, and/or (iv) attempt to resolve any claim of
infringement by replacing an allegedly infringing Boeing Product or Aircraft
Software with a noninfringing equivalent.
3.6 Customer will promptly furnish to Boeing all information, records and
assistance within Customer’s possession or control which Boeing considers
relevant or material to any alleged infringement covered by this Part 6.
3.7 Except as required by a final judgment entered against Customer by a court
of competent jurisdiction from which no appeals can be or have been filed,
Customer will obtain Boeing’s written approval prior to paying, committing to
pay, assuming any obligation or making any material concession relative to any
infringement covered by these indemnities.
3.8 BOEING WILL HAVE NO OBLIGATION OR LIABILITY UNDER THIS PART 6 FOR LOSS OF
USE, REVENUE OR PROFIT, OR FOR ANY OTHER INCIDENTAL OR CONSEQUENTIAL DAMAGES
(THE FOREGOING SENTENCE DOES NOT APPLY TO ANY CLAIM MADE AGAINST CUSTOMER FOR
LOSS OF USE, REVENUE OR PROFIT, OR FOR ANY OTHER INCIDENTAL OR CONSEQUENTIAL
DAMAGES BY THE PATENT OR COPYRIGHT OWNER OR ANY PARTY PROPERLY CLAIMING A LEGAL
CAUSE OF ACTION THROUGH AN INTEREST GRANTED BY SUCH OWNER). THE OBLIGATIONS OF
BOEING AND REMEDIES OF CUSTOMER IN THIS PART 6 ARE EXCLUSIVE AND IN SUBSTITUTION
FOR, AND CUSTOMER HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER INDEMNITIES,
OBLIGATIONS AND LIABILITIES OF BOEING AND ALL OTHER RIGHTS, CLAIMS AND REMEDIES
OF CUSTOMER AGAINST BOEING, EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE,
WITH RESPECT TO ANY ACTUAL OR ALLEGED PATENT, COPYRIGHT OR OTHER INTELLECTUAL
PROPERTY INFRINGEMENT OR THE LIKE BY ANY AIRCRAFT, AIRCRAFT SOFTWARE, MATERIALS,
TRAINING, SERVICES OR OTHER THING PROVIDED UNDER THIS AGTA AND THE APPLICABLE
PURCHASE AGREEMENT.
3.9 For the purposes of this Part 6, “BOEING or Boeing” is defined as The Boeing
Company, its divisions, subsidiaries, affiliates, the assignees of each and
their respective directors, officers, employees and agents.

                    AGTA-FED   C         6-2    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



SAMPLE
Insurance Certificate
BROKER’S LETTERHEAD
[ date ]
Certificate of Insurance

ISSUED TO:  
The Boeing Company
Post Office Box 3707
Mail Stop 13-57
Seattle, Washington 98124
Attn: Manager — Aviation Insurance for Vice President — Employee Benefits,
Insurance and Taxes
      CC:  
Boeing Commercial Airplanes
P.O. Box 3707
Mail Stop 21-34
Seattle, Washington 98124-2207
U.S.A.
Attn: Vice President — Contracts
      NAMED INSURED:  
Federal Express Corporation

We hereby certify that in our capacity as Brokers to the Named Insured, the
following described insurance is in force on this date:

          Insurer   Policy No.   Participation          

POLICY PERIOD:  
From [date and time of inception of the Policy(ies)] to [date and time of
expiration].

GEOGRAPHICAL LIMITS:  
Worldwide (however, as respects “Aircraft Hull War and Allied Perils” Insurance,
as agreed by Boeing).

                    AGTA-FED   App. I         1    

 

 



--------------------------------------------------------------------------------



 



SAMPLE
Insurance Certificate

AIRCRAFT INSURED:  
All Boeing manufactured aircraft owned or operated by the Named Insured which
are the subject of the following purchase agreement(s), entered into between The
Boeing Company and _________________ (hereinafter “Aircraft”):
 
Purchase Agreement No. ____ dated ______
Purchase Agreement No. ____ dated ______

COVERAGES:

1.  
Aircraft “all risks” Hull (Ground and Flight)
  2.  
Airline Liability

Including, but not limited to, Bodily Injury, Property Damage, Aircraft
Liability, Liability War Risks, Passenger Legal Liability, Premises/Operations
Liability, Completed Operations/Products Liability, Baggage Legal Liability
(checked and unchecked), Cargo Legal Liability, Contractual Liability and
Personal Injury.
The above-referenced Airline Liability insurance coverage is subject to War and
Other Perils Exclusion Clause (AV48B) but all sections, other than section
(b) are reinstated as per AV52C, or their successor endorsements.
LIMITS OF LIABILITY:
To the fullest extent of the Policy limits that the Named Insured carries from
the time of delivery of the first Aircraft under the first Purchase Agreement
listed under “Aircraft Insured” and thereafter at the inception of each policy
period, but in any event no less than the following:
Combined Single Limit Bodily Injury and Property Damage: U.S.$ any one
occurrence each Aircraft (with aggregates as applicable).

         
(737-500/600)
  US$ 350,000,000  
(737-300/700)
  US$ 400,000,000  
(737-400)
  US$ 450,000,000  
(737-800/900)
  US$ 500,000,000  
(757-200)
  US$ 525,000,000  
(757-300)
  US$ 550,000,000  
(767-200)
  US$ 550,000,000  
(767-300)
  US$ 700,000,000  
(767-400ERX)
  US$ 750,000,000  
(787)
  US$ 700,000,000  
(777)
  US$ 800,000,000  
(747)
  US$ 900,000,000  

                    AGTA-FED   App. I         2    

 

 



--------------------------------------------------------------------------------



 



SAMPLE
Insurance Certificate
(In regard to all other models and/or derivatives, to be specified by Boeing).
(In regard to Personal Injury coverage, limits are US$25,000,000 any one
offense/aggregate.)
DEDUCTIBLES / SELF-INSURANCE
Any deductible and/or self-insurance amount (other than standard market
deductibles) are to be disclosed to Boeing.
SPECIAL PROVISIONS APPLICABLE TO BOEING:
It is certified that Insurers are aware of the terms and conditions of AGTA-FED
and the following purchase agreements:
PA ___dated ___
PA ___dated ___
PA ___dated ___
Each Aircraft manufactured by Boeing which is delivered to the Insured pursuant
to the applicable purchase agreement during the period of effectivity of the
policies represented by this Certificate will be covered to the extent specified
herein.
Insurers have agreed to the following:
A. In regard to Aircraft “all risks” Hull Insurance and Aircraft Hull War and
Allied Perils Insurance, Insurers agree to waive their rights of subrogation or
recourse against Boeing in accordance with AGTA-FED which was incorporated by
reference into the applicable purchase agreement.
B. In regard to Airline Liability Insurance, Insurers agree:
(1) To include Boeing as an additional insured in accordance with Customer’s
undertaking in Article 8.2.1 of AGTA-FED which was incorporated by reference
into the applicable purchase agreement.
(2) To provide that such insurance will be primary and not contributory nor
excess with respect to any other insurance available for the protection of
Boeing;
(3) To provide that with respect to the interests of Boeing, such insurance
shall not be invalidated or minimized by any action or inaction, omission or
misrepresentation by the Insured or any other person or party (other than
Boeing) regardless of any breach or violation of any warranty, declaration or
condition contained in such policies;

                    AGTA-FED   App. I         3    

 

 



--------------------------------------------------------------------------------



 



SAMPLE
Insurance Certificate
(4) To provide that all provisions of the insurance coverages referenced above,
except the limits of liability, will operate to give each Insured or additional
insured the same protection as if there were a separate Policy issued to each.
C. In regard to all of the above referenced policies:
(1) Boeing will not be responsible for payment, set-off, or assessment of any
kind or any premiums in connection with the policies, endorsements or coverages
described herein;
(2) If a policy is canceled for any reason whatsoever, or any substantial change
is made which would amend the coverage evidenced hereunder and require the
reissuance of this certificate or if a policy is allowed to lapse for nonpayment
of premium, such cancellation, change or lapse shall not be effective as to
Boeing for thirty (30) days (in the case of war risk and allied perils coverage
seven (7) days after sending, or such other period as may from time to time be
customarily obtainable in the industry) after receipt by Boeing of written
notice from the Insurers or the authorized representatives or Broker of such
cancellation, change or lapse; and
(3) For the purposes of the Certificate, “Boeing” is defined as The Boeing
Company, its divisions, subsidiaries, affiliates, the assignees of each and
their respective directors, officers, employees and agents.
Subject to the terms, conditions, limitations and exclusions of the relative
policies.
(signature)
(typed name)
(title)

                    AGTA-FED   App. I         4    

 

 



--------------------------------------------------------------------------------



 



SAMPLE
Purchase Agreement Assignment
THIS PURCHASE AGREEMENT ASSIGNMENT (Assignment) dated as of ___20___between
Federal Express Corporation, a company organized under the laws of ___(Assignor)
and ___, a company organized under the laws of ___(Assignee). Capitalized terms
used herein without definition will have the same meaning as in the Boeing
Purchase Agreement.
Assignor and The Boeing Company, a Delaware corporation (Boeing), are parties to
the Boeing Purchase Agreement, providing, among other things, for the sale by
Boeing to Assignor of certain aircraft, engines and related equipment, including
the Aircraft.
Assignee wishes to acquire the Aircraft and certain rights and interests under
the Boeing Purchase Agreement and Assignor, on the following terms and
conditions, is willing to assign to Assignee certain of Assignor’s rights and
interests under the Boeing Purchase Agreement. Assignee is willing to accept
such assignment.
It is agreed as follows:
1. For all purposes of this Assignment, the following terms will have the
following meanings:
Aircraft — one Boeing Model ___aircraft, bearing manufacturer’s serial number
___, together with all engines and parts installed on such aircraft on the
Delivery Date.
Boeing — Boeing shall include any wholly-owned subsidiary of Boeing, and its
successors and assigns.
Boeing Purchase Agreement — Purchase Agreement No. ___dated as of ___ between
Boeing and Assignor, as amended, but excluding ___, providing, among other
things, for the sale by Boeing to Assignor of the Aircraft, as said agreement
may be further amended to the extent permitted by its terms. The Purchase
Agreement incorporated by reference Aircraft General Terms Agreement
AGTA/___(AGTA).
Delivery Date — the date on which the Aircraft is delivered by Boeing to
Assignee pursuant to and subject to the terms and conditions of the Boeing
Purchase Agreement and this Assignment.
2. Assignor does hereby assign to Assignee all of its rights and interests in
and to the Boeing Purchase Agreement, as and to the extent that the same relate
to the Aircraft and the purchase and operation thereof, except as and to the
extent expressly reserved below, including, without limitation, in such
assignment: [TO BE COMPLETED BY THE PARTIES.]

                    AGTA-FED   App. II         1    

 

 



--------------------------------------------------------------------------------



 



SAMPLE
Purchase Agreement Assignment
{EXAMPLES

  (a)  
the right upon valid tender to purchase the Aircraft pursuant to the Boeing
Purchase Agreement subject to the terms and conditions thereof and the right to
take title to the Aircraft and to be named the “Buyer” in the bill of sale for
the Aircraft;
    (b)  
the right to accept delivery of the Aircraft;

  (c)  
all claims for damages arising as a result of any default under the Boeing
Purchase Agreement in respect of the Aircraft;

  (d)  
all warranty and indemnity provisions contained in the Boeing Purchase
Agreement, and all claims arising thereunder, in respect of the Aircraft; and

  (e)  
any and all rights of Assignor to compel performance of the terms of the Boeing
Purchase Agreement in respect of the Aircraft.}

Reserving exclusively to Assignor, however:
{EXAMPLES

  (i)  
all Assignor’s rights and interests in and to the Boeing Purchase Agreement as
and to the extent the same relates to aircraft other than the Aircraft, or to
any other matters not directly pertaining to the Aircraft;

  (ii)  
all Assignor’s rights and interests in or arising out of any advance or other
payments or deposits made by Assignor in respect of the Aircraft under the
Boeing Purchase Agreement and any amounts credited or to be credited or paid or
to be paid by Boeing in respect of the Aircraft;

  (iii)  
the right to obtain services, training, information and demonstration and test
flights pursuant to the Boeing Purchase Agreement; and

  (iv)  
the right to maintain plant representatives at Boeing’s plant pursuant to the
Boeing Purchase Agreement.}

Assignee hereby accepts such assignment.
3. Notwithstanding the foregoing, so long as no event of default or termination
under [specify document] has occurred and is continuing, Assignee hereby
authorizes Assignor, to the exclusion of Assignee, to exercise in Assignor’s
name all rights and powers of Customer under the Boeing Purchase Agreement in
respect of the Aircraft.

                    AGTA-FED   App. II         2    

 

 



--------------------------------------------------------------------------------



 



SAMPLE
Purchase Agreement Assignment
4. For all purposes of this Assignment, Boeing will not be deemed to have
knowledge of or need recognize the occurrence, continuance or the discontinuance
of any event of default or termination under [specify document] unless and until
Boeing receives from Assignee written notice thereof, addressed to its Vice
President — Contracts, Boeing Commercial Airplanes at P.O. Box 3707, Seattle,
Washington 98124, if by mail, or to 32-9430 Answerback BOEINGREN RNTN, if by
telex. Until such notice has been given, Boeing will be entitled to deal solely
and exclusively with Assignor. Thereafter, until Assignee has provided Boeing
written notice that any such events no longer continue, Boeing will be entitled
to deal solely and exclusively with Assignee. Boeing may act with acquittance
and conclusively rely on any such notice.
5. It is expressly agreed that, anything herein contained to the contrary
notwithstanding: (a) prior to the Delivery Date Assignor will perform its
obligations with respect to the Aircraft to be performed by it on or before such
delivery, (b) Assignor will at all times remain liable to Boeing under the
Boeing Purchase Agreement to perform all obligations of Customer thereunder to
the same extent as if this Assignment had not been executed, and (c) the
exercise by Assignee of any of the assigned rights will not release Assignor
from any of its obligations to Boeing under the Boeing Purchase Agreement,
except to the extent that such exercise constitutes performance of such
obligations.
6. Notwithstanding anything contained in this Assignment to the contrary (but
without in any way releasing Assignor from any of its obligations under the
Boeing Purchase Agreement), Assignee confirms for the benefit of Boeing that,
insofar as the provisions of the Boeing Purchase Agreement relate to the
Aircraft, in exercising any rights under the Boeing Purchase Agreement, or in
making any claim with respect to the Aircraft or other things (including,
without limitation, Material, training and services) delivered or to be
delivered, the terms and conditions of the Boeing Purchase Agreement, including,
without limitation, the DISCLAIMER AND RELEASE and EXCLUSION OF CONSEQUENTIAL
AND OTHER DAMAGES in Article 11 of Part 2 of Exhibit C to the Aircraft General
Terms Agreement which was incorporated by reference into the Boeing Purchase
Agreement and the insurance provisions in Article 8.2 of the Aircraft General
Terms Agreement which was incorporated by reference into the Boeing Purchase
Agreement therein, will apply to and be binding on Assignee to the same extent
as if Assignee had been the original “Customer” thereunder. Assignee further
agrees, expressly for the benefit of Boeing, upon the written request of Boeing,
Assignee will promptly execute and deliver such further assurances and documents
and take such further action as Boeing may reasonably request in order to obtain
the full benefits of Assignee’s agreements in this paragraph.
7. Nothing contained herein will subject Boeing to any liability to which it
would not otherwise be subject under the Boeing Purchase Agreement or modify in
any respect the contract rights of Boeing thereunder, or require Boeing to
divest itself of title to or possession of the Aircraft or other things until
delivery thereof and payment therefor as provided therein.

                    AGTA-FED   App. II         3    

 

 



--------------------------------------------------------------------------------



 



SAMPLE
Purchase Agreement Assignment
8. Notwithstanding anything in this Assignment to the contrary, after receipt of
notice of any event of default or termination under [specify document], Boeing
will continue to owe to Assignor moneys in payment of claims made or obligations
arising before such notice, which moneys may be subject to rights of set-off
available to Boeing under applicable law. Similarly, after receipt of notice
that such event of default or termination no longer continues, Boeing will
continue to owe to Assignee moneys in payment of claims made or obligations
arising before such notice, which moneys may be subject to rights of set-off
available to Boeing under applicable law.
9. Effective at any time after an event of default has occurred, and for so long
as such event of default is continuing, Assignor does hereby constitute
Assignee, Assignor’s true and lawful attorney, irrevocably, with full power (in
the name of Assignor or otherwise) to ask, require, demand, receive, and give
acquittance for any and all moneys and claims for moneys due and to become due
under or arising out of the Boeing Purchase Agreement in respect of the
Aircraft, to the extent assigned by this Assignment.
10. Assignee agrees, expressly for the benefit of Boeing and Assignor that it
will not disclose, directly or indirectly, any terms of the Boeing Purchase
Agreement; provided, that Assignee may disclose any such information (a) to its
special counsel and public accountants, (b) as required by applicable law to be
disclosed or to the extent that Assignee may have received a subpoena or other
written demand under color of legal right for such information, but it will
first, as soon as practicable upon receipt of such requirement or demand,
furnish an explanation of the basis thereof to Boeing, and will afford Boeing
reasonable opportunity, to obtain a protective order or other reasonably
satisfactory assurance of confidential treatment for the information required to
be disclosed, and (c) to any bona fide potential purchaser or lessee of the
Aircraft. Any disclosure pursuant to (a) and (c) above will be subject to
execution of a confidentiality agreement substantially similar to this paragraph
10.
11. This Assignment may be executed by the parties in separate counterparts,
each of which when so executed and delivered will be an original, but all such
counterparts will together constitute but one and the same instrument.

                    AGTA-FED   App. II         4    

 

 



--------------------------------------------------------------------------------



 



SAMPLE
Purchase Agreement Assignment
12. This Assignment will be governed by, and construed in accordance with, the
laws of [___].

                          as Assignor   as Assignee
 
           
By
      By    
 
           
 
           
Name:
      Name:    
 
           
Title:
      Title:    

[If the Assignment is further assigned by Assignee in connection with a
financing, the following language needs to be included.]
Attest:
The undersigned, as [Indenture Trustee/Agent for the benefit of the Loan
Participants/Mortgagee] and as assignee of, and holder of a security interest
in, the estate, right, and interest of the Assignee in and to the foregoing
Purchase Agreement Assignment and the Purchase Agreement pursuant to the terms
of a certain [Trust Indenture/Mortgage] dated as of ___, agrees to the terms of
the foregoing Purchase Agreement Assignment and agrees that its rights and
remedies under such [Trust Indenture/Mortgage] shall be subject to the terms and
conditions of the foregoing Purchase Agreement Assignment, including, without
limitation, paragraph 6.

              [Name of Entity],
as Indenture Trustee/Agent    
 
           
By:
           
 
           
 
           
Name:
           
 
           
Title:
           

                    AGTA-FED   App. II         5    

 

 



--------------------------------------------------------------------------------



 



SAMPLE
Purchase Agreement Assignment
CONSENT AND AGREEMENT OF
THE BOEING COMPANY
THE BOEING COMPANY, a Delaware corporation (Boeing), hereby acknowledges notice
of and consents to the foregoing Purchase Agreement Assignment (Assignment) as
it relates to Boeing in respect of the Aircraft. Boeing confirms to Assignee
that: all representations, warranties, indemnities and agreements of Boeing
under the Boeing Purchase Agreement with respect to the Aircraft will, subject
to the terms and conditions thereof and of the Assignment, inure to the benefit
of Assignee to the same extent as if Assignee were originally named “Customer”
therein.
This Consent and Agreement will be governed by, and construed in accordance
with, the law of the State of Washington, excluding the conflict of laws
principles thereof.
Dated as of ___, 20___.
THE BOEING COMPANY

     
By
   
 
   
Name:
   
Title:
  Attorney-in-Fact

Aircraft Manufacturer’s Serial Number(s) ____________

                    AGTA-FED   App. II         6    

 

 



--------------------------------------------------------------------------------



 



SAMPLE
Post-Delivery Sale Notice
Boeing Commercial Airplanes
P.O. Box 3707
Seattle, Washington 98124-2207
U.S.A.
By Courier
1901 Oakesdale Ave. SW
Renton, WA 98055
U.S.A.

Attention:  
Vice President - Contracts
Mail Code 21-34

Ladies and Gentlemen:
In connection with the sale by Federal Express Corporation (Seller) to
___(Purchaser) of the aircraft identified below, reference is made to Purchase
Agreement No. ___dated as of ___, 20___, between The Boeing Company (Boeing) and
Seller (the Purchase Agreement) under which Seller purchased certain Boeing
Model ___aircraft, including the aircraft bearing Manufacturer’s Serial No.(s)
___(the Aircraft). The Purchase Agreement incorporated by reference Aircraft
General Terms Agreement AGTA-FED (AGTA).
Capitalized terms used herein without definition will have the same meaning as
in the Purchase Agreement.
Seller has sold the Aircraft, including in that sale the assignment to Purchaser
of all remaining rights related to the Aircraft under the Purchase Agreement. To
accomplish this transfer of rights, as authorized by the provisions of the
Purchase Agreement:
(1) Purchaser acknowledges it has reviewed those provisions of the Purchase
Agreement related to those rights assigned and agrees to be bound by and comply
with all applicable terms and conditions of the Purchase Agreement, including,
without limitation, the DISCLAIMER AND RELEASE and EXCLUSION OF CONSEQUENTIAL
AND OTHER DAMAGES in Article 11 of Part 2 of Exhibit C to the AGTA and the
insurance provisions in Article 8.2 of the AGTA. Purchaser further agrees upon
the written request of Boeing, to promptly execute and deliver such further
assurances and documents and take such further action as Boeing may reasonably
request in order to obtain the full benefits of Purchaser’s agreements in this
paragraph; and
(2) Seller will remain responsible for any payments due Boeing as a result of
obligations relating to the Aircraft incurred by Seller to Boeing prior to the
effective date of this letter.

                    AGTA-FED   App. III         1    

 

 



--------------------------------------------------------------------------------



 



SAMPLE
Post-Delivery Sale Notice
We request that Boeing acknowledge receipt of this letter and confirm the
transfer of rights set forth above by signing the acknowledgment and forwarding
one copy of this letter to each of the undersigned.
Very truly yours,

              Federal Express Corporation   Purchaser
 
           
By
      By    
 
           
 
           
Its
      Its    
 
           
 
           
Dated
      Dated    
 
           

Receipt of the above letter is acknowledged and the assignment of rights under
the Purchase Agreement with respect to the Aircraft described above is
confirmed, effective as of this date.
THE BOEING COMPANY

             
By
           
 
           
 
           
Its
  Attorney-in-Fact        
 
           
 
           
Dated
           
 
           

Aircraft Manufacturer’s Serial Number ____________

                    AGTA-FED   App. III         2    

 

 



--------------------------------------------------------------------------------



 



SAMPLE
Post-Delivery Lease Notice
Boeing Commercial Airplanes
P.O. Box 3707
Seattle, Washington 98124-2207
U.S.A.
By Courier
1901 Oakesdale Ave. SW
Renton, WA 98055
U.S.A.

Attention:  
Vice President - Contracts
Mail Code 21-34

Ladies and Gentlemen:
In connection with the lease by Federal Express Corporation (Lessor) to
___(Lessee) of the aircraft identified below, reference is made to Purchase
Agreement No. ___dated as of ___, 20___, between The Boeing Company (Boeing) and
Lessor (the Purchase Agreement) under which Lessor purchased certain Boeing
Model ___aircraft, including the aircraft bearing Manufacturer’s Serial No.(s)
___(the Aircraft). The Purchase Agreement incorporated by reference Aircraft
General Terms Agreement AGTA-FED (AGTA).
Capitalized terms used herein without definition will have the same meaning as
in the Purchase Agreement.
Lessor has leased the Aircraft, including in that lease the transfer to Lessee
of all remaining rights related to the Aircraft under the Purchase Agreement. To
accomplish this transfer of rights, as authorized by the provisions of the
Purchase Agreement:
(1) Lessor authorizes Lessee to exercise, to the exclusion of Lessor, all rights
and powers of Lessor with respect to the remaining rights related to the
Aircraft under the Purchase Agreement. This authorization will continue until
Boeing receives written notice from Lessor to the contrary, addressed to Vice
President — Contracts, Mail Code 21-34, Boeing Commercial Airplanes, P.O. Box
3707, Seattle, Washington 98124-2207. Until Boeing receives such notice, Boeing
is entitled to deal exclusively with Lessee with respect to the Aircraft under
the Purchase Agreement. With respect to the rights and obligations of Lessor
under the Purchase Agreement, all actions taken or agreements entered into by
Lessee during the period prior to Boeing’s receipt of this notice are final and
binding on Lessor. Further, any payments made by Boeing as a result of claims
made by Lessee will be made to the credit of Lessee.

                    AGTA-FED   App. IV         1    

 

 



--------------------------------------------------------------------------------



 



SAMPLE
Post-Delivery Lease Notice
(2) Lessee accepts the authorization above, acknowledges it has reviewed those
provisions of the Purchase Agreement related to the authority granted and agrees
to be bound by and comply with all applicable terms and conditions of the
Purchase Agreement including, without limitation, the DISCLAIMER AND RELEASE and
EXCLUSION OF CONSEQUENTIAL AND OTHER DAMAGES in Article 11 of Part 2 of
Exhibit C AGTA and the insurance provisions in Article 8.2 of the AGTA. Lessee
further agrees, upon the written request of Boeing, to promptly execute and
deliver such further assurances and documents and take such further action as
Boeing may reasonably request in order to obtain the full benefits of Lessee’s
agreements in this paragraph.
(3) Lessor will remain responsible for any payments due Boeing as a result of
obligations relating to the Aircraft incurred by Lessor to Boeing prior to the
effective date of this letter.
We request that Boeing acknowledges receipt of this letter and confirm the
transfer of rights set forth above by signing the acknowledgment and forwarding
one copy of this letter to each of the undersigned.
Very truly yours,

              Federal Express Corporation   Lessee
 
           
By
      By    
 
           
 
           
Its
      Its    
 
           
 
           
Dated
      Dated    
 
           

Receipt of the above letter is acknowledged and transfer of rights under the
Purchase Agreement with respect to the Aircraft described above is confirmed,
effective as of this date.
THE BOEING COMPANY

             
By
           
 
           
 
           
Its
           
 
           
 
           
Dated
           
 
           

Aircraft Manufacturer’s Serial Number ____________

                    AGTA-FED   App. IV         2    

 

 



--------------------------------------------------------------------------------



 



SAMPLE
Purchaser’s/Lessee’s Agreement
Boeing Commercial Airplanes
P. O. Box 3707
Seattle, Washington 98124-2207
U.S.A.
By Courier
1901 Oakesdale Ave. SW
Renton, WA 98055
U.S.A.

Attention  
Vice President - Contracts
Mail Code 21-34

Ladies and Gentlemen:
In connection with the sale/lease by Federal Express Corporation (Seller/Lessor)
to ___ (Purchaser/Lessee) of the aircraft identified below, reference is made to
the following documents:
(i) Purchase Agreement No. ___dated as of ___, 20___, between The Boeing Company
(Boeing) and Seller/Lessor (the Purchase Agreement) under which Seller/Lessor
purchased certain Boeing Model ___aircraft, including the aircraft bearing
Manufacturer’s Serial No.(s) ___(the Aircraft); and
(ii) Aircraft Sale/Lease Agreement dated as of ___, 20___, between Seller/Lessor
and Purchaser/Lessee (the Aircraft Agreement) under which Seller/Lessor is
selling/leasing the Aircraft.
Capitalized terms used herein without definition will have the same meaning as
in the Purchase Agreement.
1. Seller/Lessor has sold/leased the Aircraft under the Aircraft Agreement,
including therein a form of exculpatory clause protecting Seller/Lessor from
liability for loss of or damage to the aircraft, and/or related incidental or
consequential damages, including without limitation loss of use, revenue or
profit.
2. Disclaimer and Release; Exclusion of Consequential and Other Damages
2.1 In accordance with Seller/Lessor’s obligation under Article 9.5 of AGTA-FED
which was incorporated by reference into the Purchase Agreement,
Purchaser/Lessee hereby agrees that:

                    AGTA-FED   App. V         1    

 

 



--------------------------------------------------------------------------------



 



SAMPLE
Purchaser’s/Lessee’s Agreement
2.2 DISCLAIMER AND RELEASE. IN CONSIDERATION OF THE SALE/LEASE OF THE AIRCRAFT,
PURCHASER/LESSEE HEREBY WAIVES, RELEASES AND RENOUNCES ALL WARRANTIES,
OBLIGATIONS AND LIABILITIES OF BOEING AND ALL OTHER RIGHTS, CLAIMS AND REMEDIES
OF PURCHASER/LESSEE AGAINST BOEING, EXPRESS OR IMPLIED, ARISING BY LAW OR
OTHERWISE, WITH RESPECT TO ANY NONCONFORMANCE OR DEFECT IN ANY AIRCRAFT, BOEING
PRODUCT, MATERIALS, TRAINING, SERVICES OR OTHER THING PROVIDED UNDER THE
AIRCRAFT AGREEMENT, INCLUDING, BUT NOT LIMITED TO:

  (A)  
ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS;

  (B)  
ANY IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING OR
USAGE OF TRADE;

  (C)  
ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY IN TORT, WHETHER OR NOT
ARISING FROM THE NEGLIGENCE OF BOEING; AND

  (D)  
ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY FOR LOSS OF OR DAMAGE TO ANY
AIRCRAFT.

2.3 EXCLUSION OF CONSEQUENTIAL AND OTHER DAMAGES. BOEING WILL HAVE NO OBLIGATION
OR LIABILITY, WHETHER ARISING IN CONTRACT (INCLUDING WARRANTY), TORT, WHETHER OR
NOT ARISING FROM THE NEGLIGENCE OF BOEING, OR OTHERWISE, FOR LOSS OF USE,
REVENUE OR PROFIT, OR FOR ANY OTHER INCIDENTAL OR CONSEQUENTIAL DAMAGES WITH
RESPECT TO ANY NONCONFORMANCE OR DEFECT IN ANY AIRCRAFT, MATERIALS, TRAINING,
SERVICES OR OTHER THING PROVIDED UNDER THE AIRCRAFT AGREEMENT.
2.4 Definitions. For the purpose of this paragraph 2, “BOEING” or “Boeing” is
defined as The Boeing Company, its divisions, subsidiaries, affiliates, the
assignees of each, and their respective directors, officers, employees and
agents.

              Federal Express Corporation (Seller/Lessor)   Purchaser/Lessee
 
           
By
      By    
 
           
 
           
Its
      Its    
 
           
 
           
Dated
      Dated    
 
           

                    AGTA-FED   App. V         2    

 

 



--------------------------------------------------------------------------------



 



SAMPLE
Post-Delivery Owner Appointment of Agent - Warranties
Boeing Commercial Airplanes
P.O. Box 3707
Seattle, Washington 98124-2207
U.S.A.
By Courier
1901 Oakesdale Ave. SW
Renton, WA 98055
U.S.A.

Attention:  
Vice President - Contracts
Mail Code 21-34

Ladies and Gentlemen:
1. Reference is made to Purchase Agreement No. ___dated as of ___, 20___,
between The Boeing Company (Boeing) and Federal Express Corporation (Customer)
(the Purchase Agreement), under which Customer purchased certain Boeing Model
___aircraft including the aircraft bearing Manufacturer’s Serial No.(s) ___(the
Aircraft). The Purchase Agreement incorporated by reference Aircraft General
Terms Agreement AGTA-FED (AGTA).
Capitalized terms used herein without definition will have the same meaning as
in the Purchase Agreement.
To accomplish the appointment of an agent, Customer confirms:
A. Customer has appointed ___as agent (Agent) to act directly with Boeing with
respect to the remaining warranties under the Purchase Agreement and requests
Boeing to treat Agent as Customer for the administration of claims with respect
to such warranties; provided however, Customer remains liable to Boeing to
perform the obligations of Customer under the Purchase Agreement.
B. Boeing may continue to deal exclusively with Agent concerning the matters
described herein unless and until Boeing receives written notice from Customer
to the contrary, addressed to Vice President — Contracts, Mail Code 21-34,
Boeing Commercial Airplanes, P.O. Box 3707, Seattle, Washington 98124-2207,
U.S.A. With respect to the rights and obligations of Customer under the Purchase
Agreement, all actions taken by Agent or agreements entered into by Agent during
the period prior to Boeing’s receipt of such notice are final and binding on
Customer. Further, any payments made by Boeing as a result of claims made by
Agent will be made to the credit of Agent unless otherwise specified when each
claim is submitted.

                    AGTA-FED   App. VI         1    

 

 



--------------------------------------------------------------------------------



 



SAMPLE
Post-Delivery Owner Appointment of Agent - Warranties
C. Customer will remain responsible for any payments due Boeing as a result of
obligations relating to the Aircraft incurred by Customer to Boeing prior to the
effective date of this letter.
We request that Boeing acknowledge receipt of this letter and confirm the
appointment of Agent as stated above by signing the acknowledgment and
forwarding one copy of this letter to each of the undersigned.

              Very truly yours,        
 
            Federal Express Corporation        
 
           
By
           
 
           

                    AGTA-FED   App. VI         2    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



SAMPLE
Post-Delivery Owner Appointment of Agent - Warranties
AGENT’S AGREEMENT
Agent accepts the appointment as stated above, acknowledges it has reviewed the
those portions of the Purchase Agreement related to the authority granted it
under the Purchase Agreement and agrees that, in exercising any rights or making
any claims thereunder, Agent will be bound by and comply with all applicable
terms and conditions of the Purchase Agreement including, without limitation,
the DISCLAIMER AND RELEASE and EXCLUSION OF CONSEQUENTIAL AND OTHER DAMAGES in
Article 11 of Part 2 of Exhibit C to the AGTA. Agent further agrees, upon the
written request of Boeing, to promptly execute and deliver such further
assurances and documents and take such further action as Boeing may reasonably
request in order to obtain the full benefits of the warranties under the
Purchase Agreement.

              Very truly yours,        
 
           
Agent
           
 
           
 
           
By
           
 
           
 
           
Its
           
 
           
 
           
Dated
           
 
           

Receipt of the above letter is acknowledged and the appointment of Agent with
respect to the above-described rights under the Purchase Agreement is confirmed,
effective as of this date.

              THE BOEING COMPANY        
 
           
By
           
 
           
 
           
Its
           
 
           
 
           
Dated
           
 
           

Aircraft Manufacturer’s Serial Number __________

                    AGTA-FED   App. VI         3    

 

 



--------------------------------------------------------------------------------



 



SAMPLE
Contractor Confidentiality Agreement
Boeing Commercial Airplanes
P.O. Box 3707
Seattle, Washington 98124-2207

Attention:  
Vice President - Contracts
Mail Stop 21-34

Ladies and Gentlemen:
This Agreement is entered into between ___(Contractor) and Federal Express
Corporation (Customer) and will be effective as of the date stated below.
In connection with Customer’s provision to Contractor of certain Materials,
Proprietary Materials and Proprietary Information, reference is made to Purchase
Agreement No. ___dated as of ___, 20___between The Boeing Company (Boeing) and
Customer.
Capitalized terms used herein without definition will have the same meaning as
in the Purchase Agreement.
Boeing has agreed to permit Customer to make certain Materials, Proprietary
Materials and Proprietary Information relating to Customer’s Boeing Model
___aircraft, Manufacturer’s Serial Number ___, Registration No. ___(the
Aircraft) available to Contractor in connection with Customer’s contract with
Contractor (the Contract) to maintain/repair/modify the Aircraft. As a condition
of receiving the Proprietary Materials and Proprietary Information, Contractor
agrees as follows:

1.  
For purposes of this Agreement:

“Aircraft Software” means software that is installed and used in the operation
of an Aircraft.
“Materials” are defined as any and all items that are created by Boeing or a
third party, which are provided directly or indirectly from Boeing and serve
primarily to contain, convey or embody information. Materials may include either
tangible embodiments (for example, documents or drawings), or intangible
embodiments (for example, software and other electronic forms) of information
but excludes Aircraft Software.
“Proprietary Information” means any and all proprietary, confidential and/or
trade secret information owned by Boeing or a Third Party which is contained,
conveyed or embodied in Proprietary Materials.

                    AGTA-FED   App. VII         1    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



SAMPLE
Contractor Confidentiality Agreement
“Proprietary Materials” means Materials that contain, convey, or embody
Proprietary Information.
“Third Party” means anyone other than Boeing, Customer and Contractor.
2. Boeing has authorized Customer to grant to Contractor a worldwide,
non-exclusive, personal and nontransferable license to use Proprietary Materials
and Proprietary Information, owned by Boeing, internally in connection with
performance of the Contract or as may otherwise be authorized by Boeing in
writing. Contractor will keep confidential and protect from disclosure to any
person, entity or government agency, including any person or entity affiliated
with Contractor, all Proprietary Materials and Proprietary Information.
Individual copies of all Materials are provided to Contractor subject to
copyrights therein, and all such copyrights are retained by Boeing or, in some
cases, by Third Parties. Contractor is authorized to make copies of Materials
(except for Materials bearing the copyright legend of a Third Party) provided,
however, Contractor preserves the restrictive legends and proprietary notices on
all copies. All copies of Proprietary Materials will belong to Boeing and be
treated as Proprietary Materials under this Agreement.
3. Contractor specifically agrees not to use Proprietary Materials or
Proprietary Information in connection with the manufacture or sale of any part
or design. Unless otherwise agreed with Boeing in writing, Proprietary Materials
and Proprietary Information may be used by Contractor only for work on the
Aircraft for which such Proprietary Materials have been specified by Boeing.
Customer and Contractor recognize and agree that they are responsible for
ascertaining and ensuring that all Materials are appropriate for the use to
which they are put.
4. Contractor will not attempt to gain access to information by reverse
engineering, decompiling, or disassembling any portion of any software provided
to Contractor pursuant to this Agreement.
5. Upon Boeing’s request at any time, Contractor will promptly return to Boeing
(or, at Boeing’s option, destroy) all Proprietary Materials, together with all
copies thereof and will certify to Boeing that all such Proprietary Materials
and copies have been so returned or destroyed.
6. To the extent required by a government regulatory agency having jurisdiction
over Contractor, Customer or the Aircraft, Contractor is authorized to provide
Proprietary Materials and disclose Proprietary Information to the agency for the
agency’s use in connection with Contractor’s, authorized use of such Proprietary
Materials and/or Proprietary Information in connection with Contractor’s
maintenance, repair, or modification of the Aircraft. Contractor agrees to take
reasonable steps to prevent such agency from making any distribution or
disclosure, or additional use of the Proprietary Materials and Proprietary
Information so provided or disclosed. Contractor further agrees to promptly
notify Boeing upon learning of any (i) distribution, disclosure, or additional
use by such agency, (ii) request to such agency for distribution, disclosure, or
additional use, or (iii) intention on the part of such agency to distribute,
disclose, or make additional use of the Proprietary Materials or Proprietary
Information.

                    AGTA-FED   App. VII         2    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



SAMPLE
Contractor Confidentiality Agreement
7. Boeing is a third-party beneficiary under this Agreement, and Boeing may
enforce any and all of the provisions of the Agreement directly against
Contractor. Contractor hereby submits to the jurisdiction of the Washington
state courts and the United States District Court for the Western District of
Washington with regard to any claims Boeing may make under this Agreement. It is
agreed that Washington law (excluding Washington’s conflict-of-law principles)
governs this Agreement.
8. No disclosure or physical transfer by Boeing or Customer to Contractor, of
any Proprietary Materials or Proprietary Information covered by this Agreement
will be construed as granting a license, other than as expressly set forth in
this Agreement or any ownership right in any patent, patent application,
copyright or proprietary information.
9. The provisions of this Agreement will apply notwithstanding any markings or
legends, or the absence thereof, on any Proprietary Materials.
10. This Agreement is the entire agreement of the parties regarding the
ownership and treatment of Proprietary Materials and Proprietary Information,
and no modification of this Agreement will be effective as against Boeing unless
in writing signed by authorized representatives of Contractor, Customer and
Boeing.
11. Failure by either party to enforce any of the provisions of this Agreement
will not be construed as a waiver of such provisions. If any of the provision of
this Agreement is held unlawful or otherwise ineffective by a court of competent
jurisdiction, the remainder of the Agreement will remain in full force.

              ACCEPTED AND AGREED TO this        
 
            Date: _____________________, 20___        
 
            Federal Express Corporation   Contractor
 
           
By
      By    
 
           
 
           
Its
      Its    
 
           

                    AGTA-FED   App. VII         3    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



SAMPLE
Post-Delivery Sale with Lease to Seller
[Notice from Owner/Seller and subsequent Buyer regarding post-delivery sale and
lease back of an aircraft and transfer of all remaining Purchase Agreement
rights.]
________________, 200_
Boeing Commercial Airplanes
P.O. Box 3707
Seattle, Washington 98124-2207
By Courier
1901 Oakesdale Ave. SW
Renton, WA ___

Attention:  
Vice President - Contracts
Mail Code 21-34

Ladies and Gentlemen:
In connection with ___’s (Seller’s) sale to and lease back from ___ (Buyer) of
the aircraft identified below, reference is made to the following documents:
1. Purchase Agreement No. ___dated as of ___, between The Boeing Company
(Boeing) and Seller (the Agreement) under which Seller purchased certain Boeing
Model ___ aircraft, including the aircraft bearing Manufacturer’s Serial No.(s)
___(the Aircraft). The Agreement incorporates by reference the terms of
AGTA-___dated ___, ___, between Seller and Boeing.
2. Aircraft Sale Agreement dated as of ___, between Seller and
___(Buyer).
3. Aircraft Lease Agreement dated as of ___, between Buyer and Seller.
Capitalized terms used herein without definition will have the same meaning as
in the Agreement.
Seller confirms for the benefit of Boeing it owns and controls the rights it
purports to assign herein.
Seller has sold the Aircraft, including in that sale the transfer to Buyer of
all remaining rights related to the Aircraft under the Agreement. To accomplish
this transfer of rights, as authorized by the provisions of the Agreement:

                    AGTA-FED   App. VIII         1    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



(1) Buyer acknowledges it has reviewed the Agreement and agrees that in
exercising any rights under the Agreement or asserting any claims with respect
to the Aircraft or other things ( including without limitation, Materials,
training and services) delivered or to be delivered, it is bound by and will
comply with all applicable terms, conditions, and limitations of the Agreement
including but not limited to those related to any exclusion or limitation of
liabilities or warranties, indemnity and insurance; and
(2) Buyer authorizes Seller to exercise, to the exclusion of Buyer all rights
and powers of “Customer” with respect to the remaining rights related to the
Aircraft under the Agreement. This authorization will continue until Boeing
receives written notice from Buyer to the contrary, addressed to Vice President
— Contracts, Mail Code 21-34, Boeing Commercial Airplanes, P.O. Box 3707,
Seattle, Washington 98124-2207 (if by mail) or (425)237-1706 (if by facsimile).
Until Boeing receives this notice, Boeing is entitled to deal exclusively with
Seller as “Customer” with respect to the Aircraft under the Agreement. With
respect to the rights, powers, duties and obligations of “Customer” under the
Agreement, all actions taken by Seller or agreements entered into by Seller
during the period prior to Boeing’s receipt of that notice are final and binding
on Buyer. Further, any payments made by Boeing as a result of claims made by
Seller prior to receipt of such notice are to be made to the credit of Seller.
(3) Seller accepts the authorization set forth in paragraph (2) above,
acknowledges it has reviewed the Agreement and agrees that in exercising any
rights under the Agreement or asserting any claims with respect to the Aircraft
or other things (including without limitation, Materials, training and services)
delivered or to be delivered, it is bound by and will comply with all applicable
terms, conditions, and limitations of the Agreement including but not limited to
those relating to any exclusion or limitation of liabilities or warranties,
indemnity and insurance.
(4) Seller agrees to remain responsible for any payments due Boeing as a result
of obligations relating to the Aircraft incurred by Seller to Boeing prior to
the effective date of this letter.
We request that Boeing acknowledge receipt of this letter and confirm the
transfer of rights set forth above by signing the acknowledgment and forwarding
one copy of this letter to each of the undersigned.
Very truly yours,

              Seller   Buyer
 
           
By
      By    
 
           
 
           
Its
      Its    
 
           
 
           
Dated
      Dated    
 
           

                    AGTA-FED   App. VIII         2    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



Receipt of the above letter is acknowledged and the transfers of rights under
the Agreement with respect to the Aircraft described above are confirmed,
effective as of the date indicated below.

              The Boeing Company        
 
           
By
           
 
           
 
           
Its
           
 
           
 
           
Dated
           
 
           

                    AGTA-FED   App. VIII         3    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



SALE WITH LEASE
[Notice from 1st tier Owner/Seller and subsequent Buyer regarding post-delivery
sale and lease of an aircraft. Remaining PA rights have been assigned to the new
owner; the new owner authorizes a lessee to exercise such rights during the term
of a lease. ]
[Date]
Boeing Commercial Airplanes
P.O. Box 3707
Seattle, Washington 98124-2207

Attention:  
Vice President - Contracts
Mail Code 21-34

Ladies and Gentlemen:
In connection with the sale by ___(Seller) to ___(Purchaser) and subsequent
lease of the aircraft identified below, reference is made to the following
documents:
1. Purchase Agreement No. ___dated as of ___, ___, between The Boeing Company
(Boeing) and ___(Seller)(the Agreement) under which Seller purchased certain
Boeing Model ___aircraft, including the aircraft bearing Manufacturer’s Serial
No(s). ___(the Aircraft).
2. Aircraft sale agreement dated as of ___, ___, between Seller and
___(Purchaser).
3. Aircraft lease agreement dated as of ___, ___, between ___Purchaser and ___
(Lessee)(Lease).
Capitalized terms used herein without definition will have the same meaning as
in the Agreement.
Seller has sold the Aircraft, including in that sale the assignment to Purchaser
of all remaining rights related to the Aircraft under the Agreement. To
accomplish this transfer of rights, as authorized by the provisions of the
Agreement:
(1) Seller confirms for the benefit of the Manufacturer it owns and controls the
rights it purports to have assigned.
(2) Purchaser agrees that in exercising any rights under the Agreement or
asserting any claims with respect to the Aircraft or other things (including
without limitation, [data and documents/Materials], training and services)
delivered or to be delivered, it is bound by and will comply with all applicable
terms, conditions, and limitations of the Agreement including but not limited to
those related to any exclusion or limitation of liabilities or warranties,
indemnity and insurance; and

                    AGTA-FED   App. IX         1    

 

 



--------------------------------------------------------------------------------



 



(2) Seller will remain responsible for any payment due Boeing as a result of
obligations relating to the Aircraft incurred by Seller to Boeing prior to the
effective date of this letter.
(3) Purchaser authorizes Lessee during the term of the Lease to exercise, to the
exclusion of Purchaser all rights and powers of [“Buyer"/ “Customer"] with
respect to the remaining rights related to the Aircraft under the Agreement .
This authorization will continue until Boeing receives written notice from
Purchaser to the contrary, addressed to Vice President — Contracts, Mail Code
21-34, Boeing Commercial Airplanes, P.O. Box 3707, Seattle, Washington
98124-2207 (if by mail) or (425)237-1706 (if by facsimile). Until Boeing
receives this notice, Boeing is entitled to deal exclusively with Lessee as
[“Buyer"/ “Customer"] with respect to the Aircraft under the Agreement. With
respect to the rights, powers, duties and obligations of [“Buyer"/“Customer"]
under the Agreement, all actions taken by Lessee or agreements entered into by
Lessee during the period prior to Boeing’s receipt of that notice are final and
binding on Purchaser. Further, any payments made by Boeing as a result of claims
made by Lessee prior to receipt of this notice are to be made to the credit of
Lessee.
(4) Lessee accepts the authorization set forth in paragraph (3) above,
acknowledges it has reviewed the Agreement and agrees that in exercising any
rights under the Agreement or asserting any claims with respect to the Aircraft
or other things (including without limitation, [data and documents/Materials],
training and services) delivered or to be delivered, it is bound by and will
comply with all applicable terms, conditions, and limitations of the Agreement
including but not limited to those related to any exclusion or limitation of
liabilities or warranties, indemnity and insurance.
We request that Boeing acknowledge receipt of this letter and confirm the
transfer of rights set forth above by signing the acknowledgment and forwarding
one copy of this letter to each of the undersigned.

              Very truly yours,        
 
            ____________________________________(Seller)  
_______________________________________(Purchaser)
 
           
By
      By    
 
 
 
     
 
 
           
Its
      Its    
 
 
 
     
 
 
 
 
     
 
 
           
Dated
      Dated    
 
 
 
     
 
 
           
 
    (Lessee)      
 
           
By
           
 
 
 
       
 
           
Its
 
 
       
 
           
Dated
           
 
 
 
       

                    AGTA-FED   App. IX         2    

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



Receipt of the above letter is acknowledged and the transfers of rights under
the Agreement with respect to the Aircraft described above are confirmed,
effective as of the date indicated below.

              The Boeing Company        
 
           
By
           
 
           
 
            Its   Attorney-in-Fact    
 
           
Date
           
 
           
 
           
MSN
           
 
           

                    AGTA-FED   App. IX         3    

 

 



--------------------------------------------------------------------------------



 



SAMPLE
Post-Delivery Security
_____________, 200_
Boeing Commercial Airplanes
P.O. Box 3707
Seattle, Washington 98124-2207
U.S.A.
By Courier
1901 Oakesdale Ave. SW
Renton, WA 98055
U.S.A.

Attention:  
Vice President - Contracts
Mail Code 21-34

Ladies and Gentlemen:
Reference is made to Purchase Agreement No. ___dated as of ___, (the
“Agreement”) between The Boeing Company (“Boeing”) and ___(“Borrower”) pursuant
to which Borrower purchased from Boeing one (1) Boeing model ___aircraft bearing
Manufacturer’s Serial Number ___(the “Aircraft”). The Agreement incorporates by
reference the terms of Aircraft General Terms Agreement AGTA — ___, dated ___,
___, between Borrower and Boeing.
Capitalized terms used herein without definition will have the same meanings as
in the Agreement.
Borrower confirms for the benefit of Boeing it owns and controls the rights it
purports to assign herein.
In connection with Borrower’s financing of the Aircraft, Borrower is entering
into a [trust indenture/ mortgage], dated as of ___, 2003, between Borrower and
[Indenture Trustee/Mortgagee] [(the Trust Indenture/Mortgage)], which grants a
security interest in [the warranty rights/ all of its rights] contained in the
Agreement related to the Aircraft (Assigned Rights). Borrower is authorized to
exercise the Assigned Rights until such time as the [Indenture Trustee/
Mortgagee] notifies Boeing as provided below that an Event of Default under the
[Trust Indenture/ Mortgage] has occurred and is continuing. In connection with
this assignment for security purposes, as authorized by the provisions of the
Agreement:

                    AGTA-FED   App. X         1    

 

 



--------------------------------------------------------------------------------



 



1. [Indenture Trustee/Mortgagee], as assignee of, and holder of a security
interest in, the estate, right, and interest of the Borrower in and to the
Agreement pursuant to the terms of a certain [Trust Indenture/Mortgage],
acknowledges that it has received copies of the applicable provisions of the
Agreement and agrees that in exercising any rights under the Agreement or
asserting any claims with respect to the Aircraft or other things (including
without limitation, Materials, training and services) delivered or to be
delivered, its rights and remedies under the [Trust Indenture/Mortgage] shall be
subject to the terms and conditions of the Agreement including but not limited
to those related to any exclusion or limitation of liabilities or warranties,
indemnity and insurance.
2. Borrower is authorized to exercise, to the exclusion of [Indenture
Trustee/Mortgagee] all rights and powers of “Customer” under the Agreement,
unless and until Boeing receives a written notice from [Indenture
Trustee/Mortgagee], addressed to its Vice President — Contracts, Boeing
Commercial Airplanes at P.O. Box 3707, Seattle, Washington 98124, Mail Code
21-34 (if by mail), or (425)237-1706 (if by facsimile) that an event of default
under the [Trust Indenture/Mortgage] has occurred and is continuing. Until such
notice has been given, Boeing will be entitled to deal solely and exclusively
with Borrower. Thereafter, until [Indenture Trustee/Mortgagee] has provided
Boeing written notice that any such event no longer continues, Boeing will be
entitled to deal solely and exclusively with [Indenture Trustee/Mortgagee].
Boeing may act with acquittance and conclusively rely on any such notice.
Borrower will remain responsible to Boeing for any amounts due Boeing with
respect to the Aircraft under the Agreement prior to Boeing’s receipt of such
notice. We request that Boeing acknowledge receipt of this letter and confirm
the transfer of rights set forth above by signing its acknowledgment and
forwarding one copy of this letter to each of the undersigned.

              Very truly yours,        
 
                                Indenture Trustee / Mortgagee
 
           
By:
      By:    
 
           
 
           
Its:
      Its:    
 
            Receipt of the above letter is acknowledged and the transfer of
rights under the Agreement with respect to the Aircraft described above is
confirmed, effective as of the date indicated below.
 
            THE BOEING COMPANY        
 
           
By:
           
 
           
 
           
Its:
           
 
           
 
           
Date:
           
 
           
 
           
MSN
           
 
           

                    AGTA-FED   App. X         2    

 

 